Exhibit 10.2

EXECUTION COPY

 

 

TRANSFER AND SERVICING AGREEMENT

 

by and among

 

ACAS BUSINESS LOAN TRUST 2002–2,

as the Issuer,

 

ACAS BUSINESS LOAN LLC, 2002–2,

as the Trust Depositor,

 

AMERICAN CAPITAL STRATEGIES, LTD.,

as the Originator and as the Servicer,

 

and

 

WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION,

as the Indenture Trustee and as the Backup Servicer

 

 

Dated as of August 8, 2002

 

 

ACAS Business Loan Trust Notes Series 2002–2
Class A, Class B and Class C Notes

 

--------------------------------------------------------------------------------


 

TRANSFER AND SERVICING AGREEMENT

 

THIS TRANSFER AND SERVICING AGREEMENT, dated as of August 8, 2002, is by and
among:

 

(1)                                  ACAS BUSINESS LOAN TRUST 2002–2, a business
trust created and existing under the laws of the State of Delaware, as the
issuer (together with its successors and assigns, in such capacity, the
“Issuer”);

 

(2)                                  ACAS BUSINESS LOAN LLC, 2002–2, a Delaware
limited liability company, as the trust depositor (together with its successor
and assigns, in such capacity, the “Trust Depositor”);

 

(3)                                  AMERICAN CAPITAL STRATEGIES, LTD., a
Delaware corporation (together with its successors and assigns, “ACAS”), as the
servicer (together with its successors and assigns, in such capacity, the
“Servicer”), and as the originator (together with its wholly–owned subsidiaries,
successors and assigns, in such capacity, the “Originator”); and

 

(4)                                  WELLS FARGO BANK MINNESOTA, NATIONAL
ASSOCIATION (together with its successors and assigns, “Wells Fargo”), not in
its individual capacity but as the indenture trustee (together with its
successors and assigns, in such capacity, the “Indenture Trustee”), and not in
its individual capacity but as the backup servicer (together with its successors
and assigns, in such capacity, the “Backup Servicer”).

 

R E C I T A L S

 

WHEREAS, in the regular course of its business, the Originator originates,
purchases and/or acquires Loans (as defined herein);

 

WHEREAS, the Trust Depositor acquired the Initial Loans from the Originator and
may acquire from time to time thereafter certain Substitute Loans (such Initial
Loans and Substitute Loans, together with certain related property as more fully
described herein, being the Loan Assets as defined herein);

 

WHEREAS, it was a condition to the Trust Depositor’s acquisition of the Initial
Loans from the Originator that the Originator make certain representations and
warranties regarding the Loan Assets for the benefit of the Trust Depositor as
well as the Issuer;

 

WHEREAS, on the Closing Date (defined herein) the Trust Depositor will fund the
Issuer by selling, conveying and assigning all its right, title and interest in
such Loan Assets and certain other assets to the Issuer;

 

WHEREAS, the Issuer is willing to purchase and accept assignment of the Loan
Assets from the Trust Depositor pursuant to the terms hereof; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Servicer is willing to service the Loan Assets for the benefit and
account of the Issuer pursuant to the terms hereof;

 

NOW, THEREFORE, based upon the above recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01                            Definitions.

 

Whenever used in this Agreement, the following words and phrases, unless the
context otherwise requires, shall have the following meanings:

 

“ACAS” has the meaning given to such term in the Preamble.

 

“ACAS Transfer Agreement” means the ACAS Transfer Agreement, dated as of the
date hereof, between ACAS and the Trust Depositor, as amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time.

 

“Accelerated Amortization Event” means the Aggregate Outstanding Loan Balance is
less than the Aggregate Outstanding Principal Balance of the Notes for a period
greater than sixty (60) calendar days.

 

“Addition Notice” means, with respect to any transfer of Substitute Loans to the
Issuer pursuant to Section 2.04 (and the Trust Depositor’s corresponding prior
purchase of such Loans from the Originator), a notice, which shall be given at
least five (5) days prior to the related Subsequent Transfer Date, identifying
the Substitute Loans to be transferred, the Outstanding Loan Balance of such
Substitute Loans and the related Substitution Event (with respect to an
identified Loan or Loans then in the Loan Pool) to which such Substitute Loan
relates, with such notice to be signed both by the Trust Depositor and the
Originator.

 

“Additional Principal Amount” means, with respect to any Payment Date, an amount
equal to, but in no event less than zero, the excess of the Aggregate
Outstanding Principal Balance prior to any distribution on such day over the sum
of (i) the Aggregate Outstanding Loan Balance as of the last Business Day of the
related Collection Period plus (ii) all Principal Collections on deposit in the
Collection Account as of the last Business Day of the related Collection Period.

 

“Additional Servicing Fee” means an amount, in addition to the Servicing Fee,
necessary to induce a Successor Servicer to serve as Servicer hereunder.

 

“Affiliate” of any specified Person means any other Person controlling or
controlled by, or under common control with, such specified Person.  For the
purposes of this definition, “control” (including the terms “controlling”,
“controlled by” and “under common control with”), when used with respect to any
specified Person means the possession, direct or indirect, of the power

 

2

--------------------------------------------------------------------------------


 

to vote 5% or more of the voting securities of such Person or to direct or cause
the direction of the management and policies of such Person whether through the
ownership of voting securities, by contract or otherwise.

 

“Agented Notes” means one or more promissory notes issued by an Eligible Obligor
wherein (a) the note(s) are originated in accordance with the Credit and
Collection Policy as a part of a syndicated loan transaction, (b) upon an
assignment of the note to the Trust Depositor under the ACAS Transfer Agreement
and in turn to the Issuer under this Agreement, the original note will be
endorsed to the Indenture Trustee, and held by the Indenture Trustee, on behalf
of the Noteholders and the Swap Counterparties, (c) the Issuer, as assignee of
the note, will have all of the rights (but none of the obligations) of the
Originator with respect to such note and the Collateral, including the right to
receive and collect payments directly in its own name and to enforce its rights
directly against the Obligor thereof, (d) the note is secured by an undivided
interest in the Collateral which also secures and is shared by, on a pro-rata
basis, all other holders of such Obligor’s notes of equal priority and (e) other
than with respect to the Loan to Marcal which will be sold to the Trust
Depositor and the Issuer, respectively, on the Closing Date, the Originator (or
American Capital Financial Services, Inc., a wholly-owned subsidiary of the
Originator) is the collateral agent and payment agent for all noteholders of
such Obligor; provided, however, Agented Notes shall not include (1) the
obligations, if any, of any agents under the Loan Documents evidencing such
Agented Loans, and (2) the interests, rights and obligations under the Loan
Documents evidencing such Agented Notes that are retained by the Originator or
are owned or owed by other noteholders.

 

“Aggregate Notional Amount” shall have the meaning given to such term in the
Indenture.

 

“Aggregate Outstanding Loan Balance” means, with respect to any Payment Date, an
amount equal to the aggregate remaining Outstanding Loan Balance of the Loans as
of the last day of the related Collection Period after giving effect to
Defaulted Loans, Prepaid Loans, Ineligible Loans and Excess Loans.

 

“Aggregate Outstanding Principal Balance” means, as of any date of
determination, the sum of the Outstanding Principal Balances of each Class of
Notes outstanding on such date.

 

“Agreement” means this Transfer and Servicing Agreement, as amended, modified,
restated, replaced, waived, substituted, supplemented or extended from time to
time.

 

“Assignment” means each Assignment, substantially in the form of Exhibit A,
relating to an assignment, transfer and conveyance of Loans and related property
by the Trust Depositor to the Issuer.

 

“Assignment Date” means each date on which the Trust Depositor transfers Loans,
or portions thereof, to the Issuer, which date shall be (i) the Closing Date, in
the case of the Initial Loans and (ii) the applicable Subsequent Transfer Date,
in the case of the Subsequent Loans.

 

“Assignment of Mortgage” means, as to each Loan secured by an interest in real
property, one or more assignments, notices of transfer or equivalent
instruments, each in recordable form and sufficient under the laws of the
relevant jurisdiction to reflect the transfer of an undivided interest in the
related mortgage, deed of trust, security deed or similar security instrument
and all

 

3

--------------------------------------------------------------------------------


 

other documents related to such Loan to the Issuer as assignee of the Trust
Depositor and to grant a perfected Lien thereon in favor of the Indenture
Trustee on behalf of the Noteholders and the Swap Counterparties; provided,
however, with respect to Agented Notes and all other Loans where a collateral
agent has been appointed under the related Loan Documents to hold the collateral
securing the Loan, Assignment of Mortgage shall mean such documents, including
assignments, notices of transfer or equivalent instruments, each in recordable
form as necessary, as are sufficient under the laws of the relevant jurisdiction
to reflect the transfer to the Originator (or American Capital Financial
Services, Inc., a wholly-owned subsidiary of the Originator), as collateral
agent for all noteholders of the Obligor, of the related mortgage, deed of
trust, security deed or other similar instrument securing such notes and all
other documents relating to such notes and to grant a perfected Lien thereon by
the Obligor in favor of the Originator (or American Capital Financial Services,
Inc., a wholly-owned subsidiary of the Originator), as collateral agent for all
such noteholders.

 

“Backup Servicer” has the meaning given to such term in the Preamble and
includes any successor backup servicer hereunder.

 

“Backup Servicer Termination Notice” has the meaning given to such term in
subsection 5.25(a).

 

“Backup Servicer Transfer” has the meaning given to such term in
subsection 5.25(b).

 

“Backup Servicing Fee” has the meaning given to such term in the fee letter,
dated as of the date hereof, among the Originator, the Trust Depositor, the
Issuer and the Backup Servicer, as amended, modified, restated, replaced,
waived, substituted, supplemented or extended from time to time.

 

“Business Day” means any day which is neither a Saturday or a Sunday, nor
another day on which banking institutions in the cities of New York, New York or
Minneapolis, Minnesota are authorized or obligated by law, executive order, or
governmental decree to be closed.

 

“Business Trust Statute” means Chapter 38 of Title 12 of the Delaware Code,
12 Del Code 3801 et. seq., as the same may be amended from time to time, or any
successor legislation thereto.

 

“Case Logic” means Case Logic, Inc. and CL Holdings, Inc.

 

“Casualty Loss” means, with respect to any item of Collateral, the loss, theft,
damage beyond repair or governmental condemnation or seizure of such item of
Collateral.

 

“Certificate” means each ACAS Business Loan Trust 2002–2 Certificate
representing a beneficial equity interest in the Issuer and issued pursuant to
the Trust Agreement.

 

“Certificate Distribution Account” has the meaning given to such term in the
Trust Agreement.

 

“Certificate Register” has the meaning given to such term in the Trust
Agreement.

 

“Certificateholder” has the meaning given to such term in the Trust Agreement.

 

4

--------------------------------------------------------------------------------


 

“Class” means any of the group of Notes identified herein as, as applicable, the
Class A Notes, the Class B Notes or the Class C Note.

 

“Class A Interest Amount” means, with respect to each Interest Accrual Period,
an amount equal to the product of (i) the Outstanding Principal Balance of the
Class A Notes as of the first day of such Interest Accrual Period (after giving
effect to all distributions made on such day) and (ii) the applicable Class A
Note Interest Rate for such Interest Accrual Period.

 

“Class A Expected Maturity Date” means July 20, 2006.

 

“Class A Noteholder” means each Person in whose name a Class A Note is
registered in the Note Register.

 

“Class A Note Interest Rate” means the annual rate of interest payable with
respect to the Class A Notes, which shall be equal to 2.288750% for the first
Payment Date and, thereafter, shall be equal to LIBOR plus 0.50% per annum (in
each case calculated on the basis of a year of 360 days and actual days elapsed
in the Interest Accrual Period).

 

“Class A Notes” means the ACAS Business Loan Trust 2002–2, Class A Loan–Backed
Notes, Series 2002–2, issued pursuant to the Indenture.

 

“Class A Trigger” means any Payment Date on or after July 20, 2006 on which any
of the Class A Notes shall be outstanding.

 

“Class B Accrued Payable” means, with respect to any Payment Date, the sum of,
for each preceding Payment Date, the excess, if any, of (i) the amount that
would have been calculated as the Class B Interest Amount on each such preceding
Payment Date if the calculation was made using clause (ii)(a) of the definition
of “Class B Interest Amount” only and clause (ii)(b) of the definition was not
used over (ii) the amount calculated as the Class B Interest Amount on each such
preceding Payment Date, together with interest thereon at the then applicable
Class B Note Interest Rate.

 

“Class B Interest Amount” means, with respect to each Interest Accrual Period,
an amount equal to the product of (i) the applicable Class B Note Interest Rate
for such Interest Accrual Period and (ii) the lesser of (a) the Outstanding
Principal Balance of the Class B Notes as of the first day of such Interest
Accrual Period (after giving effect to all distributions on such day) and (b)
the excess, if any, of (x) the Aggregate Outstanding Loan Balance as of the last
day of the related Collection Period over (y) the Outstanding Principal Balance
of the Class A Notes as of the first day of such Interest Accrual Period (after
giving effect to all distributions on such day); provided, however, that for
purposes of this definition, in no event will the amount determined pursuant to
clause (b) hereof be less than zero.

 

“Class B Expected Maturity Date” means January 20, 2008.

 

“Class B Noteholder” means each Person in whose name a Class B Note is
registered in the Note Register.

 

5

--------------------------------------------------------------------------------


 

“Class B Note Interest Rate” means the annual rate of interest payable with
respect to the Class B Notes, which shall be equal to 3.388750% for the first
Payment Date and, thereafter, shall be equal to LIBOR plus 1.60% per annum (in
each case calculated on the basis of a year of 360 days and actual days elapsed
in the Interest Accrual Period).

 

“Class B Notes” means the ACAS Business Loan Trust 2002–2, Class B Loan–Backed
Notes, Series 2002–2, issued pursuant to the Indenture.

 

“Class B Trigger” means any Payment Date on or after January 20, 2008 on which
any of the Class B Notes shall be outstanding.

 

“Class C Expected Maturity Date” means May 20, 2012.

 

“Class C Note” means ACAS Business Loan Trust 2002-2, Class C Loan-Backed Note,
Series 2002-2, issued pursuant to the Indenture.

 

“Class C Noteholder” means each Person in whose name a Class C Note is
registered in the Note Register.

 

“Closing Date” means August 8, 2002.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor legislation thereto.

 

“Collateral” means the assets of each Obligor that have been pledged as security
for each Loan, including but not limited to real and personal property, accounts
receivable, inventory, equipment and intellectual property rights.

 

“Collection Account” means the Trust Account so designated and established
pursuant to Section 7.01.

 

“Collection Period” means (a) with respect to the first Payment Date, the period
from and including the Initial Cut–Off Date to but excluding the 10th day of the
calendar month in which such Payment Date occurs, and (b) with respect to any
subsequent Payment Date, the period from and including the 10th day of the
previous calendar month to but excluding the 10th day of the calendar month in
which such Payment Date occurs.

 

“Collections” means all payments received on or after the related Cut-Off Date
for a Loan on account of (i) interest on the Loans including payments of
capitalized interest with respect to Deferred Interest Loans and all Late
Charges and default and waiver charges, (ii) principal on the Loans,
(iii) Scheduled Payments and Prepayments, (iv) Liquidation Proceeds on Defaulted
Loans, (v) Insurance Proceeds, (vi) Servicer Advances, (vii) the purchase or
repurchase of any Loan, (viii) the amount of any losses incurred in connection
with the investment of funds in the Trust Accounts, and (ix) Net Trust Swap
Receipts and Swap Breakage Receipts, all as related to amounts attributable to
the Loans in the Loan Pool or the related Collateral, but excluding any Excluded
Amounts and Retained Interest.

 

6

--------------------------------------------------------------------------------


 

“Commission” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Computer Records” means the computer records generated by the Servicer or any
subservicer that provide information relating to the Loans and that were used by
the Originator in selecting the Loans conveyed to the Trust Depositor pursuant
to Section 2.01 (and any Substitute Loans conveyed to the Trust Depositor
pursuant to Section 2.04).

 

“Contractual Obligation” means, with respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or is subject.

 

“Corporate Trust Office” means, with respect to the Indenture Trustee or Owner
Trustee, as applicable, the office of the Indenture Trustee or Owner Trustee at
which at any particular time its corporate trust business shall be principally
administered, which offices at the date of the execution of this Agreement are
located at the addresses set forth in Section 13.04.

 

“CP Transaction” means the Loan Funding and Servicing Agreement, dated as of
March 31, 1999, among ACS Funding Trust I, the Servicer, the Investors named
therein, Variable Funding Capital Corporation, Wachovia Securities, Inc. (f/k/a
First Union Securities, Inc. successor-in-interest to First Union Capital
Markets Corp.), Wachovia Bank, National Association (f/k/a First Union National
Bank) and Wells Fargo Bank Minnesota, National Association (f/k/a Norwest Bank
Minnesota, National Association), as amended, modified, restated, replaced,
waived, substituted, supplemented or extended from time to time, and all
documents executed in connection therewith and all transactions contemplated
thereby.

 

“Credit and Collection Policy” means those credit, collection, customer relation
and service policies relating to the Loans and related Loan Files described in
Exhibit K, as the same may be amended or modified from time to time in
accordance with subsection 5.17(g); and, with respect to any Successor Servicer,
the collection procedures and policies of such Person at the time such Person
becomes Successor Servicer.

 

“Cut–Off Date” means either or both (as the context may require) the Initial
Cut-Off Date and any Subsequent Cut-Off Date, as applicable to the Loan or Loans
in question.

 

“Cycle Gear” means Cycle Gear, Inc.

 

“Date of Processing” means, with respect to any transaction or Collection, the
date on which such transaction or Collection is first recorded (and, in the case
of a transaction or Collection related to a particular Loan, identified as to
such particular Loan) on the Originator’s or Servicer’s computer master file of
Loans (without regard to the effective date of such recordation).

 

“Deal Agent” means Wachovia Securities, Inc., as deal agent and/or
administrative agent under the CP Transaction.

 

7

--------------------------------------------------------------------------------


 

“Defaulted Loan” means a Loan in the Loan Pool with respect to which there has
occurred one or more of the following: (i) the occurrence of both (a) any
portion of a payment of interest on or principal of such Loan is not paid when
due (without giving effect to any grace period) and (b) within one hundred
twenty (120) days of when such delinquent payment was first due, all
delinquencies have not been cured, (ii) an Insolvency Event has occurred with
respect to the related Obligor, (iii) the related Obligor has suffered any
material adverse change (determined in accordance with the underlying note
purchase agreement), (iv) the Servicer has determined in its sole discretion, in
accordance with its Credit and Collection Policy, that such Loan is not
collectible or (v) if on a quarterly mark–to–market the value is written down
due to a credit event, then that portion of the Loan is defaulted.

 

“Deferred Interest Loans” means a Loan that requires the Obligor to pay only a
portion of the accrued and unpaid interest on a current basis, the remainder of
which is deferred and paid later together with interest thereon as a lump sum
and is treated as Interest Collections at the time it is received.

 

“Definitive Notes” shall have the meaning specified in the Indenture.

 

“Delinquent” means, with respect to a Loan, (i) both (a) any portion of a
payment of interest or principal on such Loan is not paid when due (without
giving effect to any grace period or Servicer Advance) and (b) within sixty (60)
days of when such delinquent payment was first due all delinquencies have not
been cured, (ii) the Loan is modified, waived or varied by the Servicer or any
subservicer due to an Obligor’s inability to pay principal or interest,
(iii) the related Obligor is not paying any of the accrued and unpaid interest
on a current basis, or (iv) any portion of a payment of principal or interest on
such Loan comes from the proceeds of another loan made by the Originator or its
Affiliates to such Obligor.

 

“Determination Date” means, with respect to any Payment Date, the third (3rd)
Business Day prior to such Payment Date.

 

“Eligible Deposit Account” means either (a) a segregated account with a
Qualified Institution, or (b) a segregated trust account with the corporate
trust department of a depository institution organized under the laws of the
United States or any one of the states thereof, including the District of
Columbia (or any domestic branch of a foreign bank), and acting as a trustee for
funds deposited in such account, so long as any of the securities of such
depository institution shall have a (i) in the case of Moody’s, a short-term
credit rating of at least “A-2” and “P-1”, (ii) in the case of Fitch, a
short–term credit rating of at least “F-1+”, and (iii) in the case of S&P, a
commercial paper, short–term debt rating of “A-1+” and a long-term unsecured
debt rating of “AA-”.

 

“Eligible Investments” means, with respect to any Payment Date, negotiable
instruments or securities or other investments maturing on or before such
Payment Date (a) which, except in the case of demand or time deposits,
investments in money market funds and Eligible Repurchase Obligations, are
represented by instruments in bearer or registered form or ownership of which is
represented by book entries by a clearing agency or by a Federal Reserve Bank in
favor of depository institutions eligible to have an account with such Federal
Reserve Bank who hold such investments on behalf of their customers, (b) that,
as of any date of determination, mature

 

8

--------------------------------------------------------------------------------


 

by their terms on or prior to the Payment Date immediately following such date
of determination, and (c) that evidence:

 

(i)            direct obligations of, and obligations fully guaranteed as to
full and timely payment by, the United States (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States);

 

(ii)           demand deposits, time deposits or certificates of deposit of
depository institutions or trust companies incorporated under the laws of the
United States or any state thereof and subject to supervision and examination by
federal or state banking or depository institution authorities; provided,
however, that at the time of the Issuer’s investment or contractual commitment
to invest therein, the commercial paper, if any, and short–term unsecured debt
obligations (other than such obligation whose rating is based on the credit of a
Person other than such institution or trust company) of such depository
institution or trust company shall have a credit rating from each Rating Agency
in the Highest Required Investment Category granted by such Rating Agency,
which, in the case of Fitch, shall be “F–1+”;

 

(iii)          commercial paper, or other short term obligations, having, at the
time of the Issuer’s investment or contractual commitment to invest therein, a
rating in the Highest Required Investment Category granted by each Rating
Agency, which, in the case of Fitch, shall be “F-1+”;

 

(iv)          demand deposits, time deposits or certificates of deposit that are
fully insured by the FDIC and either have a rating on their certificates of
deposit or short–term deposits from Moody’s and S&P of “P-1” and “A-1+”,
respectively, and, if rated by Fitch, from Fitch of “F-1+”;

 

(v)           notes that are payable on demand or bankers’ acceptances issued by
any depository institution or trust company referred to in clause (ii) above;

 

(vi)          investments in taxable money market funds or other regulated
investment companies having, at the time of the Issuer’s investment or
contractual commitment to invest therein, a rating of the Highest Required
Investment Category from Moody’s, S&P and Fitch (if rated by Fitch) or otherwise
subject to satisfaction of the Rating Agency Condition;

 

(vii)         time deposits (having maturities of not more than ninety (90)
days) by an entity the commercial paper of which has, at the time of the
Issuer’s investment or contractual commitment to invest therein, a rating of the
Highest Required Investment Category granted by each Rating Agency;

 

(viii)        Eligible Repurchase Obligations with a rating acceptable to the
Rating Agencies, which, in the case of Fitch, shall be “F-1+” and in the case of
S&P shall be “A-1+”; or

 

(ix)           any negotiable instruments or securities or other investments
subject to satisfaction of the Rating Agency Condition.

 

9

--------------------------------------------------------------------------------


 

The Indenture Trustee may purchase or sell to itself or an Affiliate, as
principal or agent, the Eligible Investments described above.

 

“Eligible Loan” means, as of any date of determination, each Loan with respect
to which each of the following is true:

 

(1)           the Loan and the pledge of Collateral thereunder is valid, binding
and enforceable, except the enforcement may be limited by insolvency,
bankruptcy, moratorium, reorganization or other similar laws affecting
enforceability of creditors’ rights and the availability of equitable remedies,
and the Loan contains a clause substantially to the effect that the related
Obligor agrees to make payments without any deduction, offset, netting,
recoupment, defenses, reservation of rights or counterclaim;

 

(2)           the Loan is evidenced by an Underlying Note that has been duly
authorized and that is in full force and effect and constitutes the legal, valid
and binding obligation of the Obligor of such Loan to pay the stated amount of
the Loan and interest thereon;

 

(3)           the Loan was originated in accordance with the terms of the Credit
and Collection Policy and arose in the ordinary course of the Originator’s
business from the loaning of money to the Obligor thereof;

 

(4)           the Loan is not a Defaulted Loan and is not Delinquent;

 

(5)           the Obligor of such Loan has executed all appropriate
documentation required by the Originator;

 

(6)           the Loan, together with the Loan File related thereto, is a
“general intangible”, “payment intangible”, an “instrument”, an “account”, or
“chattel paper” within the meaning of the UCC of all jurisdictions that govern
the perfection of a security interest granted therein;

 

(7)           all material consents, licenses, approvals or authorizations of,
or registrations or declarations with, any Governmental Authority required to be
obtained, effected or given in connection with the making of such Loan have been
duly obtained, effected or given and are in full force and effect;

 

(8)           any applicable taxes in connection with the transfer of the Loan
have been paid and the Obligor has been given any assurances (including with
respect to payment of transfer taxes and compliance with securities laws)
required by the note purchase agreement in connection with the transfer of such
Loan;

 

(9)           the Loan is denominated and payable only in United States dollars
in the United States;

 

(10)         the Loan bears some current interest, which is due and payable
monthly or quarterly;

 

10

--------------------------------------------------------------------------------


 

(11)         the Loan, together with the Loan File related thereto, does not
contravene in any material respect any Requirements of Law (including, without
limitation, laws, rules and regulations relating to usury, truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no party to the Loan
File related thereto is in material violation of any such Requirements of Law;

 

(12)         no consent or waiver is required in connection with the transfer of
the Loan or the Loans File, or, if such consent or waiver is required, such
consent or waiver has been obtained, and, if such Loan is secured by an interest
in real property, an Assignment of Mortgage has been delivered to the Indenture
Trustee (excluding the Loan to Cycle Gear);

 

(13)         the Loan was documented and closed in accordance with the Credit
and Collection Policy, and there is only one current original Underlying Note
with respect to such Loan and such Underlying Note has been delivered to the
Indenture Trustee and is duly endorsed;

 

(14)         the Loan and the Originator’s, Trust Depositor’s and Issuer’s
interest in all related Collateral are free of any Liens except for Permitted
Liens, and all filings and other actions required to perfect the security
interest of (i) the Indenture Trustee in the Originator’s, the Trust Depositor’s
and the Issuer’s interest in the Collateral have been made or taken and (ii) in
the case of Agented Notes, the collateral agent, as agent for all noteholders of
the related Obligor, in the Collateral;

 

(15)         the Loan has an original term to maturity of no more than one
hundred twenty-one (121) months, and is either fully amortizing in installments
(which installments need not be in identical amounts) over such term or the
principal amount thereof is due in a single installment at the end of such term;

 

(16)         no right of rescission, set off, counterclaim, defense or other
material dispute has been asserted with respect to such Loan;

 

(17)         any related Collateral with respect to such Loan is insured under
an Insurance Policy in accordance with the Credit and Collection Policy;

 

(18)         the Obligor with respect to such Loan is an Eligible Obligor;

 

(19)         such Loan does not represent payment obligations relating to “put”
rights;

 

(20)         the Loan is not a loan or extension of credit made by the
Originator or one of its subsidiaries to an Obligor for the purpose of making
any principal, interest (other than deferred interest) or other payment on a
loan to the same Obligor necessary in order to keep such loan from becoming
delinquent and such Loan is not being kept current by the Originator or one of
its Affiliates making any other loans to this Obligor;

 

(21)         no provision of the Loan has been waived, altered or modified in
any way, except by instruments or documents contained in the Loan File relating
to the Loan;

 

11

--------------------------------------------------------------------------------


 

(22)         the Loan has an Eligible Risk Rating;

 

(23)         the Loan is an “eligible asset” as defined in Rule 3a–7 of the
Investment Company Act of 1940, as amended;

 

(24)         if such Loan was originated on or after December 1, 2000, the
Obligor of such Loan has waived all rights of set-off, counterclaim, rescission
and/or defense to payment against the Originator of the Loan and all assignees
thereof;

 

(25)         with respect to Agented Notes, the related Loan Documents (a) shall
include a note purchase agreement containing provisions relating to the
appointment and duties of a payment agent and a collateral agent and
intercreditor and (if applicable) subordination provisions substantially similar
to the forms provided to and approved by the Deal Agent in the CP Transaction,
and (b) are duly authorized, fully and properly executed and are the valid,
binding and unconditional payment obligation of the Obligor thereof;

 

(26)         with respect to Agented Notes, the Originator (or American Capital
Financial Services, Inc., a wholly-owned subsidiary of the Originator) has been
appointed the collateral agent of the security and the payment agent for all
such notes prior to such Agented Note becoming a part of the Loan Assets;

 

(27)         with respect to Agented Notes, if the entity serving as the
collateral agent of the security for all syndicated notes of the Obligor has or
will change from the time of the origination of the notes, all appropriate
assignments of the collateral agent’s rights in and to the collateral on behalf
of the noteholders have been executed and filed or recorded as appropriate prior
to such Agented Note becoming a part of the Loan Assets;

 

(28)         with respect to Agented Notes, all required notifications, if any,
have been given to the collateral agent, the payment agent and any other parties
required by the Loan Documents of, and all required consents, if any, have been
obtained with respect to, the Originator’s assignment of the Agented Notes and
the Originator’s right, title and interest in the Collateral to the Issuer as
assignee of the Trust Depositor and the Indenture Trustee’s security interest
therein on behalf of the Securityholders and the Swap Counterparties;

 

(29)         with respect to Agented Notes, the right to control the actions of
and to replace the collateral agent and/or the paying agent of the syndicated
notes is by the Note Majority;

 

(30)         with respect to Agented Notes, all syndicated notes of the Obligor
of the same priority are cross-defaulted, the Collateral securing such notes is
held by the collateral agent for the benefit of all holders of the syndicated
notes, and all holders of such notes (a) have an undivided interest in the
collateral securing such notes, (b) share in the proceeds of the sale or other
disposition of such collateral on a pro-rata basis and (c) may transfer or
assign their right, title and interest in the Collateral securing such notes;

 

12

--------------------------------------------------------------------------------


 

(31)         with regard to the Loan to Case Logic, the Underlying Note
evidencing the Loan has been issued in the name of the Issuer and received by
the Indenture Trustee within fifteen (15) Business Days after the Closing Date;

 

(32)         all information in the List of Loans is true and correct;

 

(33)         all original or certified documentation, including but not limited
to the original Underlying Notes, required to be delivered to the Indenture
Trustee with respect to such Loans has been or will be delivered on the related
Assignment Date (or, in the case of the Loan to Case Logic, within fifteen (15)
Business Days after the Closing Date);

 

(34)         immediately prior to the transfer of the Loan, the Originator held
good and indefeasible title to and was the sole owner of the Loan being
transferred to the Trust Depositor and the Issuer, subject to no Liens or rights
of others except for Permitted Liens, and upon such transfer, the Issuer will
hold good and indefeasible title to and be the sole owner of such Loans;

 

(35)         to the actual knowledge of the Originator, the documents signed by
a Responsible Officer of the Originator contained in the Loan Files do not
(taken as a whole together with the other components of the Loan File) contain
any untrue statement of material fact or omit to state a material fact necessary
to make the statements contained therein not misleading in light of the
circumstances under which they were made;

 

(36)         as of the related assignment date, no payment related default,
breach or violation has occurred under the Underlying Note, and no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a payment related default, breach or violation;

 

(37)         all parties executing the Underlying Note had a legal capacity to
execute the Underlying Note at the time it was executed; and

 

(38)         as of the Initial-Cut Off Date, no Loan contained a provision
obligating the Originator to make additional fundings with respect to the
Underlying Note.

 

“Eligible Obligor” means, as of any date of determination, any Obligor that
satisfies each of the following requirements at all times:

 

(1)           such Obligor is not in the gaming, nuclear waste, bio–tech, oil
and gas or (except for Biddeford Real Estate Holdings, Inc.) real estate
industries;

 

(2)           such Obligor is a legal operating entity, duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization;

 

(3)           the business being financed by such Obligor (except for Biddeford
Real Estate Holdings, Inc.) has an Operating History of at least sixty (60)
months from the date of its incorporation;

 

13

--------------------------------------------------------------------------------


 

(4)           such Obligor is not the subject of any Insolvency Event;

 

(5)           such Obligor is not an Affiliate of any other Obligor hereto
(other than as a result of being an Affiliate of the Originator);

 

(6)           no other Loan of such Obligor is delinquent for more than thirty
(30) days;

 

(7)           such Obligor is not a Governmental Authority;

 

(8)           such Obligor is in compliance with all material terms and
conditions of its Loan Documents;

 

(9)           such Obligor’s principal office and any related Collateral are
located in the United States; and

 

(10)         such Obligor has an Eligible Risk Rating.

 

“Eligible Repurchase Obligations” means repurchase obligations with respect to
any security that is a direct obligation of, or fully guaranteed by, the United
States or any agency or instrumentality thereof, the obligations of which are
backed by the full faith and credit of the United States, in either case entered
into with a depository institution or trust company (acting as principal)
described in clauses (c)(ii) and (c)(iv) of the definition of Eligible
Investments.

 

“Eligible Risk Rating” means, on any date of determination, with respect to a
designated Obligor, a risk rating of “Grade 3” or “Grade 4.”

 

“Event of Default” shall have the meaning specified in Section 5.01 of the
Indenture.

 

“Excess Loan” means, as of any date of determination, each Loan selected by the
Servicer in accordance with Section 11.01 at such time as there shall have been
discovered a breach of any of the representations and warranties set forth in
Section 3.05, the removal of which pursuant to Section 11.01 and the
Originator’s repurchase thereof or substitution of a Substitute Loan therefor
pursuant to Section 11.01 shall remedy such breach.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor legislation thereto.

 

“Excluded Amounts” means any collections with respect to repurchased or
substituted Loans.

 

“FDIC” shall mean the Federal Deposit Insurance Corporation, or any successor
thereto.

 

“Fee Event” shall have the meaning given to such term in the Indenture.

 

“Fitch” means Fitch, Inc. or any successor thereto.

 

“Fixed Rate Loans” means Loans with a fixed interest rate.

 

“Fixed Rate Permitted Excess Amount” shall have the meaning given to such term
in the Indenture.

 

14

--------------------------------------------------------------------------------


 

“Floating Rate Loans” means Loans with a floating interest rate based on the
prime interest rate plus a spread.

 

“Floating Rate Permitted Excess Amount” shall have the meaning given to such
term in the Indenture.

 

“Governmental Authority” means, with respect to any Person, any nation or
government, any state or other political subdivision thereof, any central bank
(or similar monetary or regulatory authority) thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any court or arbitrator having jurisdiction over
such Person.

 

“Grade 3” means that, under the Originator’s loan grading system, which ranks
loans based on its analysis of credit quality of the underlying assets, the
Obligor is performing as expected, the risk factors are neutral to favorable and
the Loan risk is at an acceptable level that is similar to the risk at the time
of origination.

 

“Grade 4” means that, under the Originator’s loan grading system, which ranks
loans based on its analysis of credit quality of the underlying assets, the
Obligor is performing above expectations, the trends and risk factors are
generally favorable and the Loan involves the least amount of risk in the
Originator’s portfolio.

 

“Highest Required Investment Category” means (i) with respect to ratings
assigned by Fitch (if such investment is rated by Fitch), “F-1+” for short–term
instruments and “AAA” for long–term instruments, (ii) with respect to ratings
assigned by Moody’s, “A2” and “P-1” for one (1) month instruments, “A1” and
“P-1” for three (3) month instruments, “Aa3” and “P-1” for six (6) month
instruments and “Aaa” and “P-1” for instruments with a term in excess of six (6)
months, and (iii) with respect to ratings assigned by S&P, “A-1+” for short–term
instruments and “AAA” for long-term instruments.

 

“Holder” means (i) with respect to a Certificate, the Person in whose name such
Certificate is registered in the Certificate Register, and (ii) with respect to
a Note, the Person in whose name such Note is registered in the Note Register.

 

“Indebtedness” means, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current liabilities incurred in the
ordinary course of business and payable in accordance with customary trade
practices) or which is evidenced by a note, bond, debenture or similar
instrument, (b) all obligations of such Person under capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, and (d) all liabilities secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof.

 

“Indenture” means the Indenture, dated as of the date hereof, between the Issuer
and the Indenture Trustee, as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time.

 

15

--------------------------------------------------------------------------------


 

“Indenture Collateral” has the meaning given to such term in the “granting
clause” of the Indenture.

 

“Indenture Trustee” means the Person acting as Indenture Trustee under the
Indenture, its successors in interest and any successor trustee under the
Indenture.

 

“Indenture Trustee Fee” has the meaning given to such term in the fee letter,
dated as of the date hereof, among the Originator, the Trust Depositor, the
Issuer and the Indenture Trustee, as amended, modified, restated, replaced,
waived, substituted, supplemented or extended from time to time.

 

“Independent” means, when used with respect to any specified Person, a Person
who (i) is in fact independent of each of the Issuer, the Trust Depositor or
ACAS, (ii) is not a director, officer or employee of any Affiliate of any of the
Issuer, the Trust Depositor or ACAS, (iii) is not a Person related to any
officer or director of any of the Issuer, the Trust Depositor or ACAS or any of
their respective Affiliates, (iv) is not a holder (directly or indirectly) of
more than 10% of any voting securities of any of the Issuer, the Trust Depositor
or ACAS or any of their respective Affiliates, and (v) is not connected with any
of the Issuer, the Trust Depositor or ACAS as an officer, employee, promoter,
underwriter, trustee, partner, director or Person performing similar functions;
provided, however, a Person that otherwise satisfies the requirements of
clauses (i) through (v), but is a director, officer or manager of a bankruptcy
remote special purpose Affiliate of ACAS, will be deemed to be Independent for
purposes hereof.

 

“Independent Accountants” has the meaning given to such term in
subsection 9.04(a).

 

“Ineligible Loan” has the meaning given to such term in Section 11.01 and
includes such Loans described in subsection 12.05(b).

 

“Initial Aggregate Outstanding Loan Balance” means the Aggregate Outstanding
Loan Balance as of the Initial Cut-Off Date of the Loans transferred to the
Issuer as of the Closing Date.

 

“Initial Aggregate Outstanding Principal Balance” means, when used in the
context of a reference to an individual Class of Notes, the initial class
principal balance applicable to such Class, and otherwise means, collectively,
the sum of the Initial Class A Principal Balance, the Initial Class B Principal
Balance and the Initial Class C Principal Balance, i.e., $210,500,000.

 

“Initial Class A Principal Balance” means $105,250,000.

 

“Initial Class B Principal Balance” means $52,625,000.

 

“Initial Class C Principal Balance” means $52,625,000.

 

“Initial Cut–Off Date” means (a) for Interest Collections, the close of business
on July 10, 2002, and (b) for Principal Collections and all other purposes, the
close of business on June 28, 2002.

 

“Initial Loans” means those Loans conveyed to the Issuer on the Closing Date and
identified on the initial List of Loans required to be delivered pursuant to
subsection 2.02(iv).

 

16

--------------------------------------------------------------------------------


 

“Initial Purchaser” means Wachovia Securities, Inc.

 

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its property, or
ordering the winding-up or liquidation of such Person’s affairs, and such decree
or order shall remain unstayed or undismissed and in effect for a period of
sixty (60) consecutive days; or (b) the commencement by such Person of a
voluntary case under any applicable Insolvency Law now or hereafter in effect,
or the consent by such Person to the entry of an order for relief in an
involuntary case under such law, taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of this property, or the making by such Person of
any general assignment for the benefit of creditors, or the failure by such
Person generally to pay its debts as such debts become due, or the taking of
action by such Person in furtherance of any of the foregoing.

 

“Insolvency Laws” means the Bankruptcy Code of the United States and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.

 

“Insolvency Proceeds” has the meaning given to such term in Section 10.01.

 

“Insurance Policy” means, with respect to any Loan, an insurance policy covering
physical damage to or loss of the related Collateral, and any other insurance
policies relating to such Loan, including but not limited to title, property,
hazard, liability, life and/or accident insurance policies.

 

“Insurance Proceeds” means, depending on the context, any amounts payable or any
payments made under any Insurance Policy covering a Loan or the Collateral.

 

“Interest Accrual Period” means the period from and including the most recent
Payment Date to but excluding the following Payment Date; provided, that, the
initial Interest Accrual Period following the Closing Date shall be the period
from and including the Closing Date to but excluding the first Payment Date
following the Closing Date.

 

“Interest Collection Account” means a sub–account of the Collection Account
established pursuant to Section 7.01.

 

“Interest Shortfall” means, with respect to the Class A Notes or the Class B
Notes, as applicable, the amount by which the interest paid to such Class on a
Payment Date is less than the amount due to such Class, together with accrued
interest on such amount at the then applicable Note Interest Rate for such
Class.

 

“Interest Collections” means (A) amounts deposited into the Collection Account
pursuant to clauses (i), (iv), (v), (viii) and (ix) of the definition of
Collections, as well as the interest portion

 

17

--------------------------------------------------------------------------------


 

of any amounts received pursuant to clauses (iii), (vi) and (vii) of the
definition of Collections and (B) investment earnings on funds held in the Trust
Accounts.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor legislation thereto.

 

“Investment Earnings” means the investment earnings (net of losses and
investment expenses) on amounts on deposit in the Trust Accounts to be credited
to the Collection Account on the applicable Payment Date pursuant to
Section 7.03.

 

“Issuer” means the trust created by the Trust Agreement and funded pursuant to
this Agreement, consisting primarily of the Loan Assets.

 

“Late Charges” means any late payment fees paid by Obligors in accordance with
the Servicer’s Credit and Collection Policy.

 

“Legal Final Maturity Date” has the meaning given to such term in the Indenture.

 

“LIBOR” means, as to any Payment Date, the London interbank offered rate for one
(1) month Eurodollar deposits, as determined by the Indenture Trustee on the
related Determination Date, in accordance with Section 7.06.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), equity interest,
participation interest, preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever, including, without
limitation, any conditional sale or other title retention agreement, and any
financing lease having substantially the same economic effect as any of the
foregoing.

 

“Liquidation Expenses” means, with respect to any Loan, the aggregate amount of
all out–of–pocket expenses reasonably incurred by the Servicer (including
amounts paid to any subservicer) and any reasonably allocated costs of internal
counsel, in each case in accordance with the Servicer’s Credit and Collection
Policy in connection with the foreclosure and disposition of any related
Collateral or the bankruptcy of an Obligor upon or after the expiration or
earlier termination or acceleration of such Loan, and other out-of-pocket costs
related to the liquidation of any such Collateral, including the attempted
collection of any amount owing pursuant to such Loan if it is a Defaulted Loan,
but only to the extent gross recoveries with respect to such Loan provide funds
sufficient, after payment of all principal and accrued finance charges due with
respect to such Loan, to cover such expenses and costs; provided, however, to
the extent any such “Liquidation Expenses” relate to any Loan with a Retained
Interest, such expenses shall be allocated pro-rata to such Loan based on the
Outstanding Loan Balance of such Loan included in the Loan Pool and the
outstanding loan balance of the Retained Interest.

 

“Liquidation Proceeds” means, with respect to a Defaulted Loan, proceeds from
the sale of the Collateral, Insurance Proceeds and any other recoveries with
respect to such Defaulted Loan and the related Collateral, net of Liquidation
Expenses and amounts, if any, so received that are required either to be
refunded to the Obligor on such Loan or paid to a third party.

 

18

--------------------------------------------------------------------------------


 

“List of Loans” means the list identifying each Loan constituting part of the
Loan Assets, which list shall consist of the initial List of Loans reflecting
the Initial Loans transferred to the Issuer on the Closing Date, together with
any Subsequent List of Loans amending the most current List of Loans reflecting
the Substitute Loans transferred to the Issuer on the related Subsequent
Transfer Date (together with a deletion from such list of the related Loan or
Loans identified on the corresponding Addition Notice with respect to which a
Substitution Event has occurred), and (1) which list in each case (a) identifies
by account number and Obligor name each Loan included in the Loan Pool, and
(b) sets forth as to each such Loan (i) the Outstanding Loan Balance as of the
applicable Cut-Off Date, and (ii) the maturity date, and (2) which list (as in
effect on the Closing Date) is attached to this Agreement as Exhibit G.

 

“Loan” means the payment obligations of each Obligor to the Originator under
senior or subordinated loans created under the related Loan Documents and
evidenced by an Underlying Note, transferred by the Originator to the Trust
Depositor and by the Trust Depositor to the Issuer, and including both Initial
Loans and Substitute Loans.

 

“Loan Assets” has the meaning given to such term in subsection 2.01(b) hereof
(and in subsection 2.04(a) hereof in respect of Substitute Loans and related
assets transferred to the Issuer pursuant to Subsequent Transfer Agreements).

 

“Loan Documents” means, with respect to any Loan, the related Underlying Note
and any related loan agreement, security agreement, note purchase agreement (if
applicable), intercreditor and/or subordination agreement (if applicable),
mortgage, assignment of Loans, all guarantees and UCC financing statements and
continuation statements (including amendments or modifications thereof) executed
by the Obligor thereof or by another Person on the Obligor’s behalf in respect
of such Loan and the related Underlying Note, and for each Loan secured by real
property, an Assignment of Mortgage (excluding the Loan to Cycle Gear), and for
all Loans secured by an Underlying Note, an assignment in blank signed by an
officer of the Originator.

 

“Loan File” means, with respect to each Loan, the Loan Documents, and such other
documents, if any, that the Servicer keeps on file in accordance with its Credit
and Collection Policy and all other documents originally delivered to the
Originator or held by the Servicer with respect to any Loan; provided, that, all
documents, other than the Underlying Note along with any assignment (which may
be by allonge), constituting the Loan File may be copies of such documents.

 

“Loan Pool” means, as of any date of determination, the Initial Loans and the
Substitute Loans (if any), other than any such Loans that (i) have been
reconveyed by the Issuer to the Trust Depositor, and concurrently by the Trust
Depositor to the Originator, pursuant to Section 11.02 hereof, or (ii) have been
paid (or prepaid) in full.

 

“London Banking Day” means any day on which dealings in deposits in United
States dollars are transacted in the London interbank market.

 

“Marcal” means Marcal Paper Mills, Inc.

 

“Materially Modified Loan” means a Loan that has been terminated, released
(including pursuant to prepayment), amended, modified, waived or subject to an
equivalent similar undertaking or

 

19

--------------------------------------------------------------------------------


 

agreement by the Servicer which is not permitted under the standards and
criteria set forth in Sections 5.08 and/or 5.09 hereof, as applicable.

 

“Maturity Date” means, as applicable, the Class A Expected Maturity Date, the
Class B Expected Maturity Date or the Class C Expected Maturity Date.

 

“Monthly Report” has the meaning given to such term in Section 9.01.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

 

“Net Trust Swap Payments” means, with respect to each Payment Date, the excess,
if any, of (i) the payments required to be made on such date by the Issuer to
the Swap Counterparties under Section 2(a) of each Swap over (ii) the payments
required to be made on such date by the Swap Counterparties to the Issuer under
Section 2(a) of each Swap, together with any interest thereon.

 

“Net Trust Swap Receipts” means, with respect to each Payment Date, the excess,
if any, of (i) the payments required to be made on such date by the Swap
Counterparties to the Issuer under Section 2(a) of each Swap over (ii) the
payments required to be made on such date by the Issuer to the Swap
Counterparties under Section 2(a) of each Swap, together with any interest
thereon.

 

“New York Business Day” means any Business Day in the city of New York, New
York.

 

“Note” means any one of the notes of the Issuer of any Class executed and
authenticated in accordance with the Indenture.

 

“Note Distribution Account” means the account established and maintained as such
pursuant to Section 7.01.

 

“Note Register” has the meaning given to such term in Section 2.04 of the
Indenture.

 

“Note Majority” means, with respect to Agented Notes, the holders of the notes
evidencing not less than 66 2/3% of the outstanding amount of all such notes of
the Obligor.

 

“Obligor” means, with respect to any Loan, the Person or Persons obligated to
make payments with respect to such Loan, including any guarantor thereof.

 

“Officer’s Certificate” shall mean a certificate signed by any officer of the
Trust Depositor or the Servicer and delivered to the Owner Trustee or the
Indenture Trustee, as the case may be.

 

“One-Month Index Maturity” has the meaning given to such term in Section 7.06.

 

“Operating History” means, with respect to any specified Person, the time since
the date of such Person’s incorporation that it has continuously operated its
business; provided, however, the Operating History of any Person newly formed as
a result of a merger of two or more Persons or as a result of the acquisition of
one or more Persons by a newly formed Person (“Merged Parties”) shall be based
on the weighted average (by relative sales) of the Operating Histories of the
Merged Parties (excluding for such purposes, entities that are created only for
the purpose of being acquisition entities); for example, if Corporation A, with
sales of $10 million, has an

 

20

--------------------------------------------------------------------------------


 

Operating History of 4 years, and Corporation B, with sales of $20 million, has
an Operating History of 8 years, merge to form “NEWCO”, the Operating History of
NEWCO will be 6.67 years.

 

“Opinion of Counsel” means a written opinion of counsel, who may be outside
counsel, or internal counsel (except with respect to federal securities law
(including the Trust Indenture Act) or tax law matters), for the Trust Depositor
or the Servicer and who shall be reasonably acceptable to the Owner Trustee or
the Indenture Trustee, as the case may be.

 

“Originator” has the meaning given to such term in the Preamble.

 

“Other Assets” has the meaning given to such term in subsection 13.09(b).

 

“Outstanding” has the meaning given to such term in the Indenture.

 

“Outstanding Loan Balance” means, with respect to a Loan, as of any date of
determination, the sum of the total remaining amounts of principal payable as of
such time by the Obligor thereunder, exclusive of (a) interest payments and (b)
capitalized interest amounts, it being understood that any principal previously
covered by a Servicer Advance will be excluded from principal amounts payable
for purposes of this definition.

 

“Outstanding Principal Balance” means, with respect to any Class of Notes, as of
any date of determination, the aggregate initial principal amount thereof, plus,
in the case of the Class B Notes only, the capitalized interest from the Class B
Accrued Payable, as reduced by the aggregate amount of any distributions applied
in reduction of such principal amount.

 

“Owner Trustee” means the Person acting, not in its individual capacity, but
solely as Owner Trustee, under the Trust Agreement, its successors in interest
and any successor owner trustee under the Trust Agreement.

 

“Owner Trustee Fee” has the meaning given to such term in the fee letter, dated
as of the date hereof, among the Owner Trustee, the Trust Depositor, the
Originator and the Issuer, as amended, modified, restated, replaced, waived,
substituted, supplemented or extended from time to time.

 

“Paying Agent” has the meaning given to such term in Section 3.03 of the
Indenture and Section 3.10 of the Trust Agreement.

 

“Payment Date” shall mean the 20th day of each calendar month or, if such 20th
day is not a Business Day, the next succeeding Business Day, with the first such
Payment Date hereunder occurring in August, 2002.

 

“Permitted Liens” means:

 

(a)           with respect to Loans in the Loan Pool:

 

(i)            Liens in favor of the Trust Depositor created pursuant to the
ACAS Transfer Agreement and transferred to the Issuer pursuant hereto;

 

21

--------------------------------------------------------------------------------


 

(ii)           Liens in favor of the Issuer created pursuant to this Agreement;
and

 

(iii)          Liens in favor of the Indenture Trustee created pursuant to the
Indenture and/or this Agreement; and

 

(b)           with respect to the interest of the Originator, the Trust
Depositor and the Issuer in the related Collateral:

 

(i)            materialmen’s, warehousemen’s, mechanics’ and other Liens arising
by operation of law in the ordinary course of business for sums not due or sums
that are being contested in good faith;

 

(ii)           Liens for state, municipal and other local taxes if such taxes
shall not at the time be due and payable or if the Trust Depositor shall
currently be contesting the validity thereof in good faith by appropriate
proceedings;

 

(iii)          Liens in favor of the Trust Depositor created, and transferred by
the Trust Depositor to the Issuer, pursuant to the ACAS Transfer Agreement and
this Agreement;

 

(iv)          Liens in favor of the Issuer created pursuant to this Agreement;

 

(v)           Liens in favor of the Indenture Trustee created pursuant to the
Indenture and/or this Agreement;

 

(vi)          purchase money security interests in equipment and Liens held by
senior lenders with respect to any subordinated Loans listed on Exhibit L; and

 

(vii)         with respect to Agented Notes, Liens in favor of the collateral
agent on behalf of all noteholders of the related Obligor.

 

“Person” means any individual, corporation, estate, partnership, business trust,
limited liability company, sole proprietorship, joint venture, association,
joint stock company, trust (including any beneficiary thereof), unincorporated
organization, government, agency or political subdivision thereof, or any other
entity.

 

“Prepaid Loan” means any Loan that has terminated or been prepaid in full prior
to its scheduled expiration date, other than a Defaulted Loan.

 

“Piper Aircraft” means New Piper Aircraft, Inc.

 

“Prepayment” means any and all (i) partial and full prepayments, including any
Prepayment Premiums, on a Loan (including, with respect to any Loan and any
Collection Period), (ii) any Scheduled Payment (or portion thereof) that is due
in a subsequent Collection Period that the Servicer has received (and to the
extent permission therefor was necessary, expressly permitted the related
Obligor to make) in advance of its scheduled due date, (iii) Liquidation
Proceeds and (iv) amounts received in respect of Transfer Deposit Amounts.

 

“Prepayment Amount” has the meaning given to such term in Section 5.09.

 

22

--------------------------------------------------------------------------------


 

“Prepayment Premiums” means any prepayment premiums paid by an Obligor in
connection with any Prepayment.

 

“Principal Collection Account” means a sub-account of the Collection Account
established pursuant to Section 7.01.

 

“Principal Collections” means amounts deposited into the Collection Account
pursuant to clause (ii) of the definition of Collections, as well as the
principal portion of any amounts received pursuant to clauses (iii), (vi) and
(vii) of the definition of Collections, together with, on or after an Event of
Default, an Accelerated Amortization Event or the occurrence and continuance of
a Class A Trigger or a Class B Trigger, all amounts payable pursuant to clause
SEVENTH of subsection 7.05(b).

 

“Private Placement Memorandum” has the meaning given to such term in the
Purchase Agreement.

 

“Purchase Agreement” means the Purchase Agreement, dated as of August 5, 2002,
among the Initial Purchaser, the Trust Depositor, the Issuer and ACAS, as
amended, modified, restated, replaced, waived, substituted, supplemented or
extended from time to time.

 

“Qualified Eligible Investments” means Eligible Investments acquired by the
Indenture Trustee in its name and in its capacity as Indenture Trustee at the
written direction of the Issuer, which are held by the Indenture Trustee in the
Collection Account or the Reserve Fund and with respect to which (a) the
Indenture Trustee has noted its interest therein on its books and records, and
(b) the Indenture Trustee has purchased such investments at the written
direction of the Issuer for value without notice of any adverse claim thereto
(and, if such investments are securities or other financial assets or interests
therein, within the meaning of Section 8–102 of the UCC as enacted in Minnesota,
without acting in collusion with a securities intermediary in violating such
securities intermediary’s obligations to entitlement holders in such assets,
under Section 8–504 of such UCC, to maintain a sufficient quantity of such
assets in favor of such entitlement holders), and (c) either (i) such
investments are in the possession of the Indenture Trustee, or (ii) such
investments, (A) if certificated securities and in bearer form, have been
delivered to the Indenture Trustee, or in registered form, have been delivered
to the Indenture Trustee and either registered by the issuer in the name of the
Indenture Trustee or endorsed by effective endorsement to the Indenture Trustee
or in blank; (B) if uncertificated securities, the ownership of which has been
registered to the Indenture Trustee on the books of the issuer thereof (or
another Person, other than a securities intermediary, either becomes the
registered owner of the uncertified security on behalf of the Indenture Trustee
or, having previously become the registered owner, acknowledges that it holds
for the Indenture Trustee); or (C) if securities entitlements (within the
meaning of Section 8–102 of the UCC as enacted in Minnesota) representing
interests in securities or other financial assets (or interests therein) held by
a securities intermediary (within the meaning of said Section 8-102), a
securities intermediary indicates by book entry that a security or other
financial asset has been credited to the Indenture Trustee’s securities account
with such securities intermediary.  Any such Qualified Eligible Investment may
be purchased by or through the Indenture Trustee or any of its Affiliates acting
at the written direction of the Issuer.

 

23

--------------------------------------------------------------------------------


 

“Qualified Institution” means (a) the corporate trust department of the
Indenture Trustee, or (b) a depository institution organized under the laws of
the United States or any one of the states thereof or the District of Columbia
(or any domestic branch of a foreign bank), (i) (A) that has either (1) a
long-term unsecured debt rating acceptable to the Rating Agencies, which, in the
case of S&P, shall be “AA-”, and in the case of Fitch, shall be “AAA” or (2) a
short–term unsecured debt rating or certificate of deposit rating acceptable to
the Rating Agencies, which, in the case of S&P, shall be “A-1+”, and in the case
of Fitch, shall be “F-1+”, (B) the parent corporation, if such parent
corporation guarantees the obligations of the depository institution, of which
has either (1) a long–term unsecured debt rating acceptable to the Rating
Agencies, which, in the case of S&P, shall be “AA-”, and in the case of Fitch,
shall be “AAA” or (2) a short-term unsecured debt rating or certificate of
deposit rating acceptable to the Rating Agencies, which, in the case of S&P,
shall be “A-1+”, and in the case of Fitch, shall be “F-1+” or (C) otherwise
satisfies the Rating Agency Condition, and (ii) whose deposits are insured by
the FDIC and satisfies the Rating Agency Condition.

 

“Qualified Swap Counterparty” has the meaning given to such term in the
Indenture.

 

“Rating Agency” means each of S&P, Moody’s and Fitch, so long as such Persons
maintain a rating on the Class A Notes and the Class B Notes; and if any of S&P,
Moody’s or Fitch no longer maintains a rating on the Class A Notes and the
Class B Notes, such other nationally recognized statistical rating organization
selected by the Trust Depositor.

 

“Rating Agency Condition” means, with respect to any action or series of related
actions or proposed transaction or series of related proposed transactions, that
each Rating Agency shall have notified the Trust Depositor, the Owner Trustee
and the Indenture Trustee in writing that such action or series of related
actions or the consummation of such proposed transaction or series of related
transactions will not result in a Ratings Effect.

 

“Ratings Effect” means, with respect to any action or series of related actions
or proposed transaction or series of related proposed transactions, a reduction
or withdrawal of the rating of any outstanding Class with respect to which a
Rating Agency has previously issued a rating as a result of such action or
series of related actions or the consummation of such proposed transaction or
series of related transactions.

 

“Record Date” means, with respect to a Payment Date, (i) for book–entry Notes,
the calendar day immediately preceding a Payment Date and (ii) for definitive
Notes, the last Business Day of the preceding calendar month.

 

“Reference Banks” means leading banks selected by the Indenture Trustee and
engaged in transactions in Eurodollar deposits in the international Eurocurrency
market.

 

“Released Amounts” means, with respect to any payment or collection received
with respect to any Loan on any Business Day (whether such payment or collection
is received by the Servicer, the Owner Trustee or the Trust Depositor), an
amount equal to that portion of such payment or collection constituting Excluded
Amounts or Retained Interest.

 

“Representative Amount” means an amount that is representative for a single
transaction in the relevant market at the relevant time.

 

24

--------------------------------------------------------------------------------


 

“Required Holders” means (a) prior to the payment in full of the Class A Notes
and the Class B Notes, the Class A Noteholders and Class B Noteholders
evidencing more than 66 2/3% of the Aggregate Outstanding Principal Balance of
all Class A Notes and Class B Notes outstanding and (b) from and after the
payment in full of the Class A Notes and the Class B Notes, Class C Noteholders
evidencing more than 66 2/3% of the Aggregate Outstanding Principal Balance of
the Class C Note.

 

“Required Reserve Amount” means, with respect to any Payment Date, an amount
equal to the sum of (i) the Outstanding Loan Balance of all Delinquent Loans and
(ii) three (3) times the sum of the Class A Interest Amount and Class B Interest
Amount due on the next Payment Date.

 

“Requirements of Law” for any Person or property of such Person means the
certificate of incorporation or articles of association and by-laws or other
organizational or governing documents of such Person, and any law, treaty, rule,
regulation, or order or determination of an arbitrator or Governmental
Authority, in each case applicable to or binding upon such Person or to which
such Person is subject, whether Federal, state or local (including, without
limitation, usury laws, the Federal Truth in Lending Act, the Investment Company
Act of 1940, as amended, and Regulation Z and Regulation B of the Board of
Governors of the Federal Reserve System).

 

“Reserve Fund” means the Reserve Fund established and maintained pursuant to
Section 7.01 hereof.

 

“Reserve Fund Initial Deposit” means the product of (a) the sum of the
Outstanding Principal Balance of the Class A Notes and Class B Notes as of the
Closing Date, (b) the weighted average interest rate of the Class A Note
Interest Rate and the Class B Note Interest Rate in effect for the initial
Interest Accrual Period (weighted by the Outstanding Principal Balance of each
of the Class A Notes and Class B Notes) and (c) the quotient of 90 divided by
360.

 

“Responsible Officer” means, with respect to the Owner Trustee, any officer in
its Corporate Trust Administration Department (or any similar group of a
successor Owner Trustee), and with respect to the Indenture Trustee, has the
meaning given to such term in the Indenture.

 

“Retained Interest” means, for each Loan, the following interests, rights and
obligations in such Loan and under the associated Loan Documents, which are
being retained by the Originator:  (i) all of the obligations, if any, to
provide additional funding with respect to such Loan, (ii) all of the rights and
obligations, if any, of the agent(s) under the documentation evidencing such
Loan, (iii) the applicable portion of the interests, rights and obligations
under the documentation evidencing such Loan that relate to such portion(s) of
the indebtedness that is owned by another lender or is being retained by the
Originator, (iv) any unused, commitment or similar fees associated with the
additional funding obligations that are not being transferred in accordance with
clause (i) of this definition, (v) any agency or similar fees associated with
the rights and obligations of the agent that are not being transferred in
accordance with clause (ii) of this definition, (vi) any advisory, consulting or
similar fees due from the Obligor associated with services provided by the agent
that are not being transferred in accordance with clause (ii) of this
definition, and (vii) any and all warrants, options, and other equity
instruments issued in the name of the Originator or its Affiliates in connection
with or relating to any Loan.

 

25

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 

“Scheduled Payment” means, with respect to any Loan, the monthly, quarterly,
semi-annual or annual financing (whether interest, principal or principal and
interest) payment scheduled to be made by the related Obligor under the terms of
such Loan on and after the related Cut-Off Date and any such payment received
after the related Cut-Off Date, it being understood that Scheduled Payments do
not include any Excluded Amounts.

 

“Securities” means the Notes and the Certificate, or any of them.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor legislation thereto.

 

“Securityholders” means the Holders of the Notes or the Certificate.

 

“Servicer” means initially ACAS, or its successor; after any Servicer Transfer
hereunder, means the Successor Servicer appointed pursuant to Article VIII with
respect to the duties and obligations required of the Servicer under this
Agreement.

 

“Servicer Advance” means, with respect to any Payment Date, the amounts, if any,
deposited by the Servicer in the Collection Account for such Payment Date in
respect of Scheduled Payments pursuant to Section 5.14.

 

“Servicer Default” shall have the meaning given to such term in Section 8.01.

 

“Servicing Fee” has the meaning given to such term in Section 5.18.

 

“Servicing Fee Percentage” means 1.00%.

 

“Servicer Transfer” has the meaning given to such term in subsection 8.02(b).

 

“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of Loans whose name appears on
a list of servicing officers appearing in an Officer’s Certificate furnished to
the Indenture Trustee by the Servicer, as the same may be amended from time to
time.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities), as such value is
established and liabilities evaluated for purposes of Section 101(32) of the
Bankruptcy Code; (b) such Person is able to realize upon its property and pay
its debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (d) such Person is not engaged in business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital.

 

26

--------------------------------------------------------------------------------


 

“Subsequent Cut-Off Date” means the date specified as such for Substitute Loans
in the related Subsequent Transfer Agreement.

 

“Subsequent List of Loans” means a list, in the form of the initial List of
Loans delivered on the Closing Date, but listing each Substitute Loan
transferred to the Issuer pursuant to the related Subsequent Transfer Agreement.

 

“Subsequent Purchase Agreement” means, with respect to any Substitute Loans, the
agreement between the Originator and the Trust Depositor pursuant to which the
Originator will transfer the Substitute Loans to the Trust Depositor, the form
of which is attached to hereto as Exhibit J.

 

“Subsequent Transfer Agreement” means the agreement described in Section 2.04
hereof, the form of which is attached hereto as Exhibit I.

 

“Subsequent Transfer Date” means any date on which Substitute Loans are
transferred to the Issuer.

 

“Substitute Loan” means a Loan that is (a) transferred to the Issuer under
Section 2.04 with respect to which a related Substitution Event has occurred
with respect to a Loan or Loans then held in the Loan Pool and identified in the
related Addition Notice and (b) becomes part of the Loan Pool.

 

“Substitute Loan Qualification Conditions” means, with respect to any Substitute
Loan being transferred to the Issuer pursuant to Section 2.04, the accuracy of
each of the following statements as of the related Cut-Off Date for such Loan:

 

(a)           the Outstanding Loan Balance of such Substitute Loan is not less
than that of the Loan identified on the related Addition Notice as the Loan to
be reassigned by the Issuer to the Trust Depositor and reconveyed to the
Originator in exchange for such Substitute Loan;

 

(b)           the remaining maturity of the Substitute Loan is less than or
equal to the remaining maturity of the Loan identified on the related Addition
Notice as the Loan to be reassigned by the Issuer to the Trust Depositor and
reconveyed to the Originator in exchange for such Substitute Loan;

 

(c)           the current interest rate on such Substitute Loan is not less than
the current interest rate on the Loan identified on the related Addition Notice
as the Loan to be reassigned by the Issuer to the Trust Depositor and reconveyed
to the Originator in exchange for such Substitute Loan;

 

(d)           the total interest rate (inclusive of any deferred interest
component) of the Substitute Loan is greater than or equal to the total interest
rate on the Loan identified on the related Addition Notice as the Loan to be
reassigned by the Issuer to the Trust Depositor and reconveyed to the Originator
in exchange for such Substitute Loan;

 

(e)           the Obligor of such Substitute Loan is not already an Obligor of
any Loan owned by the Issuer;

 

27

--------------------------------------------------------------------------------


 

(f)            no adverse selection procedure shall have been employed in the
selection of such Substitute Loan from the Originator’s portfolio;

 

(g)           all actions or additional actions (if any) necessary to perfect
the security interest and assignment of such Substitute Loan and related
Collateral to the Trust Depositor, the Issuer, and the Indenture Trustee shall
have been taken as of or prior to the Subsequent Transfer Date;

 

(h)           the maturity date for the last Scheduled Payment due under such
Substitute Loan is not later than May 20, 2015;

 

(i)            the weighted average life of such Loan is less than or equal to
the Loan being replaced;

 

(j)            prior to such substitution the Originator has received written
confirmation from the Rating Agencies (which shall respond to the Originator
within five (5) Business Days after receiving written confirmation from the
Originator of its intention to substitute a Loan) that the proposed substitution
will not result in a Ratings Effect; provided, however, that any failure by each
of the Rating Agencies to respond to the Originator shall be deemed to be
non-approval by the Rating Agencies; provided, further, however, (i) in the case
of a Prepaid Loan, only notice to, and not confirmation from, Fitch shall be
required, and (ii) in the case of a Defaulted Loan, only notice to, and not
confirmation from, Moody’s shall be required; and

 

(k)           the Eligible Risk Rating of the Substitute Loan is equal to or
higher than the Loan being replaced.

 

“Substitution Event” shall have occurred if a Loan then held by the Issuer and
identified in the related Addition Notice is either (a) a Prepaid Loan, (b) a
Defaulted Loan, (c) a Loan that has a covenant default, (d) a Materially
Modified Loan, (e) an Excess Loan or (f) the subject of a breach of a
representation or warranty under this Agreement or other provision, which breach
or other provision, in the absence of the substitution of a Substitute Loan for
such Loan pursuant to Section 2.04, would require the payment of the Transfer
Deposit Amount to the Issuer in respect of such Loan pursuant to Section 11.01;
provided, however, that no Substitution Event shall be permitted under clauses
(a)-(d) to the extent Substitute Loans having an aggregate Outstanding Loan
Balance as of the date of substitution of greater than 20% of the Initial
Aggregate Outstanding Loan Balance have previously been substituted under such
clauses and of that 20% limit, in no event may the sum of the Outstanding Loan
Balances of all Prepaid Loans that have previously been substituted under clause
(a) exceed 10% of the Initial Aggregate Outstanding Loan Balance.

 

“Successor Backup Servicer” has the meaning given to such term in
subsection 5.25(a).

 

“Successor Servicer” has the meaning given to such term in subsection 8.02(b).

 

“Swap” has the meaning given to such term in the Indenture.

 

“Swap Breakage Costs” means, for any Swap Transaction, any amount (other than
Net Trust Swap Payments applicable thereto) payable by the Issuer for the early
termination of that Swap Transaction or any portion thereof.

 

28

--------------------------------------------------------------------------------


 

“Swap Breakage Receipts” means, for any Swap Transaction, any amount (other than
Net Trust Swap Receipts applicable thereto) payable to the Issuer for the early
termination of that Swap Transaction or any portion thereof.

 

“Swap Counterparty” has the meaning given to such term in the Indenture.

 

“Swap Counterparty Collateral Account” means, with respect to each Swap, the
single, segregated trust account established by the Indenture Trustee in
accordance with the terms of such Swap.

 

“Swap Guaranty” means the Swap Guaranty, dated as of August 8, 2002 between ACAS
and Wachovia Bank, National Association, as amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time.

 

“Swap Transaction” means each interest rate swap transaction between the Issuer
and a Swap Counterparty that is governed by a Swap.

 

“Tape” has the meaning given to such term in subsection 5.22(b)(ii).

 

“Tax Opinion” means, with respect to any action, an Opinion of Counsel to the
effect that, for federal income tax purposes, (i) following such action the
Issuer will not be deemed to be an association, taxable mortgage pool, or
publicly traded partnership taxable as a corporation, and (ii) such action will
not affect the tax characterization as debt of the Class A Notes and the Class B
Notes or any outstanding Class issued by the Issuer for which an Opinion of
Counsel has been provided that such Notes are debt.

 

“Telerate Page 3750” means the display page currently so designated on the Dow
Jones Telerate Service (or such other page as may replace that page on that
service for the purpose of displaying comparable rates or prices).

 

“Transaction Documents” means this Agreement, the Indenture, the Trust
Agreement, the ACAS Transfer Agreement, the Swap Guaranty, any Subsequent
Transfer Agreement, any Subsequent Purchase Agreement, the Purchase Agreement,
any Swap, and all documents executed in connection with, or identified as
“Transaction Documents” in, any of the foregoing documents, all as the same are
amended, modified, restated, replaced, waived, substituted, supplemented or
extended from time to time.

 

“Transfer Date” means the Business Day immediately preceding each Payment Date.

 

“Transfer Deposit Amount” means, with respect to each Ineligible Loan or Excess
Loan, on any date of determination, the sum of the Outstanding Loan Balance of
such Loan, together with accrued interest thereon through such date of
determination at the interest rate provided for thereunder, and any outstanding
Servicer Advances thereon reimbursement of which has not been waived by the
Servicer entitled thereto.

 

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, physical property,

 

29

--------------------------------------------------------------------------------


 

book-entry securities, uncertificated securities or otherwise), including,
without limitation, the Reserve Fund Initial Deposit, and all proceeds of the
foregoing.

 

“Trust Accounts” means, collectively, the Collection Account (including the
Interest Collection Account and Principal Collection Account), the Reserve Fund,
the Note Distribution Account, the Certificate Distribution Account and the Swap
Counterparty Collateral Account, or any of them.

 

“Trust Agreement” means the Trust Agreement, dated as of August 1, 2002, between
the Trust Depositor and the Owner Trustee, as amended, modified, restated,
replaced, waived, substituted, supplemented or extended from time to time.

 

“Trust Depositor” has the meaning given to such term in the Preamble, or any
successor entity thereto.

 

“Trust Estate” shall have the meaning given to such term in the Trust Agreement.

 

“Trustees” means the Owner Trustee and the Indenture Trustee, or any of them
individually as the context may require.

 

“UCC” means the Uniform Commercial Code, as amended from time to time, as in
effect in the applicable jurisdiction.

 

“UCC Filing Locations” means the State of Delaware.

 

“Uncollectible Advance” means, with respect to any Determination Date and any
Loan, the amount, if any, advanced by the Servicer pursuant to Section 5.14
which the Servicer has, as of such Determination Date, determined in good faith
will not be ultimately recoverable by the Servicer.

 

“Underlying Note” means the promissory note of an Obligor evidencing a Loan.

 

“United States” means the United States of America.

 

“Unreimbursed Servicer Advances” means, at any time, the amount of all previous
Servicer Advances (or portions thereof) as to which the Servicer has not been
reimbursed as of such time pursuant to Sections 7.01 or 7.05 and which the
Servicer has determined in its sole discretion are Uncollectible Advances, and
with respect to which the Servicer has given a written certification to such
effect to each Trustee.

 

“USD-LIBOR-Reference Banks” has the meaning given to such term in subsection
7.06(a).

 

“Vice President” of any Person means any vice president of such Person, whether
or not designated by a number or words before or after the title “Vice
President,” who is a duly elected officer of such Person in such capacity.

 

30

--------------------------------------------------------------------------------


 

Section 1.02                            Other Terms.

 

All accounting terms used but not specifically defined herein shall be construed
in accordance with generally accepted accounting principles.  The symbol “$”
shall mean the lawful currency of the United States.  All terms used in Article
9 of the UCC in the State of New York, and not specifically defined herein, are
used herein as defined in such Article 9.

 

Section 1.03                            Computation of Time Periods.

 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” each mean “to but excluding”,
and the word “within” means “from and excluding a specified date and to and
including a later specified date”.

 

Section 1.04                            Interpretation.

 

In this Agreement, unless a contrary intention appears:

 

(i)            the singular number includes the plural number and vice versa;

 

(ii)           reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Transaction Documents;

 

(iii)          reference to any gender includes each other gender;

 

(iv)          reference to day or days without further qualification means
calendar days;

 

(v)           unless otherwise stated, reference to any time means New York, New
York time;

 

(vi)          references to “writing” include printing, typing, lithography,
electronic or other means of reproducing words in a visible form;

 

(vii)         reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, supplemented, replaced, restated, waived or extended and in effect
from time to time in accordance with the terms thereof and, if applicable, the
terms of the other Transaction Documents, and reference to any promissory note
includes any promissory note that is an extension or renewal thereof or a
substitute or replacement therefor; and

 

(viii)        reference to any Requirement of Law means such Requirement of Law
as amended, modified, codified, replaced or reenacted, in whole or in part, and
in effect from time to time, including rules and regulations promulgated
thereunder and reference to any Section or other provision of any Requirement of
Law means that provision of such Requirement of Law from time to time in effect
and constituting the substantive amendment, modification, codification,
replacement or reenactment of such Section or other provision.

 

31

--------------------------------------------------------------------------------


 

Section 1.05                            Section References.

 

All Section references (including in the Preamble), unless otherwise indicated,
shall be to Sections (and the Preamble) in this Agreement.

 

Section 1.06                            Calculations.

 

Except as otherwise provided herein, all interest rate and basis point
calculations hereunder will be made on the basis of a 360-day year and the
actual days elapsed in the relevant period and will be carried out to at least
three decimal places.

 

ARTICLE II

 

ESTABLISHMENT OF ISSUER; TRANSFER OF LOAN ASSETS

 

Section 2.01                            Creation and Funding of Issuer; Transfer
of Loan Assets.

 

(a)           The Issuer shall be created pursuant to the terms and conditions
of the Trust Agreement upon the execution and delivery of the Trust Agreement
and the filing by the Owner Trustee of an appropriately completed Certificate of
Trust (as defined in the Trust Agreement) under the Business Trust Statute.  The
Trust Depositor, as settlor of the Issuer, shall fund and convey assets to the
Issuer pursuant to the terms and provisions hereof.  The Issuer shall be
administered pursuant to the provisions of this Agreement, the Administration
Agreement and the Trust Agreement for the benefit of the Securityholders and the
Swap Counterparties.  The Owner Trustee is hereby specifically recognized by the
parties hereto as empowered to conduct business dealings on behalf of the Issuer
in accordance with the terms hereof and of the Trust Agreement.

 

(b)           Subject to and upon the terms and conditions set forth herein, the
Trust Depositor hereby sells, transfers, assigns, sets over and otherwise
conveys to the Issuer, for a purchase price consisting of $128,750,250 in cash
(less placement expenses and certain other expenses associated with the initial
offer and sale of the Notes, the proceeds of which represent the consideration
paid by the Issuer herein) and the Certificate of the Issuer in the original
certificate balance of $10.00, all of the right, title and interest of the Trust
Depositor in and to the following (the items in (i)-(vi) below, but in each case
excluding the Retained Interest and Excluded Amounts, being collectively
referred to herein as the “Loan Assets”):

 

(i)            the Initial Loans and all Collections and other monies due or to
become due in payment of such Loans on and after the Initial Cut-Off Date,
including any Prepayment amounts, any Prepayment Premiums, any Late Charges, any
payments in respect of a casualty or early termination, any Insurance Proceeds
and any Liquidation Proceeds received with respect to the foregoing;

 

(ii)           the Collateral related to such Loans (to the extent the
Originator, other than solely in its capacity as collateral agent under any loan
agreement with an Obligor, has been granted a Lien thereon), including the
security interest of the Trust Depositor in such Collateral, all proceeds from
any sale or other disposition of such Collateral and all Insurance Policies;

 

32

--------------------------------------------------------------------------------


 

(iii)          the Loan Files and all documents and records (including computer
records) relating thereto;

 

(iv)          all guarantees, indemnities, warranties and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

 

(v)           the Trust Accounts and all Trust Account Property (to the extent
of the Trust Depositor’s interest if any therein); and

 

(vi)          all income, payments, products, proceeds and other benefits of any
and all of the foregoing.

 

(c)           The Originator and the Trust Depositor acknowledge that the
representations and warranties of the Originator and Trust Depositor in
Sections 3.01, 3.02, 3.03, 3.04 and 3.05 will run to and be for the benefit of
the Issuer, the Trustees and the Swap Counterparties, and the Issuer and the
Trustees may enforce, directly without joinder of Trust Depositor, the
repurchase obligations of the Originator with respect to breaches of such
representations and warranties as set forth herein and in Section 11.01.

 

(d)           The sale, transfer, assignment, set-over and conveyance of the
Loan Assets by the Trust Depositor to the Issuer pursuant to this Agreement does
not constitute and is not intended to result in a creation or an assumption by
the Trust Depositor or the Issuer of any obligation of the Originator in
connection with the Loan Assets, or any agreement or instrument relating
thereto, including, without limitation, (i) any obligation to any Obligor, if
any, not financed by the Originator, (ii) any taxes, fees, or other charges
imposed by any Governmental Authority and (iii) any insurance premiums that
remain owing with respect to any Loan at the time such Loan is sold hereunder. 
The Trust Depositor also hereby assigns to the Issuer all of the Trust
Depositor’s right, title and interest (but none of its obligations) under the
ACAS Transfer Agreement, including but not limited to the Trust Depositor’s
right to exercise the remedies created by the ACAS Transfer Agreement.

 

(e)           The Originator, the Trust Depositor and the Issuer intend and
agree that (i) the transfer of the Loan Assets to the Trust Depositor and the
transfer of the Loan Assets to the Issuer are intended to be a sale, conveyance
and transfer of ownership of the Loan Assets rather than the mere granting of a
security interest to secure a borrowing and (ii) such Loan Assets shall not be
part of the Originator’s or the Trust Depositor’s estate in the event of a
filing of a bankruptcy petition or other action by or against such Person under
any Insolvency Law.  In the event, however, that notwithstanding such intent and
agreement, such transfers are deemed to be a grant of a mere security interest
to secure indebtedness, the Originator shall be deemed to have granted (and
hereby does grant) the Trust Depositor and the Trust Depositor shall be deemed
to have granted (and hereby does grant) the Issuer, as the case may be, a
perfected first priority security interest in such Loan Assets, and this
Agreement shall constitute a security agreement under Requirements of Law
securing the repayment of the purchase price paid hereunder, the obligations
and/or interests represented by the Securities and the obligations of the Issuer
under the Swap Transactions and the Swaps, in the order and priorities, and
subject to the other terms and conditions of, this Agreement, the Indenture, the
Trust Agreement and the Swaps, together

 

33

--------------------------------------------------------------------------------


 

with such other obligations or interests as may arise hereunder and thereunder
in favor of the parties hereto and thereto.

 

(f)            If any such transfer of the Loan Assets is deemed to be the mere
granting of a security interest to secure a borrowing, the Trust Depositor may,
to secure the Trust Depositor’s own borrowing under this Agreement (to the
extent that the transfer of the Loan Assets hereunder is deemed to be a mere
granting of a security interest to secure a borrowing) repledge and reassign (i)
all or a portion of the Loan Assets pledged to the Trust Depositor by the
Originator and with respect to which the Trust Depositor has not released its
security interest at the time of such pledge and assignment, and (ii) all
proceeds thereof.  Such repledge and reassignment may be made by the Trust
Depositor with or without a repledge and reassignment by the Trust Depositor of
its rights under any agreement with the Originator, and without further notice
to or acknowledgment from the Originator.  The Originator waives, to the extent
permitted by Requirements of Law, all claims, causes of action and remedies,
whether legal or equitable (including any right of setoff), against the Trust
Depositor or any assignee of the Trust Depositor relating to such action by the
Trust Depositor in connection with the transactions contemplated by this
Agreement.

 

Section 2.02                            Conditions to Transfer of Loan Assets to
Issuer.

 

On or before the Closing Date, the Originator or the Trust Depositor, as
applicable, shall deliver or cause to be delivered to the Owner Trustee and the
Indenture Trustee each of the following documents, certificates and other items:

 

(i)            a certificate of an officer of the Originator substantially in
the form of Exhibit C hereto;

 

(ii)           copies of resolutions of the Board of Directors of the Originator
and the Servicer of the Executive Committee of the Board of Directors of the
Originator and the Servicer approving the execution, delivery and performance of
this Agreement and the transactions contemplated hereunder, certified in each
case by the Secretary or an Assistant Secretary of the Originator, the Servicer
and the member of the Trust Depositor;

 

(iii)          officially certified recent evidence of due incorporation and
good standing of the Originator, the Servicer and the Trust Depositor under the
laws of the State of Delaware;

 

(iv)          the initial List of Loans, certified by an officer of the Trust
Depositor, together with an Assignment substantially in the form of Exhibit A
(along with the delivery of any instruments and Loan Documents as required under
Section 2.06 below);

 

(v)           a certificate of an officer of the Trust Depositor substantially
in the form of Exhibit B hereto;

 

(vi)          a letter from Ernst & Young, or another nationally recognized
accounting firm, addressed to the Originator and the Trust Depositor,
(a) stating that such firm has reviewed a sample of the Initial Loans and
performed specific procedures for such

 

34

--------------------------------------------------------------------------------


 

sample with respect to certain loan terms and (b) identifying those Initial
Loans that do not conform to the procedures;

 

(vii)         a letter from each Rating Agency assigning to each of the Offered
Notes the ratings disclosed in the Private Placement Memorandum;

 

(viii)        copies of resolutions of the Board of Directors of the Trust
Depositor approving the execution, delivery and performance of this Agreement
and the transactions contemplated hereunder, certified in each case by the
Secretary or an Assistant Secretary of the Trust Depositor;

 

(ix)           evidence of proper filing with appropriate offices in the UCC
Filing Locations of UCC financing statements executed by the Originator, as
debtor, naming the Trust Depositor as secured party (and the Issuer as assignee)
and identifying the Loan Assets as collateral; and evidence of proper filing
with appropriate officers in the UCC Filing Locations of UCC financing
statements delivered by the Trust Depositor, as debtor, naming the Issuer as
secured party (and the Indenture Trustee as assignee) and identifying the Loan
Assets as collateral; and evidence of proper filing with appropriate officers in
the UCC Filing Locations of UCC financing statements delivered by the Issuer and
naming the Indenture Trustee as secured party and identifying the Indenture
Collateral, as collateral;

 

(x)            an Officer’s Certificate listing the Servicer’s Servicing
Officers;

 

(xi)           evidence of deposit in the Collection Account of all funds
received with respect to the Initial Loans on and after the Initial Cut-Off Date
to the date two (2) days preceding the Closing Date, together with an Officer’s
Certificate from the Servicer to the effect that such amount is correct;

 

(xii)          evidence of deposit in the Reserve Fund of the Reserve Fund
Initial Deposit by the Issuer;

 

(xiii)         a fully executed copy of each Transaction Document;

 

(xiv)        opinions of counsel for the Originator and the Trust Depositor, in
form and substance satisfactory to the Initial Purchaser (and including as an
addressee thereof each Rating Agency);

 

(xv)         an opinion of Winston & Strawn to the effect that, for federal
income tax purposes, the Class A Notes and the Class B Notes will be
characterized as debt and the Issuer will not be characterized as an
association, taxable mortgage pool, or publicly traded partnership taxable as a
corporation; and

 

(xvi)        an opinion of Winston & Strawn to the effect that the Issuer will
not be subject to income tax imposed by the State of Maryland, and holders of
the Class A Notes and the Class B Notes that are not otherwise subject to State
of Maryland income tax jurisdiction will not become subject to income taxation
by the State of Maryland solely as a result of their ownership of the Class A
Notes and the Class B Notes.

 

35

--------------------------------------------------------------------------------


 

Section 2.03                            Acceptance by Issuer.

 

On the Closing Date, if the conditions set forth in Section 2.02 have been
satisfied or waived, the Issuer shall issue to, or upon the order of, the Trust
Depositor the Certificate representing ownership of a beneficial interest in
100% of the Issuer and the Issuer shall issue, and the Indenture Trustee shall
authenticate, to, or upon the order of, the Trust Depositor the Notes secured by
the Indenture Collateral.  The Owner Trustee hereby acknowledges its acceptance,
on behalf of the Issuer, of the Loan Assets, and declares that it shall maintain
such right, title and interest in accordance with the terms of this Agreement
and the Trust Agreement upon the terms herein and therein set forth.

 

Section 2.04                            Conveyance of Substitute Loans.

 

(a)           Subject to subsections 2.01(d) and (e) above and the satisfaction
of the conditions set forth in subsection 2.04(c), the Originator may at its
option (but shall not be obligated to) sell, transfer, assign, set over and
otherwise convey to the Trust Depositor (by delivery of an executed Subsequent
Purchase Agreement substantially in the form attached as Exhibit J hereto),
without recourse other than as expressly provided herein and therein (and the
Trust Depositor shall be required to purchase through cash payment or by
exchange of one or more related Loans released by the Issuer to the Trust
Depositor on the Subsequent Transfer Date), all of the right, title and interest
of the Originator in and to the following (the items in clauses (i)-(vi) below,
but in each case excluding the Retained Interest and the Excluded Amounts, upon
such transfer, becoming part of the “Loan Assets”):

 

(i)            the Substitute Loans identified in the related Addition Notice
and all Collections and other monies received in payment of such Substitute
Loans on and after the related Subsequent Cut-Off Date, including any Prepayment
amounts, any Prepayment Premiums, any Late Charges, any payments in respect of a
casualty or early termination, any Insurance Proceeds and any Liquidation
Proceeds received with respect to the foregoing;

 

(ii)           the Collateral related to such Loans (to the extent the
Originator, other than solely in its capacity as collateral agent under any loan
agreement with an Obligor, has been granted a Lien thereon), including the
security interest of the Trust Depositor in such Collateral, all proceeds from
any sale or other disposition of such Collateral and all Insurance Policies;

 

(iii)          the Loan Files and all documents and records (including computer
records) relating thereto;

 

(iv)          all guarantees, indemnities, warranties and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Loans;

 

(v)           the Trust Accounts and all Trust Account Property (to the extent
of the Trust Depositor’s interest if any therein); and

 

36

--------------------------------------------------------------------------------


 

(vi)          all income, payments, products, proceeds and other benefits of any
and all of the foregoing.

 

(b)           Subject to subsections 2.01(d) and (e) and the conditions set
forth in subsection 2.04(c), the Trust Depositor shall sell, transfer, assign,
set over and otherwise convey to the Issuer, without recourse other than as
expressly provided herein and therein, (i) all the right, title and interest of
the Trust Depositor in and to the Substitute Loans purchased pursuant to
subsection 2.04(a), and (ii) all other rights and property interests consisting
of Loan Assets related to such Substitute Loans (the property in clauses
(i)-(ii) above, upon such transfer, shall then be included in the term “Loan
Assets”).

 

(c)           The Originator shall transfer to the Trust Depositor and the Trust
Depositor shall transfer to the Issuer the Substitute Loans and the other
property and rights related thereto described in subsection 2.04(a), in the case
of the Originator, or subsection 2.04(b), in the case of the Trust Depositor,
only upon the satisfaction of each of the following conditions on or prior to
the related Subsequent Transfer Date (and the delivery of a related Addition
Notice by the Trust Depositor shall be deemed a representation and warranty by
the Trust Depositor and of the Originator that such conditions have been or will
be, as of the related Subsequent Transfer Date, satisfied):

 

(i)            the Trust Depositor shall have provided the Issuer and the
Indenture Trustee with a timely Addition Notice complying with the definition
thereof contained herein, which notice shall in any event be no later than five
(5) days prior to the date of addition;

 

(ii)           there shall have occurred, with respect to each such Substitute
Loan, a corresponding Substitution Event with respect to one or more Loans then
in the Loan Pool;

 

(iii)          the Substitute Loan(s) being conveyed to the Issuer satisfy the
Substitute Loan Qualification Conditions;

 

(iv)          the Originator shall have delivered to the Trust Depositor a duly
executed written Subsequent Purchase Agreement, which shall include a Subsequent
List of Loans listing the Substitute Loans;

 

(v)           the Trust Depositor shall have delivered to the Issuer a duly
executed written Subsequent Transfer Agreement, which shall include a Subsequent
List of Loans listing the Substitute Loans;

 

(vi)          the Trust Depositor shall have deposited or caused to be deposited
in the Collection Account all Collections received with respect to the
Substitute Loans on and after the related Subsequent Cut-Off Date;

 

(vii)         as of each Subsequent Transfer Date, neither the Originator nor
the Trust Depositor was insolvent nor will either of them have been made
insolvent by such transfer nor is either of them aware of any pending
insolvency;

 

37

--------------------------------------------------------------------------------


 

(viii)        no selection procedures believed by the Originator or the Trust
Depositor to be adverse to the interests of the Securityholders or the Swap
Counterparties shall have been utilized in selecting the Substitute Loans;

 

(ix)           each of the representations and warranties made by the Originator
and Trust Depositor pursuant to subsections 3.02 (including without limitation
that such Substitute Loan is an Eligible Loan), 3.03(b)(i), (ii) and (iv), 3.04,
and 3.05 applicable to the Substitute Loans shall be true and correct as of the
related Subsequent Transfer Date; provided, however, that, (a) with respect to
the representation and warranty made by the Originator and Trust Depositor in
subsection 3.05(a), such representation and warranty shall only apply to a Loan
that is being substituted for a Loan that is not an Eligible Loan, (b) the
representations and warranties made by the Originator and Trust Depositor in
subsections 3.03(b)(iv) and 3.05 shall be determined as if such Substitute Loan
were included in the Loan Pool as of the Initial Cut-Off Date and (c) the
representation in clause 37 of the definition of Eligible Loan shall not apply
to Substitute Loans that are not fully funded Loans;

 

(x)            the Originator shall, at its own expense, on or prior to the
Subsequent Transfer Date, indicate in its Computer Records that ownership of the
Substitute Loans identified on the Subsequent List of Loans in the Subsequent
Transfer Agreement has been sold to the Issuer through the Trust Depositor
pursuant to this Agreement; and

 

(xi)           prior to such substitution the Originator has received written
confirmation from the Rating Agencies (which shall respond to the Originator
within five (5) Business Days after receiving written notice from the Originator
of its intention to substitute a Loan) that the proposed substitution will not
result in a Ratings Effect; provided, however, that any failure by each of the
Rating Agencies to respond to the Originator shall be deemed to be a
non-approval by the Rating Agencies; provided, further, however, with respect to
the substitution of a Prepaid Loan, only notice to, and not confirmation from,
Fitch shall be required.

 

Section 2.05                            Release of Released Amounts.

 

(a)           The Indenture Trustee hereby agrees to release to the Issuer from
the Loan Assets, and the Issuer hereby agrees to release to the Trust Depositor,
an amount equal to the Released Amounts immediately upon identification thereof
and upon receipt of an Officer’s Certificate of the Servicer, which release
shall be automatic and shall require no further act by the Indenture Trustee or
the Issuer; provided, that, the Indenture Trustee or Issuer shall execute and
deliver such instruments of release and assignment, or otherwise confirm the
foregoing release, as may reasonably be requested by the Trust Depositor in
writing.  Upon such release, such Released Amounts shall not constitute and
shall not be included in the Loan Assets.

 

(b)           Immediately upon the release to the Trust Depositor by the
Indenture Trustee of the Released Amounts, the Trust Depositor hereby
irrevocably agrees to release to the Originator such Released Amounts, which
release shall be automatic and shall require no further act by the Trust
Depositor; provided, that, the Trust Depositor shall execute and deliver such
instruments of

 

38

--------------------------------------------------------------------------------


 

release and assignment, or otherwise confirming the foregoing release of any
Released Amounts, as may be reasonably requested by the Originator.

 

Section 2.06                            Delivery of Loan Files.

 

(a)           The Originator and the Trust Depositor shall deliver possession of
all “instruments” (within the meaning of Article 9 of the UCC) not constituting
part of “chattel paper” (within the meaning of such Article 9) that evidence any
Loan, including all Underlying Notes, and all other portions of the Loan Files
to the Indenture Trustee on behalf of the Issuer and the Swap Counterparties
five (5) Business Days prior to the applicable Assignment Date, in each case
endorsed in blank without recourse.  Pursuant to Section 3.06 of the Indenture,
the Issuer is required to deliver such instruments and Loan Files to the
Indenture Trustee as pledgee under the Indenture for the benefit of the
Noteholders and the Swap Counterparties.  Accordingly, the Issuer hereby
authorizes and directs the Originator and the Trust Depositor to deliver
possession of all such instruments and the Loan Files to the Indenture Trustee
on behalf of and for the account of the Issuer, and agrees that such delivery
shall satisfy the condition set forth in the first sentence of this
Section 2.06.  The Originator and the Trust Depositor shall also identify on the
List of Loans (including any deemed amendment thereof associated with any
Substitute Loans), whether by attached schedule or marking or other effective
identifying designation, all Loans that are or are evidenced by such
instruments.

 

(b)           Prior to the occurrence of an Event of Default or a Servicer
Default, the Indenture Trustee shall not record the Assignments of Mortgage
delivered pursuant to subsection 2.06(a) and the definition of Loan Documents. 
Upon the occurrence of an Event of Default or a Servicer Default, the Indenture
Trustee shall cause to be recorded in the appropriate offices each Assignment of
Mortgage delivered to it with respect to all Loans except those Loans covered by
the proviso to the definition of Assignment of Mortgage.  Each such recording
shall be at the expense of the Servicer; provided, however, to the extent the
Servicer does not pay such expense, then the Indenture Trustee shall be
reimbursed pursuant to the provisions of Section 7.05.

 

(c)           If the Indenture Trustee does not receive the Underlying Note for
the Loan to Case Logic issued in the name of the Issuer within fifteen (15)
Business Days after the Closing Date, the Indenture Trustee shall promptly
notify the Originator, the Trust Depositor and the Issuer of same and such Loan
shall be deemed to be an Ineligible Loan.

 

Section 2.07                            Certification by Indenture Trustee;
Possession of Loan Files.

 

(a)           On or prior to the applicable Assignment Date, the Indenture
Trustee shall review the Loan Files required to be delivered pursuant to
subsection 2.06(a) on the applicable Assignment Date and shall deliver to the
Originator, the Trust Depositor, the Swap Counterparties and the Servicer a
certification in the form attached hereto as Exhibit D-1 on or prior to such
Assignment Date.  Within 360 days after each Assignment Date, the Indenture
Trustee shall deliver to the Originator, the Servicer, the Trust Depositor, the
Swap Counterparties and any Noteholder who requests a copy from the Indenture
Trustee a final certification in the form attached hereto as Exhibit D-2
evidencing the completeness of the Loan Files with respect to the Loans being
transferred on such Assignment Date.

 

39

--------------------------------------------------------------------------------


 

(b)           If the Indenture Trustee during the process of reviewing the Loan
Files finds any document constituting a part of a Loan File which is not
properly executed, has not been received, is unrelated to a Loan identified in
the List of Loans, or does not conform in a material respect to the requirements
of the definition of Loan File, or the description thereof as set forth in the
List of Loans, the Indenture Trustee shall promptly so notify the Originator,
the Trust Depositor and the Servicer.  In performing any such review, the
Indenture Trustee may conclusively rely on the Originator as to the purported
genuineness of any such document and any signature thereon.  It is understood
that the scope of the Indenture Trustee’s review of the Loan Files is limited
solely to confirming that the documents listed in the definition of Loan File
have been executed and received and relate to the Loans identified in the List
of Loans; provided, however, with respect to the UCC financing statements
referenced in the definition of Loan File, the Indenture Trustee’s sole
responsibility will be to confirm that the Loan File contains UCC financing
statements and not to make determinations about the materiality of such UCC
financing statements.  The Originator agrees to use reasonable efforts to remedy
a material defect in a document constituting part of a Loan File of which it is
so notified by the Indenture Trustee.  If, however, within thirty (30) days
after the Indenture Trustee’s notice to it respecting such material defect the
Originator has not remedied the defect and such defect materially and adversely
affects the value of the related Loan, such Loan will be treated as an
“Ineligible Loan” and the Originator will (i) substitute in lieu of such Loan a
Substitute Loan in the manner and subject to the conditions set forth in
Section 11.01 or (ii) repurchase such Loan at a purchase price equal to the
Transfer Deposit Amount, which purchase price shall be deposited in the
Collection Account within such thirty (30) day period.

 

(c)           Release of Entire Loan File Upon Substitution.  Subject to
subsection 5.08(c), upon receipt by the Indenture Trustee of a certification of
a Servicing Officer of the Servicer of such substitution or of such purchase and
the deposit of the amounts described in subsection 2.07(b) in the Collection
Account (which certification shall be in the form of Exhibit E hereto), the
Indenture Trustee shall release to the Servicer for release to the Originator
the related Loan File and the Indenture Trustee and the Issuer shall execute,
without recourse, and deliver such instruments of transfer prepared by the
Servicer necessary to transfer all right, title and interest in such Loan to the
Originator free and clear of any Liens created by the Transaction Documents. 
All costs of any such transfer shall be borne by the Servicer.

 

(d)           Partial Release of Loan File and/or Collateral.  Subject to
subsection 5.08(d), if in connection with taking any action in connection with a
Loan (including, without limitation, the amendment to documents in the Loan File
and/or a revision to Collateral), the Servicer requires any item constituting
part of the Loan File, or the release from the Lien of the related Loan of all
or part of any Collateral, the Servicer shall deliver to the Indenture Trustee a
certificate to such effect in the form attached as Exhibit E hereto.  Upon
receipt of such certification, the Indenture Trustee shall deliver to the
Servicer within two (2) Business Days of such request (if such request was
received by 2:00 p.m., central time), the requested documentation, and the
Indenture Trustee shall execute, without recourse, and deliver such instruments
of transfer necessary to release all or the requested part of the Collateral
from the Lien of the related Loan and/or the Lien under the Transaction
Documents.

 

(e)           Annual Certification.  On the Payment Date in August of each year,
commencing August 2003, the Indenture Trustee shall deliver to the Originator,
the Trust Depositor, each

 

40

--------------------------------------------------------------------------------


 

Swap Counterparty and the Servicer a certification detailing all transactions
with respect to the Loans for which the Indenture Trustee holds the Loan Files
pursuant to this Agreement during the prior calendar year.  Such certification
shall list all Loan Files which were released by or returned to the Indenture
Trustee during the prior calendar year, the date of such release or return and
the reason for such release or return.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Originator makes, and upon execution of each Subsequent Purchase Agreement
is deemed to make, the following representations and warranties, on which the
Trust Depositor will rely in conveying the Loan Assets on the applicable
Assignment Date to the Issuer, and on which the Issuer, the Securityholders and
the Swap Counterparties will rely.  The Trust Depositor acknowledges that such
representations and warranties are being made by the Originator for the benefit
of the Issuer, the Securityholders and the Swap Counterparties.

 

Such representations and warranties speak as of the execution and delivery of
this Agreement and as of the applicable Assignment Date, but shall survive the
sale, transfer and assignment of the Loan Assets to the Issuer.  The repurchase
obligation or substitution obligation of the Originator set forth in
Section 11.01 constitutes the sole remedy available for a breach of a
representation or warranty of the Originator set forth in Sections 3.01, 3.02,
3.03, 3.04 or 3.05 of this Agreement.  Notwithstanding the foregoing, the
Originator shall not be deemed to be remaking any of the representations set
forth in Section 3.03 on a Subsequent Transfer Date with respect to the
Substitute Loans, as such representations relate solely to the composition of
the Initial Loans conveyed on the Closing Date.

 

Section 3.01                            Representations and Warranties Regarding
the Originator.

 

By its execution of this Agreement and each Subsequent Purchase Agreement, the
Originator represents and warrants that:

 

(a)           Organization and Good Standing.  The Originator is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the requisite corporate power to own or
lease its assets and to transact the business in which it is currently engaged. 
The Originator is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction in which the character of the business
transacted by it or properties owned or leased by it requires such qualification
and in which the failure so to qualify would not reasonably be expected have a
material adverse effect on the business, properties, assets, or condition
(financial or otherwise) of the Originator or Trust Depositor.  The Originator
is properly licensed in each jurisdiction to the extent required by the laws of
such jurisdiction in order to originate, and (if the Originator is to be the
Servicer) service the Loans in accordance with the terms of this Agreement.

 

(b)           Authorization.  The Originator has the power and authority to
make, execute, deliver and perform this Agreement and the other Transaction
Documents to which the Originator is a party and all of the transactions
contemplated under this Agreement and the other

 

41

--------------------------------------------------------------------------------


 

Transaction Documents to which the Originator is a party, and has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Agreement and the other Transaction Documents to which the Originator is
a party.

 

(c)           Valid Sale.  This Agreement and each Subsequent Purchase
Agreement, if any, shall effect a valid sale, transfer and assignment of the
Loan Assets from the Originator to the Trust Depositor, enforceable against the
Originator in accordance with their terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and by the availability of equitable
remedies.

 

(d)           Binding Agreements.  This Agreement and the other Transaction
Documents to which the Originator is a party constitute the legal, valid and
binding obligation of the Originator enforceable in accordance with their terms,
except as enforcement of such terms may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally and by the
availability of equitable remedies.

 

(e)           No Consent Required.  The Originator is not required to obtain the
consent of any other party or any consent, license, approval or authorization
from, or registration or declaration with, any Governmental Authority in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement and the other Transaction Documents to which the Originator is
a party except (i) for the filing of the UCC financing statements and (ii) such
consents, licenses, approvals, authorizations, registrations and declarations
which have been obtained and are in full force and effect.

 

(f)            No Violations.  The Originator’s execution, delivery and
performance of this Agreement and the other Transaction Documents to which the
Originator is a party will not violate any provision of any Requirements of Law
or any order or decree of any court or the Certificate of Incorporation or
Bylaws of the Originator, or constitute (with or without notice or lapse of time
or both) a material breach of any mortgage, indenture, contract or other
agreement to which the Originator is a party or by which the Originator or any
of the Originator’s properties may be bound.

 

(g)           Litigation.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or, to the
knowledge of the Originator, threatened, against the Originator or any of its
respective properties or with respect to this Agreement or any other Transaction
Document to which the Originator is a party that, if adversely determined,
would, in the reasonable opinion of the Originator, be expected to have a
material adverse effect on the business, properties, assets or condition
(financial or other) of the Originator or the transactions contemplated by this
Agreement or any other Transaction Document to which the Originator is a party.

 

(h)           Name and Location; No Changes.  The Originator’s name and location
(within the meaning of Article 9 of the UCC) are as set forth in Section 13.04. 
The Originator has not changed its name, identity, structure, existence or state
of incorporation, whether by amendment of its certificate of incorporation, by
reorganization or otherwise, and has not changed its location (within the
meaning of Article 9 of the UCC) within the four (4) months preceding the
Closing Date.

 

42

--------------------------------------------------------------------------------


 

(i)            No Bulk Sales.  The execution, delivery and performance of this
Agreement by the Originator do not require compliance with any “bulk sales” laws
by the Originator.

 

(j)            Solvency.  The Originator on each date of, and after giving
effect to, the transfer of the Loans and any Substitute Loans, as the case may
be, to the Trust Depositor pursuant to the ACAS Transfer Agreement is and will
be Solvent.

 

(k)           Use of Proceeds.  No proceeds of the sale of any Initial Loan or
Substitute Loan hereunder received by the Originator will be used by the
Originator to purchase or carry any “margin stock” as such term is defined in
Regulation T, U or X of the Board of Governors of the Federal Reserve System.

 

(l)            An Investment Company.  The Originator is properly registered as
an “investment company” within the meaning, and is, and after completion of the
transactions contemplated by the Transaction Documents will be, in compliance
with all requirements, of the Investment Company Act of 1940, as amended.

 

(m)          Taxes.  To the best of the Originator’s knowledge, (i) the
Originator has filed all tax returns required to be filed in the normal course
of its business and has paid or made adequate provisions for the payment of all
taxes, assessments and other governmental charges due from the Originator or is
contesting any such tax, assessment or other governmental charge in good faith
through appropriate proceedings, (ii) no tax Lien has been filed with respect
thereto, and (iii) no claim is being asserted with respect to any such tax, fee
or other charge.

 

(n)           Sale Treatment.  The Originator has treated the transfer of Loan
Assets to the Trust Depositor for all purposes (other than for financial
accounting purposes) as a sale and purchase on all of its relevant books,
records, financial statements and other applicable documents, except to the
extent applicable tax laws require otherwise.

 

(o)           Marking of Files.  The Originator will have, at its own expense,
prior to the close of business on the Closing Date, (i) indicated in its
Computer Records that ownership of the Loans transferred by it to the Trust
Depositor and identified on the List of Loans have been sold to the Trust
Depositor and (ii) caused to be affixed to the original of each Underlying Note
and the copy of each loan agreement the following legend:

 

This loan agreement/note is subject to a security interest granted to Wells
Fargo Bank Minnesota, National Association, as Indenture Trustee on behalf of
the Noteholders and the Swap Counterparties.  UCC–1 Financing Statements
covering this loan agreement/note have been filed with the Secretary of State of
the State of Delaware.  Such Lien will be released only in connection with
appropriate filings in such offices.  Consequently, potential purchasers of this
loan agreement/note must refer to such filings to determine whether such Lien
has been released.

 

43

--------------------------------------------------------------------------------


 

(p)           Security Interest.

 

(i)            This Agreement creates a valid, continuing and enforceable
security interest (as defined in the applicable UCC) in the Loan Assets in favor
of the Trust Depositor, which security interest is prior to all other Liens
(except for Permitted Liens), and is enforceable as such against creditors of
and purchasers from the Originator;

 

(ii)           such Loans, along with the related Loan Files, constitute either
a “general intangible,” an “instrument,” an “account,” “investment property,” or
“chattel paper,” within the meaning of the applicable UCC;

 

(iii)          the Originator owns and has good and marketable title to such
Loan Assets free and clear of any Lien, claim or encumbrance of any Person
(other than Permitted Liens);

 

(iv)          the Originator has received all consents and approvals required by
the terms of the Loan Assets to the sale of the Loan Assets under the ACAS
Transfer Agreement to the Trust Depositor;

 

(v)           the Originator has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Requirements of Law in order to perfect the security interest in such Loan
Assets granted to the Trust Depositor under the ACAS Transfer Agreement;

 

(vi)          other than the security interest granted to the Trust Depositor
pursuant to the ACAS Transfer Agreement and this Agreement, the Originator has
not pledged, assigned, sold, granted a security interest in or otherwise
conveyed any of such Loan Assets.  The Originator has not authorized the filing
of and is not aware of any financing statements against the Originator that
include a description of collateral covering such Loan Assets other than any
financing statement (A) relating to the security interest granted to the Trust
Depositor under the ACAS Transfer Agreement and this Agreement, or (B) that has
been terminated.  The Originator is not aware of the filing of any judgment or
tax Lien filings against the Originator;

 

(vii)         all original executed copies of each Underlying Note that
constitute or evidence the Loan Assets have been delivered to the Indenture
Trustee;

 

(viii)        the Originator has received a written acknowledgment from the
Indenture Trustee that the Indenture Trustee or its bailee is holding the
Underlying Notes that constitute or evidence the Loan Assets solely on behalf of
and for the benefit of the Noteholders and the Swap Counterparties; and

 

(ix)           none of the Underlying Notes that constitute or evidence the Loan
Assets has any marks or notations indicating that they have been pledged,
assigned or otherwise conveyed to any Person other than the Issuer and the
Indenture Trustee, as assignees of the Trust Depositor.

 

44

--------------------------------------------------------------------------------


 

(q)           Value Given.  The cash payments received by the Originator in
respect of the purchase price of each Loan sold under the ACAS Transfer
Agreement constitutes the face value of such Loan and reasonably equivalent
value in consideration for the transfer to the Trust Depositor of such Loan
under the ACAS Transfer Agreement, such transfer was not made for or on account
of an antecedent debt owed by the Originator to the Trust Depositor, and such
transfer was not and is not voidable or subject to avoidance under any
Insolvency Law.

 

(r)            Mortgages.  Other than the Loan to Cycle Gear, if a Loan is
secured by real property and the Originator, other than solely in its capacity
as collateral agent under any Loan Document with an Obligor, is the mortgagee,
the mortgage has been assigned by the Originator to the Trust Depositor and by
the Trust Depositor to the Issuer and the Assignment of Mortgage has been
delivered to the Indenture Trustee.

 

(s)           Selection Procedures.  No selection procedures determined by the
Originator to be materially adverse to the interests of the Trust Depositor were
utilized by the Originator in selecting the Loans to be sold, assigned,
transferred, set–over and otherwise conveyed hereunder.

 

(t)            Environmental.  At the time of origination of each Loan where
real property that is material to the operations of the related business serves
as Collateral for such Loan, the related mortgaged property was free of
contamination from toxic substances or hazardous wastes requiring action under
Requirements of Law or is subject to ongoing environmental rehabilitation
approved by the Servicer, and, as of the Closing Date, the Originator has no
knowledge of any such contamination from toxic substances or hazardous waste
material on any such real property unless such items are below action levels.

 

The representations and warranties in subsection 3.01(p) shall survive the
termination of this Agreement and such representations and warranties may not be
waived by any party hereto.

 

Section 3.02                            Representations and Warranties Regarding
Each Loan and as to Certain Loans in the Aggregate.

 

The Originator represents and warrants (x) with respect to subsections (a)-(b)
below, as to each Loan to be transferred on the related Assignment Date as of
the applicable Cut-Off Date, and (y) with respect to subsections (c)-(d) below,
as to the Loan Pool in the aggregate as of the applicable Cut-Off Date (after
giving effect to the addition of any Substitute Loans to the Loan Pool), that:

 

(a)           List of Loans.  The information set forth in the List of Loans (as
the same may be amended or deemed amended in respect of a conveyance of
Substitute Loans on a Subsequent Transfer Date) is true, complete and correct as
of the applicable Cut-Off Date.

 

(b)           Eligible Loan.  Such Loan satisfies the criteria for the
definition of Eligible Loan set forth in this Agreement as of the date of its
conveyance hereunder (or, with respect to clause 38 of the definition of
Eligible Loan, as of the Initial Cut-Off Date).

 

(c)           No Fraud.  Each Loan was originated without any fraud or material
misrepresentation by the Originator or, to the best of the Originator’s
knowledge, on the part of the Obligor.

 

45

--------------------------------------------------------------------------------


 

(d)           Loans Secured by Real Property.  Less than 40% of the Aggregate
Outstanding Loan Balance of the Loan Pool consists of Loans principally secured
by real property.

 

Section 3.03                            Representations and Warranties Regarding
the Initial Loans in the Aggregate.

 

The Originator represents and warrants, as of the Closing Date, that:

 

(a)           Amounts.  The Aggregate Outstanding Loan Balance of the Loans as
of the Initial Cut-Off Date equals the sum of the principal balance of the
Class A Notes, the Class B Notes, the Class C Note and the Certificate on the
Closing Date.

 

(b)           Characteristics.  The Initial Loans as of the Initial Cut–Off Date
have the following additional characteristics: (i) no Loan has a remaining
maturity of more than 118 months; (ii) the final Scheduled Payment on the Loan
with the latest maturity is not later than May 20, 2012; (iii) no Loan was
originated after the Initial Cut-Off Date; (iv) not more than 32.6% of the
Initial Loans (as measured by the Aggregate Outstanding Loan Balance) provide
for Scheduled Payments due on a basis other than monthly.

 

Section 3.04                            Representations and Warranties Regarding
the Loan Files.

 

The Originator represents and warrants as of the applicable Assignment Date that
(i) to the extent that any Loans were pledged as collateral for the CP
Transaction, immediately prior to such date (as applicable), a collateral
custodian under the CP Transaction had possession of each such original
Underlying Note and a copy of the Loan and the related complete Loan File, and
there were no other custodial agreements relating to the same in effect except
for a custodial agreement between ACAS and ACS Funding Trust I with respect to
the CP Transaction; (ii) each of such documents which is required to be signed
by the Obligor has been signed by the Obligor in the appropriate spaces;
(iii) all blanks on any form have been properly filled in and each form has
otherwise been correctly prepared; and (iv) the complete Loan File for each Loan
is in the possession of the Indenture Trustee.

 

Section 3.05                            Representations and Warranties Regarding
Concentrations of Initial Loans.

 

The Originator represents and warrants as of the Closing Date, as to the
composition of the Initial Loans in the Loan Pool as of the Initial Cut-Off
Date, that:

 

(a)           the sum of the Outstanding Loan Balances of Loans in respect of
Obligors that are in the same industry (by SIC code) shall not exceed 3.8% of
the Aggregate Outstanding Loan Balance;

 

(b)           [Reserved]; and

 

(c)           the sum of the Outstanding Loan Balances of Loans in respect of
Obligors that have their principal executive offices in the same State of the
United States shall not exceed 14.3% of the Aggregate Outstanding Loan Balance.

 

46

--------------------------------------------------------------------------------


 

Section 3.06                            Representations and Warranties Regarding
the Trust Depositor.

 

By its execution of this Agreement and each Subsequent Transfer Agreement, the
Trust Depositor represents and warrants to the Issuer, the Indenture Trustee,
the Securityholders and the Swap Counterparties that:

 

(a)           Confirmation of the Originator’s Representations and Warranties. 
The representations and warranties set forth in Section 3.01, Section 3.02,
Section 3.03, Section 3.04 and Section 3.05 of this Agreement and in the ACAS
Transfer Agreement are true and correct.

 

(b)           Organization and Good Standing.  The Trust Depositor is a limited
liability company duly organized, validly existing and in good standing under
the laws of Delaware and has the power to own its assets and to transact the
business in which it is currently engaged.  The Trust Depositor is duly
qualified to do business as a foreign entity and is in good standing in each
jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify would not reasonably be expected have a material adverse
effect on the business, properties, assets, or condition (financial or other) of
the Trust Depositor or the Issuer.

 

(c)           Authorization.  The Trust Depositor has the power and authority to
make, execute, deliver and perform this Agreement and the other Transaction
Documents to which it is a party and all of the transactions contemplated under
this Agreement and the other Transaction Documents to which it is a party, and
to create the Issuer and cause it to make, execute, deliver and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party, and has taken all necessary corporate action to authorize the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party and to cause the Issuer to be created.

 

(d)           Valid Sale.  This Agreement and each Subsequent Transfer
Agreement, if any, shall effect a valid sale, transfer and assignment of the
Loan Assets from the Trust Depositor to the Issuer, enforceable against the
Trust Depositor and creditors of and purchasers from the Trust Depositor, except
as enforcement of such terms may be limited by applicable Insolvency Laws and
general principles of equity, whether considered in a suit at law or in equity.

 

(e)           Binding Agreements.  This Agreement and the other Transaction
Documents to which the Trust Depositor is a party constitute the legal, valid
and binding obligation of the Trust Depositor enforceable in accordance with
their terms, except as enforcement of such terms may be limited by applicable
Insolvency Laws and general principles of equity, whether considered in a suit
at law or in equity.

 

(f)            No Consent Required.  The Trust Depositor is not required to
obtain the consent of any other party or any consent, license, approval or
authorization from, or registration or declaration with, any Governmental
Authority in connection with the execution, delivery, performance, validity or
enforceability of this Agreement or the other Transaction Documents to which it
is a party except (i) for the filing of the UCC financing statements and (ii)
such consents, licenses, approvals, authorizations, registrations and
declarations which have been obtained and are in full force and effect.

 

47

--------------------------------------------------------------------------------


 

(g)           No Violations.  The execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party by the
Trust Depositor, and the consummation of the transactions contemplated hereby
and thereby, will not violate any Requirement of Law applicable to the Trust
Depositor, or constitute a material breach of any mortgage, indenture, contract
or other agreement to which the Trust Depositor is a party or by which the Trust
Depositor or any of the Trust Depositor’s properties may be bound, or result in
the creation or imposition of any security interest, Lien, charge, pledge,
preference, equity or encumbrance of any kind upon any of its properties
pursuant to the terms of any such mortgage, indenture, contract or other
agreement, other than as contemplated by the Transaction Documents.

 

(h)           Litigation.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or to the
knowledge of the Trust Depositor threatened, against the Trust Depositor or any
of its properties or with respect to this Agreement, the other Transaction
Documents to which it is a party or the Securities (1) that, if adversely
determined, would in the reasonable judgment of the Trust Depositor be expected
to have a material adverse effect on the business, properties, assets or
condition (financial or otherwise) of the Trust Depositor or the Issuer or the
transactions contemplated by this Agreement or the other Transaction Documents
to which the Trust Depositor is a party or (2) seeking to adversely affect the
federal income tax or other federal, state or local tax attributes of the
Certificate or Notes.

 

(i)            Bulk Sales.  The execution, delivery and performance of this
Agreement do not require compliance with any “bulk sales” laws by the Trust
Depositor.

 

(j)            Solvency.  The Trust Depositor, at the time of and after giving
effect to each conveyance of Loan Assets hereunder, is and will be Solvent.

 

(k)           Taxes.  The Trust Depositor has filed or caused to be filed all
tax returns that, to its knowledge, are required to be filed and has paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any amount of tax due, the validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
accordance with generally accepted accounting principles have been provided on
the books of the Trust Depositor); no tax Lien has been filed and, to the Trust
Depositor’s knowledge, no claim is being asserted, with respect to any such tax,
fee or other charge.

 

(l)            Name and Location; No Changes.  The Trust Depositor’s name and
location (within the meaning of Article 9 of the UCC) are as set forth in
Section 13.04.  The Trust Depositor has not changed its name, identity,
structure, existence or state of formation, whether by amendment of its
certificate of formation, by reorganization or otherwise, and has not changed
its location (within the meaning of Article 9 of the UCC) within the four (4)
months preceding the Closing Date.

 

(m)          Not an Investment Company.  The Trust Depositor is not required to
be registered as an “investment company” within the meaning of the Investment
Company Act of 1940, as amended (or the Trust Depositor is exempt from all
provisions of such act).

 

48

--------------------------------------------------------------------------------


 

(n)           Sale Treatment.  The Trust Depositor has treated the transfer of
Loan Assets to the Trust Depositor for all purposes (other than for financial
accounting purposes) as a sale and purchase on all of its relevant books,
records, financial statements and other applicable documents, except to the
extent applicable tax laws require otherwise.

 

(o)           Security Interest.

 

(i)            This Agreement creates a valid, continuing and enforceable
security interest (as defined in the applicable UCC) in the Loan Assets in favor
of the Issuer, which security interest is prior to all other Liens (except for
Permitted Liens), and is enforceable as such against creditors of and purchasers
from the Trust Depositor;

 

(ii)           such Loans, along with the related Loan Files, constitute either
a “general intangible,” an “instrument,” an “account,” “investment property,” or
“chattel paper,” within the meaning of the applicable UCC;

 

(iii)          the Trust Depositor owns and has good and marketable title to
such Loan Assets free and clear of any Lien, claim or encumbrance of any Person
(other than Permitted Liens);

 

(iv)          the Trust Depositor has received all consents and approvals
required by the terms of the Loan Assets to the sale of the Loan Assets
hereunder to the Issuer;

 

(v)           the Trust Depositor has caused the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under Requirements of Law in order to perfect the security
interest in such Loan Assets granted to the Issuer under this Agreement;

 

(vi)          other than the security interest granted to the Issuer pursuant to
this Agreement, the Trust Depositor has not pledged, assigned, sold, granted a
security interest in or otherwise conveyed any of such Loan Assets;

 

(vii)         the Trust Depositor has not authorized the filing of and is not
aware of any financing statements against the Trust Depositor that include a
description of collateral covering such Loan Assets other than any financing
statement (A) relating to the security interest granted to the Issuer under this
Agreement, or (B) that has been terminated;

 

(viii)        the Trust Depositor is not aware of the filing of any judgment or
tax Lien filings against the Trust Depositor;

 

(ix)           all original executed copies of each Underlying Note that
constitute or evidence the Loan Assets have been delivered to the Indenture
Trustee;

 

(x)            the Trust Depositor has received a written acknowledgment from
the Indenture Trustee that the Indenture Trustee or its bailee is holding the
Underlying Notes that constitute or evidence the Loan Assets solely on behalf of
and for the benefit of the Securityholders and the Swap Counterparties; and

 

49

--------------------------------------------------------------------------------


 

(xi)           none of the Underlying Notes that constitute or evidence the Loan
Assets has any marks or notations indicating that it has been pledged, assigned
or otherwise conveyed to any Person other than the Issuer and the Indenture
Trustee.

 

(p)           No Liens.  The Trust Depositor owns each Loan Asset to be sold by
it hereunder free and clear of any Liens except as provided herein, and upon the
sale, transfer or assignment hereunder, the Issuer shall (i) become the owner of
each Loan Asset then existing or thereafter arising, free and clear of any Lien
except as provided herein or (ii) acquire a first priority perfected security
interest in such Loan Asset.  No effective financing statement or other
instrument similar in effect covering any Loan Asset or the Collections with
respect thereto shall at any time be on file in any recording office except such
as may be filed in favor of the Issuer relating to this Agreement or otherwise
as provided under this Agreement.

 

(q)           Value Given.  The cash payments received by the Trust Depositor in
respect of the purchase price of each Loan sold hereunder constitutes the face
value of such Loan and reasonably equivalent value in consideration for the
transfer to the Issuer of such Loan under this Agreement, such transfer was not
made for or on account of an antecedent debt owed by the Trust Depositor to the
Issuer, and such transfer was not and is not voidable or subject to avoidance
under any Insolvency Law.

 

The representations and warranties in subsection 3.01(o) shall survive the
termination of this Agreement and such representations and warranties may not be
waived by any party hereto.

 

Section 3.07                            Representations and Warranties Regarding
the Servicer.

 

The Servicer represents and warrants to the Owner Trustee, the Indenture
Trustee, the Securityholders and the Swap Counterparties that:

 

(a)           Organization and Good Standing.  The Servicer is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has the corporate power to own its assets
and to transact the business in which it is currently engaged.  The Servicer is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify would not reasonably be expected to have a material
adverse effect on the business, properties, assets, or condition (financial or
otherwise) of the Servicer or the Issuer.  The Servicer is properly licensed in
each jurisdiction to the extent required by the laws of such jurisdiction to
service the Loans in accordance with the terms hereof.

 

(b)           Authorization.  The Servicer has the power and authority to make,
execute, deliver and perform this Agreement and the other Transaction Documents
to which the Servicer is a party and all of the transactions contemplated under
this Agreement and the other Transaction Documents to which the Servicer is a
party, and has taken all necessary corporate action to authorize the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which the Servicer is a party.

 

(c)           Binding Obligations.  This Agreement and the other Transaction
Documents to which the Servicer is a party constitute the legal, valid and
binding obligation of the Servicer

 

50

--------------------------------------------------------------------------------


 

enforceable in accordance with their terms, except as enforcement of such terms
may be limited by Insolvency Laws and general principles of equity, whether
considered in a suit at law or in equity.

 

(d)           No Consent Required.  The Servicer is not required to obtain the
consent of any other party or any consent, license, approval or authorization
from, or registration or declaration with, any Governmental Authority in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement and the other Transaction Documents to which the Servicer is a
party except (i) for the filing of the UCC financing statements and (ii) such
consents, licenses, approvals, authorizations, registrations and declarations
which have been obtained and are in full force and effect.

 

(e)           No Violations.  The execution, delivery and performance of this
Agreement and the other Transaction Documents to which the Servicer is a party
by the Servicer will not violate any Requirements of Law applicable to the
Servicer, or constitute a material breach of any mortgage, indenture, contract
or other agreement to which the Servicer is a party or by which the Servicer or
any of the Servicer’s properties may be bound, or result in the creation of or
imposition of any security interest, Lien, pledge, preference, equity or
encumbrance of any kind upon any of its properties pursuant to the terms of any
such mortgage, indenture, contract or other agreement, other than as
contemplated by the Transaction Documents.

 

(f)            Litigation.  No litigation or administrative proceeding of or
before any court, tribunal or governmental body is currently pending, or to the
knowledge of the Servicer threatened, against the Servicer or any of its
properties or with respect to this Agreement or any other Transaction Document
to which the Servicer is a party that, if adversely determined, would, in the
reasonable judgment of the Servicer, be expected to have a material adverse
effect on the business, properties, assets or condition (financial or otherwise)
of the Servicer or the Issuer or the transactions contemplated by this Agreement
or any other Transaction Document to which the Servicer is a party.

 

(g)           Reports.  All reports, certificates and other written information
furnished by the Servicer with respect to the Loans are correct in all material
respects.

 

Section 3.08                            Representations and Warranties of the
Backup Servicer and the Indenture Trustee.

 

Each of the Backup Servicer and Indenture Trustee hereby represents and warrants
to the Issuer, the Originator, the Servicer, the Trust Depositor, the Owner
Trustee, the Securityholders and the Swap Counterparties, as follows:

 

(a)           Organization.  It is a national banking association duly
organized, validly existing and in good standing under the federal laws of the
United States with all requisite power and authority to own its properties and
to conduct its business as presently conducted and to enter into and perform its
obligations pursuant to this Agreement.

 

(b)           Good Standing.  It is duly qualified to do business as a national
banking association and is in good standing, and has obtained all necessary
licenses and approvals, in all jurisdictions in which the ownership or lease of
its property and the conduct of its business

 

51

--------------------------------------------------------------------------------


 

requires such qualification, licenses or approvals, except where the failure to
so qualify or have such licenses or approvals has not had, and would not be
reasonably expected to have, a material adverse effect on the interests of the
Securityholders or the Swap Counterparties.

 

(c)           Authorization.  It has the power and authority to execute and
deliver this Agreement and to carry out its terms, and it has duly authorized
the execution, delivery and performance of this Agreement by all requisite
action.

 

(d)           No Violations.  The consummation of the transactions contemplated
by, and the fulfillment of the terms of, this Agreement by it will not (i)
conflict with, result in any breach of any of the terms or provisions of, or
constitute a default under, its articles of association, bylaws or any
Contractual Obligation by which it or any of its property is bound, (ii) result
in the creation or imposition of any Lien upon any of its properties pursuant to
the terms of any Contractual Obligation (other than the Agreement), or (iii)
violate any Requirements of Law.

 

(e)           No Consent Required.  No consent, approval, authorization, order,
registration, filing, qualification, license or permit of or with any
Governmental Authority having jurisdiction over it or any of its respective
properties is required to be obtained in order for it to enter into this
Agreement or perform its obligations hereunder.

 

(f)            Binding Obligation.  This Agreement constitutes its legal, valid
and binding obligation, enforceable in accordance with its terms, except as such
enforceability may be limited by (i) applicable Insolvency Laws and (ii) general
principles of equity (whether considered in a suit at law or in equity).

 

(g)           Litigation.  There are no proceedings or investigations pending
or, to the best of its knowledge, threatened, against it before any Governmental
Authority (i) asserting the invalidity of this Agreement, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or (iii) seeking any determination or ruling that might (in its
reasonable judgment) have a material adverse effect on the interests of the
Securityholders or the Swap Counterparties.

 

ARTICLE IV

 

PERFECTION OF TRANSFER AND
PROTECTION OF SECURITY INTERESTS

 

Section 4.01                            Custody of Loans.

 

The contents of each Loan File shall be held in the custody of the Indenture
Trustee under the terms of this Agreement and the Indenture for the benefit of,
and as agent for, the Securityholders and the Swap Counterparties.

 

Section 4.02                            Filing.

 

On or prior to the Closing Date, the Originator, Trust Depositor and Servicer
shall cause the UCC financing statement(s) referred to in subsection 2.02(ix)
hereof to be filed, and from time to time the Servicer shall take and cause to
be taken such actions and execute such

 

52

--------------------------------------------------------------------------------


 

documents as are necessary or desirable or as the Owner Trustee or Indenture
Trustee (acting at the direction of the Required Holders) may reasonably request
to perfect and protect the Indenture Trustee’s first priority perfected security
interest in the Loan Assets against all other Persons, including, without
limitation, the filing of financing statements, amendments thereto and
continuation statements, the execution of transfer instruments and the making of
notations on or taking possession of all records or documents of title. 
Notwithstanding the obligations of the Originator, the Trust Depositor and the
Servicer set forth in the preceding sentence, the Originator, the Trust
Depositor and the Servicer hereby authorize the Owner Trustee to prepare and
file, at the expense of the Servicer, UCC financing statements (including but
not limited to renewal, continuation or in lieu statements) and amendments or
supplements thereto or other instruments as the Owner Trustee may from time to
time deem necessary or appropriate in order to perfect and maintain the security
interest granted hereunder in accordance with the UCC.

 

Section 4.03                            Changes in Name, Corporate Structure or
Location.

 

(a)           During the term of this Agreement, none of the Originator, the
Servicer, the Trust Depositor or the Issuer shall change its name, identity,
structure, existence or location (as defined in Article 9 of the UCC) without
first giving at least thirty (30) days’ prior written notice to the Owner
Trustee, the Indenture Trustee and each Swap Counterparty.

 

(b)           If any change in either the Servicer’s, the Originator’s, the
Trust Depositor’s or the Issuer’s name, identity, structure, existence, location
(as defined in Article 9 of the UCC) or other action would make any financing or
continuation statement or notice of ownership interest or Lien relating to any
Loan Asset seriously misleading within the meaning of applicable provisions of
the UCC, the Servicer, no later than five (5) Business Days after the effective
date of such change, shall file such amendments as may be required to preserve
and protect the Indenture Trustee’s security interest in the Loan Assets and the
proceeds thereof.  Promptly after taking any of the foregoing actions, the
Servicer shall deliver to the Owner Trustee and the Indenture Trustee an Opinion
of Counsel reasonably acceptable to the Owner Trustee and the Indenture Trustee
stating that, in the opinion of such counsel, all financing statements or
amendments necessary to preserve and protect the Indenture Trustee’s security
interest in the Loan Assets have been filed, and reciting the details of such
filing.

 

Section 4.04                            Chief Executive Office.

 

During the term of this Agreement, and subject to the other terms and provisions
herein relating to changes in location, the Originator will maintain its chief
executive office in one of the States of the United States.

 

Section 4.05                            Costs and Expenses.

 

The Servicer agrees to pay all reasonable costs and disbursements in connection
with the perfection and the maintenance of perfection, as against all third
parties, of the Issuer’s and the Indenture Trustee’s right, title and interest
in and to the Loan Assets (including, without limitation, the security interest
in the Collateral related thereto and the security interests provided for in the
Indenture).

 

53

--------------------------------------------------------------------------------


 

Section 4.06                            Sale Treatment.

 

The Trust Depositor shall treat the transfer of Loan Assets made hereunder for
all purposes (other than for financial accounting purposes) as a sale and
purchase on all of its relevant books, records, financial statements and other
applicable documents.  Notwithstanding the preceding sentence, for federal
income tax purposes, the transfer of Loan Assets by the Trust Depositor
hereunder shall not be treated as a sale and purchase for federal income tax
purposes so long as (i) the Issuer is disregarded as a separate entity pursuant
to Treasury Regulations Section 301.7701-3(b)(1)(ii), or (ii) the Issuer is
treated as a partnership pursuant to Treasury Regulations
Section 301.7701-3(b)(1)(i).

 

Section 4.07                            Separateness from Trust Depositor.

 

The Originator agrees to take or refrain from taking or engaging in with respect
to the Trust Depositor each of the actions or activities specified in the
“substantive consolidation” opinion of Winston & Strawn (including any
certificates of the Originator attached thereto), delivered on the Closing Date,
upon which the conclusions therein are based.

 

ARTICLE V

 

SERVICING OF LOANS

 

Section 5.01                            Appointment and Acceptance;
Responsibility for Loan Administration.

 

(a)           ACAS is hereby appointed as Servicer pursuant to this Agreement. 
ACAS accepts the appointment and agrees to act as the Servicer pursuant to this
Agreement.

 

(b)           The Servicer will have the sole obligation to manage, administer,
service and make collections on the Loans and perform or cause to be performed
all contractual and customary undertakings of the holder of the Loans to the
Obligor.  The Owner Trustee, at the written request of a Servicing Officer,
shall furnish the Servicer with any powers of attorney or other documents
necessary or appropriate in the opinion of the Owner Trustee to enable the
Servicer to carry out its servicing and administrative duties hereunder.  The
Servicer is hereby appointed the Servicer hereunder until such time as any
Servicer Transfer may be effected under Article VIII.

 

Section 5.02                            General Duties.

 

(a)           The Servicer will service, administer and enforce the Loans in the
Loan Pool on behalf of the Issuer and will have full power and authority to do
any and all things in connection with such servicing and administration which it
deems necessary or desirable and as shall not contravene the provisions of this
Agreement.  The Servicer will manage, service, administer, and make collections
on the Loans in the Loan Pool with reasonable care, using that degree of skill
and attention that the Servicer exercises with respect to all comparable loans
that it services for itself or others.  The Servicer’s duties will include
collection and posting of all payments, responding to inquiries of Obligors
regarding the Loans in the Loan Pool, investigating delinquencies, accounting
for collections, furnishing monthly and annual statements with respect

 

54

--------------------------------------------------------------------------------


 

to collections and payments in accordance with Article IX hereof and with its
customary standards, policies and procedures, and using its best efforts to
maintain the perfected first priority security interest of the Indenture Trustee
in the Loan Assets.  The Servicer will follow its customary standards, policies,
and procedures and will have full power and authority, acting alone (and
consistent with its customary standards, policies and procedures, in its own
name), to do any and all things in connection with such managing, servicing,
administration and collection, including, without limitation, litigation, that
it deems necessary or desirable.

 

(b)           If the Servicer commences a legal proceeding to enforce a
Defaulted Loan pursuant to Section 5.15 or commences or participates in a legal
proceeding (including a bankruptcy proceeding) relating to or involving a Loan
in the Loan Pool, the Issuer will be deemed to have automatically assigned such
Loan to the Servicer immediately prior to the commencement of any such legal
proceeding, for purposes of commencing or participating in any such proceeding
as a party or claimant, and the Servicer is authorized and empowered by the
Issuer, pursuant to this subsection 5.02(b), to execute and deliver, on behalf
of itself and the Issuer, any and all instruments of satisfaction or
cancellation, or partial or full release or discharge, and all other notices,
demands, claims, complaints, responses, affidavits or other documents or
instruments in connection with any such proceedings.  If in any enforcement suit
or legal proceeding it is held that the Servicer may not enforce a Loan on the
grounds that it is not a real party in interest or a holder entitled to enforce
the Loan, then the Owner Trustee will, at the Servicer’s expense and direction,
take steps on behalf of the Issuer to enforce the Loan, including bringing suit
in the Issuer’s name.

 

Section 5.03                            Administration.

 

The Servicer will act as administrator for the Issuer and the Owner Trustee
under the Transaction Documents and will provide the notices and perform other
administration obligations required to be provided or performed by the Issuer
and/or the Owner Trustee under the Transaction Documents.  The Servicer shall
monitor the performance of the Issuer and the Owner Trustee and shall advise the
Owner Trustee when action is necessary to comply with the Issuer’s or the Owner
Trustee’s duties under the Transaction Documents.  The Servicer shall prepare
for execution by the Owner Trustee or Issuer or shall cause the preparation by
other appropriate Persons of all such documents, reports, filings, instruments,
certificates and opinions as it shall be the duty of the Issuer or the Owner
Trustee to prepare, file or deliver pursuant to the Transaction Documents.  The
Servicer will also perform the accounting functions of the Issuer which the
Owner Trustee is required to perform under the Trust Agreement, including but
not limited to maintaining the books of the Issuer, filing tax returns for the
Issuer and delivering tax related reports to Noteholders, except Form 1099s and
Schedule K-1s, which shall be the responsibility of the Indenture Trustee and
Owner Trustee, respectively.

 

Section 5.04                            Disposition upon Termination of Loan.

 

Upon the termination of a Loan included in the Loan Pool as a result of a
default by the Obligor thereunder, and upon any such Loan becoming a Defaulted
Loan, the Servicer will use commercially reasonable efforts to dispose of any
related Collateral for a purchase price equal to the fair market value thereof
as reasonably determined by the Servicer.

 

55

--------------------------------------------------------------------------------


 

Section 5.05                            Subservicers.

 

The Servicer may enter into servicing agreements with one or more subservicers
(including any Affiliate of the Servicer) to perform all or a portion of the
servicing functions on behalf of the Servicer; provided, that, the Servicer
shall remain obligated and be liable to the Issuer for servicing and
administering the Loans in the Loan Pool in accordance with the provisions of
this Agreement without diminution of such obligation and liability by virtue of
the appointment of such subservicer, to the same extent and under the same terms
and conditions as if the Servicer alone were servicing and administering such
Loans.  The fees and expenses of the subservicer (if any) will be as agreed
between the Servicer and its subservicer and neither the Owner Trustee, the
Issuer, the Indenture Trustee, the Swap Counterparties nor the Securityholders
will have any responsibility therefor.  All actions of a subservicer taken
pursuant to such a subservicer agreement will be taken as an agent of the
Servicer with the same force and effect as though performed by the Servicer.

 

Section 5.06                            Further Assurance.

 

The Owner Trustee and the Indenture Trustee will, at the written request of the
Servicer, furnish the Servicer, and the Servicer will furnish any subservicer,
with any powers of attorney and other documents necessary or appropriate to
enable the Servicer or a subservicer, as applicable, to carry out its servicing
and administrative duties under this Agreement, the forms of which documents
shall be prepared by the Servicer and submitted for execution to the Owner
Trustee or the Indenture Trustee, as the case may be.  The Servicer shall not,
nor shall the Servicer permit any sub–servicer to, initiate any action in the
Indenture Trustee’s name if such action were to require the Indenture Trustee to
become registered to do business in any state in which it was not already
registered and without both obtaining the Indenture Trustee’s written consent
and indicating the Servicer’s or such sub–servicer’s representative capacity.

 

Section 5.07                            Notice to Obligors.

 

The Servicer will not be required to notify any Obligor that such Obligor’s
Loan, or any security interest in such Loan or related Collateral, has been
sold, transferred, assigned, or conveyed pursuant to this Agreement; provided,
that, in the event that the Servicer is replaced, then if the place for payment
pursuant to any Loan is changed, the Successor Servicer must give each related
Obligor prompt written notice of the appointment of the Successor Servicer and
the place to which such Obligor should make payments pursuant to each such Loan.

 

Section 5.08                            Collection Efforts; Modification of
Loans; Release of Loan Files.

 

(a)           The Servicer will make reasonable efforts to collect all payments
called for under the terms and provisions of the Loans in the Loan Pool as and
when the same become due, and will follow those collection procedures which it
follows with respect to all comparable loans that it services for itself or
others.

 

(b)           The Servicer may, subject to Sections 5.09 and 5.10, at the
request of an Obligor and at the Servicer’s option, waive, modify or otherwise
vary any provision of a Loan in accordance with its Credit and Collection
Policy; provided, that, (i) no such waiver, modification or variance shall be
used to circumvent the Required Reserve Amount, (ii) except as provided in

 

56

--------------------------------------------------------------------------------


 

Sections 5.09, 5.10 and 5.15, no such waiver, modification or variance shall
have a material adverse effect on the Noteholders or the Swap Counterparties,
and (iii) if any Loan is waived, modified or varied due to an Obligor’s
inability to pay principal or interest, then the Loan shall be treated as a
Delinquent Loan as of the payment date that would have been missed had such Loan
not been so waived, modified or varied.

 

(c)           Upon the payment in full of any Loan and the receipt by the
Servicer of a notification that payment in full will be escrowed in a manner
customary for such purposes or the deposit into the Collection Account of the
purchase price of any Loan acquired by the Trust Depositor, the Servicer or
another Person pursuant to this Agreement, or any other Transaction Document,
the Servicer will immediately notify the Indenture Trustee by a certification in
the form of Exhibit E attached hereto (which certification shall include a
statement to the effect that all amounts received or to be received in
connection with such payment which are required to be deposited in the
Collection Account have been or will be so deposited) of a Servicing Officer and
shall request delivery to it of the Loan File.  Upon receipt of such
certification and request, the Indenture Trustee shall in accordance with
subsection 2.07(c) release, within two (2) Business Days (if such request was
received by 2:00 p.m. central time), the related Loan File to the Servicer. 
Expenses incurred in connection with any instrument of satisfaction or deed of
reconveyance shall be payable by the Servicer and shall not be chargeable to the
Collection Account or the Note Distribution Account.

 

(d)           From time to time and as appropriate for the servicing or
foreclosure of any Loan, the Indenture Trustee shall, upon request of the
Servicer and delivery to the Indenture Trustee of a certification in the form of
Exhibit E attached hereto signed by a Servicing Officer, release the related
Loan File to the Servicer within two (2) Business Days (if such request was
received by 2:00 p.m. central time), and the Indenture Trustee shall execute
such documents as shall be necessary to the prosecution of any such
proceedings.  The Servicer shall return the Loan File to the Indenture Trustee
when the need therefor by the Servicer no longer exists, unless the Loan has
been liquidated and the Liquidation Proceeds relating to the Loan have been
deposited in the Collection Account or the Loan File or such document has been
delivered to an attorney, or to a public trustee or other public official as
required by the Requirements of Law, for purposes of initiating or pursuing
legal action or other proceedings for the foreclosure or repossession of
Collateral either judicially or non-judicially, and the Servicer has delivered
to the Indenture Trustee a certificate of a Servicing Officer certifying as to
the name and address of the Person to whom such Loan File or such document was
delivered and the purpose or purposes of such delivery.  Upon receipt of a
certificate of a Servicing Officer stating that such Loan was liquidated, the
servicing receipt relating to such Loan shall be released by the Indenture
Trustee to the Servicer.

 

(e)           The Indenture Trustee shall execute and deliver to the Servicer
any court pleadings, requests for trustee’s sale or other documents provided to
it necessary to the foreclosure or trustee’s sale in respect of Collateral or to
any legal action brought to obtain judgment against any Obligor on the
Underlying Note or other agreement securing Collateral or to obtain a deficiency
judgment, or to enforce any other remedies or rights provided by the Underlying
Note or other agreement securing Collateral or otherwise available at law or in
equity.  Together with such documents or pleadings, the Servicer shall deliver
to the Indenture Trustee a certificate of a Servicing Officer requesting that
such pleadings or documents be

 

57

--------------------------------------------------------------------------------


 

executed by the Indenture Trustee and certifying as to the reason such documents
or pleadings are required and that the execution and delivery thereof by the
Indenture Trustee will not invalidate or otherwise adversely affect the Lien of
the agreement securing Collateral, except for the termination of such a Lien
upon completion of the foreclosure or trustee’s sale.  The Indenture Trustee
shall, upon receipt of a written request from a Servicing Officer, execute any
document provided to the Indenture Trustee by the Servicer or take any other
action requested in such request that is, in the opinion of the Servicer as
evidenced by such request, required or appropriate by any state or other
jurisdiction to discharge the Lien securing Collateral upon the satisfaction
thereof and the Indenture Trustee will sign and post, but will not guarantee
receipt of, any such documents to the Servicer, or such other party as the
Servicer may direct, within five (5) Business Days of the Indenture Trustee’s
receipt of such certificate or documents.  Such certificate or documents shall
establish to the Indenture Trustee’s satisfaction that the related Loan has been
paid in full by or on behalf of the Obligor (or subject to a deficiency claim
against such Obligor) and that such payment has been deposited in the Collection
Account.

 

(f)            Notwithstanding anything contained in this Section 5.08 to the
contrary, in no event may the Servicer possess in excess of fifteen (15) Loan
Files (excluding Loan Files for Loans which have been paid in full or
repurchased) at any given time.

 

Section 5.09                            Prepaid Loan.

 

The Servicer may, at its option and in accordance with its Credit and Collection
Policy, agree to permit a Loan in the Loan Pool that is not otherwise
contractually prepayable by its terms to (a) prepay in part or (b) become a
Prepaid Loan; provided, that, if the Originator is acting as the Servicer
hereunder, the Servicer will not permit the early termination or full prepayment
of such a Loan unless (i) such early termination or full prepayment would not
result in the Issuer receiving an amount (the “Prepayment Amount”) less than the
sum of (A) the Outstanding Loan Balance on the date of such prepayment, plus any
accrued and unpaid interest payments thereon and (B) any Unreimbursed Servicer
Advances thereon (unless effectively waived and released by the Servicer) or
(ii) if such early termination or full prepayment would result in the Issuer
receiving a Prepayment Amount less than the amount set forth in clause (i), the
Originator shall have agreed to pay the Issuer the difference between the
Prepayment Amount actually paid and the amount set forth in clause (i) (such
payment by the Originator also to be considered a “Prepayment Amount”).

 

Section 5.10                            Acceleration.

 

The Servicer, at its option and consistent with its Credit and Collection
Policy, may accelerate (or elect not to accelerate) the maturity of all or any
Scheduled Payments under any Loan in the Loan Pool under which a default under
the terms thereof has occurred and is continuing (after the lapse of any
applicable grace period); provided, that, promptly after such Loan becomes a
Defaulted Loan, the Servicer shall either accelerate the Scheduled Payments due
under the Loan or take other action in accordance with the Originator’s past
practice, including foreclosing on the related Collateral, to realize upon the
value of such Loan and the related Collateral to the fullest extent permitted by
the terms of such Loan.

 

58

--------------------------------------------------------------------------------


 

Section 5.11                            Taxes.

 

To the extent provided for in any Loan in the Loan Pool, the Servicer will make
reasonable efforts to collect (or cause to be collected) all payments with
respect to amounts due for taxes and assessments relating to such Loans and
remit such amounts to the appropriate Governmental Authority on or prior to the
date such payments are due.

 

Section 5.12                            Insurance Premiums.

 

To the extent provided for in any Loan in the Loan Pool, the Servicer will make
reasonable efforts to collect (or cause to be collected) all payments with
respect to amounts due for insurance premiums relating to such Loans or the
Collateral and remit such amounts to the appropriate insurer on or prior to the
date such payments are due.

 

Section 5.13                            Remittances.

 

The Servicer will service all Collections in accordance with Section 7.01
hereof.

 

Section 5.14                            Servicer Advances.

 

For each Collection Period, if the Servicer determines that any Scheduled
Payment (or portion thereof) that was due and payable pursuant to a Loan in the
Loan Pool during such Collection Period was not received prior to the end of
such Collection Period, the Servicer has the right to elect, but is not
obligated, to make a Servicer Advance in an amount up to the amount of such
delinquent Scheduled Payment (or portion thereof) if the Servicer reasonably
believes that the advance will be reimbursed by the related Obligor.  The
Servicer will deposit any Servicer Advances into the Collection Account on or
prior to 11:00 a.m. (New York City time) on the related Transfer Date, in
immediately available funds.  The Servicer will be entitled to be reimbursed for
Servicer Advances pursuant to subsections 7.05(a) and 7.05(b).

 

Section 5.15                            Realization upon Defaulted Loan.

 

The Servicer will use its reasonable best efforts consistent with its Credit and
Collection Policy in its servicing of Loans to repossess or otherwise comparably
convert the ownership of any Collateral relating to a Defaulted Loan and will
retain a sales agent to sell such Collateral consistent with its current
practices.  The Servicer will follow such other practices and procedures as it
deems necessary or advisable and as are customary and usual in its servicing of
loans and other actions by the Servicer in order to realize upon such
Collateral, which practices and procedures may include reasonable efforts to
enforce all obligations of Obligors and foreclosing upon and selling such
Collateral at a public or private sale in circumstances.  Without limiting the
generality of the foregoing, the Servicer may sell any such Collateral to the
Servicer or its Affiliates for a purchase price equal to the then fair market
value thereof.  The Servicer will remit to the Collection Account the
Liquidation Proceeds received in connection with the sale or disposition of
Collateral relating to a Defaulted Loan in accordance with Section 7.01.

 

59

--------------------------------------------------------------------------------


 

Section 5.16                            Maintenance of Insurance Policies.

 

(a)           The Servicer will use its reasonable best efforts to ensure that
each Obligor maintains an Insurance Policy with respect to the related
Collateral in an amount at least equal to the original Outstanding Loan Balance
of the related Loan in the Loan Pool; provided, that, the Servicer, in
accordance with its Credit and Collection Policy, may allow Obligors to
self-insure.

 

(b)           Additionally, the Servicer will require that each Obligor maintain
property damage insurance during the term of each Loan in the Loan Pool in
amounts and against risks customarily insured against.  If an Obligor fails to
maintain property damage insurance, the Servicer may, but is under no obligation
to, purchase and maintain such insurance on behalf of, and at the expense of,
the Obligor in accordance with the Servicer’s Credit and Collection Policy.  In
connection with its activities as Servicer of the Loans, the Servicer agrees to
present, on behalf of itself, the Issuer, the Indenture Trustee, the Swap
Counterparties and the Securityholders, claims to the insurer under each
Insurance Policy, and to settle, adjust and compromise such claims, in each
case, consistent with the terms of each Loan and the Servicer’s Credit and
Collection Policy.

 

Section 5.17                            Other Servicer Covenants.

 

The Servicer hereby covenants that:

 

(a)           Loan Files.  The Servicer will, at its own cost and expense,
maintain copies of all Loan Files in its possession in accordance with its
customary procedures.  Without limiting the generality of the preceding
sentence, the Servicer will not dispose of any documents constituting the Loan
Files in any manner that is inconsistent with the performance of its obligations
as the Servicer pursuant to this Agreement and will not dispose of any Loan
except as contemplated by this Agreement.

 

(b)           Compliance with Law.  The Servicer will comply, in all material
respects, with all Requirements of Law applicable to the Servicer or the Loans
in the Loan Pool; provided, that, the Servicer may contest any such Requirements
of Law in any reasonable manner that will not materially and adversely affect
the value of (or the rights of the Indenture Trustee, the Securityholders or the
Swap Counterparties with respect to) the Loan Assets.

 

(c)           Obligations with Respect to Loans; Modifications.  The Servicer
will duly fulfill and comply with, in all material respects, all obligations on
the part of the Trust Depositor to be fulfilled or complied with under or in
connection with each Loan in the Loan Pool and will do nothing to impair the
rights of the Indenture Trustee, the Securityholders or the Swap Counterparties
in, to and under the Loan Assets.  The Servicer will perform such obligations
under the Loans in the Loan Pool and will not modify, waive or vary the Loans,
except as otherwise permitted hereby.

 

(d)           No Bankruptcy Petition.  Prior to the date that is one (1) year
and one (1) day after the payment in full of all amounts owing in respect of all
outstanding Securities, the Servicer will not institute against the Trust
Depositor, or the Issuer, or join any other Person in instituting against the
Trust Depositor or the Issuer, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceedings under the
laws of the United

 

60

--------------------------------------------------------------------------------


 

States or any state of the United States.  This subsection 5.17(d) will survive
the termination of this Agreement.

 

(e)           Location of Loan Files.  The Loan Files shall remain at all times
in the possession of the Indenture Trustee unless the Servicer requests that a
Loan File be delivered to it in order to enforce the rights of the Issuer
thereunder or for other purposes related to the servicing of the Loans, to the
extent provided in Section 5.08.

 

(f)            Regulatory Filings.  The Servicer, on behalf of the Trust
Depositor, shall make any filings, reports, notices, applications and
registrations with, and seek any consents or authorizations from, the Commission
and any state securities authority as may be necessary or that the Trust
Depositor deems advisable to comply with any federal or state securities or
reporting requirements laws.

 

(g)           Modification of Credit and Collection Policy.  The Servicer shall
not amend or modify its Credit and Collection Policy in a manner that would have
a material adverse effect on the Securityholders or the Swap Counterparties.

 

(h)           Swap Covenants.

 

(1)           So long as any of the Notes are outstanding, with the exception of
the initial Interest Accrual Period, if on any date either:

 

(i)            the then current Aggregate Notional Amount of all Swap
Transactions hedging the Fixed Rate Loans exceeds the Outstanding Loan Balance
of the Fixed Rate Loans for the corresponding Collection Period by more than the
Fixed Rate Permitted Excess Amount; or

 

(ii)           the Aggregate Notional Amount for any future calculation period
of all Swap Transactions hedging the Fixed Rate Loans exceeds the projected
Outstanding Loan Balance of the Fixed Rate Loans for the corresponding
Collection Period by more than the Fixed Rate Permitted Excess Amount.

 

then, not later than 1:00 p.m. (New York City time) on the date that is the
second (2nd) New York Business Day prior to the Determination Date preceding the
next Payment Date, the Servicer will notify the Indenture Trustee, the Swap
Counterparties and the Rating Agencies of such event and with effect on such
next Payment Date one or more of the Swap Transactions hedging the Fixed Rate
Loans will be reduced or amended in accordance with the terms of the applicable
Swaps so that the Aggregate Notional Amount for each calculation period of the
Swap Transactions hedging the Fixed Rate Loans will not exceed the Outstanding
Loan Balance of the Fixed Rate Loans at the end of the corresponding Collection
Period or as projected to be outstanding at the end of the corresponding
Collection Period.

 

(2)           So long as any of the Notes are outstanding, with the exception of
the initial Interest Accrual Period, if on any date either:

 

(i)            the then current Aggregate Notional Amount of all Swap
Transactions hedging the Floating Rate Loans exceeds the then Outstanding Loan

 

61

--------------------------------------------------------------------------------


 

Balance of the Floating Rate Loans for the corresponding Collection Period by
more than the Floating Rate Permitted Excess Amount; or

 

(ii)           the Aggregate Notional Amount for any future calculation period
of all Swap Transactions hedging the Floating Rate Loans exceeds the projected
Outstanding Loan Balance of the Floating Rate Loans for the corresponding
Collection Period by more than the Floating Rate Permitted Excess Amount;

 

then, not later than 1:00 p.m. (New York City time) on the date that is the
second (2nd) New York Business Day prior to the Determination Date preceding the
next Payment Date, the Servicer will notify the Indenture Trustee, the Swap
Counterparties and the Rating Agencies of such event and with effect on such
next Payment Date one or more of the Swap Transactions hedging the Floating Rate
Loans will be reduced or amended in accordance with the terms of the applicable
Swaps so that the Aggregate Notional Amount of the Swap Transactions hedging the
Floating Rate Loans will not exceed the Outstanding Loan Balance of the Floating
Rate Loans at the end of the corresponding Collection Period or as projected to
be outstanding at the end of the corresponding Collection Period.

 

(3)           After the Offered Notes are no longer outstanding, if on any date
either:

 

(i)            the then current Aggregate Notional Amount of all Swap
Transactions under all Swaps then in effect exceeds the then Outstanding
Principal Balance of the Class C Notes for the corresponding Interest Accrual
Period; or

 

(ii)           the Aggregate Notional Amount of all Swap Transactions for any
future calculation period under all Swaps then in effect exceeds the projected
Outstanding Principal Balance of the Class C Notes for the corresponding
Interest Accrual Period;

 

then, not later than 1:00 p.m. (New York City time) on the date that is the
second (2nd) New York Business Day prior to the Determination Date preceding the
next Payment Date, the Servicer will notify the Indenture Trustee, the Swap
Counterparties and the Rating Agencies of such event and with effect on such
next Payment Date one or more of the Swap Transactions will be reduced or
amended in accordance with the terms of the applicable Swaps so that the
Aggregate Notional Amount of the Swap Transactions for any future calculation
period will not exceed the Aggregate Outstanding Principal Balance of the Notes
for the corresponding Interest Accrual Period.

 

Section 5.18                            Servicing Compensation.

 

As compensation for its servicing activities hereunder and reimbursement for its
expenses as set forth in Section 5.19, the Servicer shall be entitled to receive
a monthly servicing fee in respect of any Collection Period (or portion thereof)
prior to the termination of the Issuer (with respect to each Collection Period,
the “Servicing Fee”) equal to one-twelfth of the product of (A) the Servicing
Fee Percentage and (B) the Aggregate Outstanding Loan Balance of the Loans

 

62

--------------------------------------------------------------------------------


 

as of the first day of such Collection Period.  The Servicing Fee is payable out
of Interest Collections.

 

Section 5.19                            Payment of Certain Expenses by Servicer.

 

The Servicer will be required to pay all expenses incurred by it in connection
with its activities under this Agreement, including fees and disbursements of
independent accountants, the Owner Trustee (including with respect to an
administrator acting on behalf of the Owner Trustee and the Issuer), the
Indenture Trustee, taxes imposed on the Servicer, expenses incurred in
connection with payments and reports pursuant to this Agreement, and all other
fees and expenses not expressly stated under this Agreement to be for the
account of the Issuer or the Trust Depositor.  The Servicer will be required to
pay all reasonable fees and expenses (including, without limitation, legal fees
and expenses) owing to the Owner Trustee or the Indenture Trustee in connection
with the maintenance of the Trust Accounts.  The Servicer shall be required to
pay such expenses for its own account and shall not be entitled to any payment
or reimbursement therefor other than (i) the Servicing Fee, and (ii) the
reimbursement for Liquidation Expenses to the extent gross recoveries with
respect to a Loan are sufficient, after payment of all principal and finance
charges due with respect to such Loan, to cover such expenses.

 

Section 5.20                            Records.

 

The Servicer shall, during the period it is Servicer hereunder, maintain such
books of account and other records as will enable the Owner Trustee and the
Indenture Trustee to determine the status of each Loan.

 

Section 5.21                            Inspection.

 

(a)           At all times during the term hereof, the Servicer shall afford the
Owner Trustee and the Indenture Trustee and their respective authorized agents
reasonable access during normal business hours to the Servicer’s or any
subservicer’s records relating to the Loans and the Servicer’s performance or
observance of the terms of this Agreement.  The Servicer and any subservicer
will cause its personnel to assist in any examination of such records by the
Owner Trustee or the Indenture Trustee, or such authorized agents, and allow
copies of the same to be made.  The examination referred to in this
subsection 5.21(a) will be conducted in a manner that does not unreasonably
interfere with the Servicer’s or subservicer’s normal operations or customer or
employee relations.  Without otherwise limiting the scope of the examination,
the Owner Trustee or the Indenture Trustee may, using generally accepted audit
procedures, verify the status of each Loan and review the Computer Records and
other records relating thereto for conformity to Monthly Reports prepared
pursuant to Article IX and compliance with the standards represented to exist as
to each Loan in this Agreement.

 

(b)           At all times during the term hereof, the Servicer shall keep
available a copy of the List of Loans at its principal executive office for
inspection by Securityholders and Swap Counterparties.

 

(c)           The Servicer shall, if given reasonable notice by the Indenture
Trustee after the end of any Collection Period, provide the Indenture Trustee
with a copy of the Computer Record.

 

63

--------------------------------------------------------------------------------


 

(d)           For so long as any of the Notes are outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) of the Securities
Act, (1) the Servicer will provide or cause to be provided to any holder of such
Notes and any prospective purchaser thereof designated by such holder, upon the
request of such a holder or prospective purchaser, the information required to
be provided to such holder or prospective purchaser by Rule 144A(d)(4) under the
Securities Act; and (2) the Servicer shall update such information from time to
time in order to prevent such information from becoming false and misleading and
will take such other actions as are necessary to ensure that the safe harbor
exemption from the registration requirements of the Securities Act under
Rule 144A is and will be available for resales of such Notes conducted in
accordance with Rule 144A.

 

Section 5.22                            The Backup Servicer.

 

(a)           The Issuer, the Indenture Trustee and the Trust Depositor hereby
appoint Wells Fargo Bank Minnesota, National Association to act as Backup
Servicer in accordance with the terms of this Agreement.  Wells Fargo Bank
Minnesota, National Association hereby accepts such appointment and agrees to
perform the duties and responsibilities with respect thereto set forth herein.

 

(b)           The Backup Servicer shall perform the following duties and
obligations:

 

(i)            On or before the Closing Date, the Backup Servicer shall accept
from the Servicer delivery of the information required to be set forth in the
Monthly Reports in hard copy and in an agreed upon electronic format.

 

(ii)           Not later than 12:00 noon New York time two (2) Business Days
prior to each Determination Date, the Servicer shall provide to the Backup
Servicer and the Backup Servicer shall accept delivery of tape in an agreed upon
electronic format (the “Tape”) from the Servicer, which shall include but not be
limited to the following information:  (x) for each Loan, the (1) Loan number,
(2) legal name of the related Obligor, (3) state of the Obligor’s chief
executive office, (4) SIC Code, (5) outstandings at cost, (6) type of Loan
(i.e., term Loan or Revolving Loan), (7) type of security interest (i.e., senior
or subordinated), (8) term payment type (i.e., amortizing or balloon),
(9) origination date, (10) maturity date, (11) benchmark for the Loan’s interest
rate, (12) margin, (13) frequency of Scheduled Payments, (14) controlling
interest, (15) the collection status, (16) the Loan status, and (17) the
Outstanding Loan Balance, and (y) the Aggregate Outstanding Loan Balance.

 

(iii)          Prior to the related Payment Date, the Backup Servicer shall
review the Monthly Report to ensure that it is complete on its face and that the
following items in such Monthly Report have been accurately calculated, if
applicable, and reported:  (A) the Aggregate Outstanding Loan Balance, (B) the
Backup Servicing Fee, (C) the Loans that are thirty (30) or more days Delinquent
(other than Defaulted Loans), (D) the Defaulted Loans, (E) the Portfolio Yield
and (F) the principal and interest payments due to Noteholders.  The Backup
Servicer shall notify the Indenture Trustee, the Initial Purchaser and the
Servicer of any disagreements with the Monthly Report based on such review not
later than the Business Day preceding such Payment Date.

 

64

--------------------------------------------------------------------------------


 

(iv)          If the Servicer disagrees with the report provided under
subsection 5.22(b)(iii) by the Backup Servicer or if the Servicer or any
subservicer has not reconciled such discrepancy, the Backup Servicer agrees to
confer with the Servicer to resolve such disagreement on or prior to the next
succeeding Determination Date and shall settle such discrepancy with the
Servicer, if possible, and notify the Indenture Trustee, the Swap Counterparties
and the Initial Purchaser of the resolution thereof.  The Servicer hereby agrees
to cooperate, at its own expense, with the Backup Servicer in reconciling any
discrepancies herein.  If, within twenty (20) days after the delivery of the
report provided under subsection 5.22(b)(iii) by the Backup Servicer, such
discrepancy is not resolved, the Backup Servicer shall promptly notify the
Servicer, the Indenture Trustee, the Swap Counterparties and the Initial
Purchaser of the continued existence of such discrepancy.  Following receipt of
such notice by the Indenture Trustee, the Swap Counterparties and the Initial
Purchaser, the Servicer shall deliver to the Indenture Trustee, the Swap
Counterparties, the Initial Purchaser, and the Backup Servicer, no later than
the related Payment Date, a certificate describing the nature and amount of such
discrepancies and the actions the Servicer proposes to take with respect
thereto.

 

(c)           After the Servicer’s and Backup Servicer’s receipt of an effective
notice of termination terminating the Servicer in accordance with this
Agreement, all authority, power, rights and responsibilities of the Servicer
under this Agreement, whether with respect to the Loans or otherwise, shall pass
to and be vested in the Backup Servicer, and the Backup Servicer shall be deemed
the successor Servicer, subject to and in accordance with the provisions of
Section 8.03, as long as the Backup Servicer is not prohibited by Requirements
of Law from fulfilling the same, as evidenced by an Opinion of Counsel.

 

(d)           Any Person (i) into which the Backup Servicer may be merged or
consolidated, (ii) that may result from any merger or consolidation to which the
Backup Servicer shall be a party, or (iii) that may succeed to the properties
and assets of the Backup Servicer substantially as a whole, which Person in any
of the foregoing cases executes an agreement of assumption to perform every
obligation of the Backup Servicer hereunder, shall be the successor to the
Backup Servicer under this Agreement without further act on the part of any of
the parties to this Agreement.

 

(e)           As compensation for its backup servicing activities hereunder, the
Backup Servicer shall be entitled to receive the Backup Servicing Fee from the
Servicer.  The Backup Servicer’s entitlement to receive the Backup Servicing Fee
(other than due and unpaid Backup Servicer Fees owed through such date) shall
cease on the earliest to occur of:  (i) it becoming the Successor Servicer, (ii)
its removal as Backup Servicer, or (iii) the termination of this Agreement.

 

(f)            The Backup Servicer undertakes to perform only such duties and
obligations as are specifically set forth in this Agreement, it being expressly
understood by all parties hereto that there are no implied duties or obligations
of the Backup Servicer hereunder.  Without limiting the generality of the
foregoing, the Backup Servicer, except as expressly set forth herein, shall have
no obligation to supervise, verify, monitor or administer the performance of the
Servicer.  The Backup Servicer may act through its agents, attorneys and
custodians in performing any of its duties and obligations under this Agreement,
it being understood by the

 

65

--------------------------------------------------------------------------------


 

parties hereto that the Backup Servicer will be responsible for any misconduct
or negligence on the part of such agents, attorneys or custodians acting on the
routine and ordinary day–to–day operations for and on behalf of the Backup
Servicer.  Neither the Backup Servicer nor any of its officers, directors,
employees or agents shall be liable, directly or indirectly, for any damages or
expenses arising out of the services performed under this Agreement, other than
damages or expenses that result from the gross negligence or willful misconduct
of it or them or the failure to perform materially in accordance with this
Agreement.

 

(g)           The Backup Servicer shall not be liable for any obligation of the
Servicer contained in this Agreement or for any errors of the Servicer contained
in any Tape, certificate or other data or document delivered to the Backup
Servicer hereunder or on which the Backup Servicer must rely in order to perform
its obligations hereunder, and the parties hereto each agree to look only to the
Servicer to perform such obligations.  With respect to subsection 5.22(b), the
Backup Servicer, in the performance of its duties and obligations hereunder, is
entitled to rely conclusively, and shall be fully protected in so relying, on
the contents of each Tape, including, but not limited to, the completeness and
accuracy thereof, provided by the Servicer.  The Backup Servicer shall have no
responsibility and shall not be in default hereunder or incur any liability for
any failure, error, malfunction or any delay in carrying out any of its
respective duties under this Agreement if such failure or delay results from the
Backup Servicer acting in accordance with information prepared or supplied by a
Person other than the Backup Servicer or the failure of any such other Person to
prepare or provide such information.  The Backup Servicer shall have no
responsibility, shall not be in default and shall incur no liability for (i) any
act or failure to act of any third party (other than any agent, attorney or
custodian acting on behalf of such Backup Servicer), including the Servicer
(ii) any inaccuracy or omission in a notice or communication received by the
Backup Servicer from any third party (other than any agent, attorney or
custodian acting on behalf of such Backup Servicer), (iii) the invalidity or
unenforceability of any Loan under Requirements of Law, (iv) the breach or
inaccuracy of any representation or warranty made with respect to any Loan, or
(v) the acts or omissions of any successor Backup Servicer.

 

 

                Section 5.23         [Reserved]

 

Section 5.24                            Covenants of the Backup Servicer.

 

The Backup Servicer hereby covenants that:

 

(a)           The Backup Servicer will comply in all material respects with all
Requirements of Law.

 

(b)           The Backup Servicer will preserve and maintain its existence,
rights, franchises and privileges as a national banking association in good
standing under the federal laws of the United States.

 

(c)           The Backup Servicer shall perform in all material respects all of
its obligations and duties under this Agreement.

 

66

--------------------------------------------------------------------------------


 

Section 5.25                            Appointment of Successor Backup
Servicer; Successor Backup Servicer to Act.

 

(a)           The Backup Servicer may be removed, with or without cause, by the
Required Holders or the Indenture Trustee, by notice given in writing to the
Backup Servicer (the “Backup Servicer Termination Notice”).  The Backup Servicer
shall continue to perform all backup servicing functions under this Agreement
until the date specified in the Backup Servicer Termination Notice or, if no
such date is specified, until a date mutually agreed by the Backup Servicer and
the Indenture Trustee.  The Indenture Trustee shall as promptly as possible
after the giving of a Backup Servicer Termination Notice appoint a Successor
Backup Servicer (the “Successor Backup Servicer”), and such Successor Backup
Servicer shall accept its appointment by a written assumption in a form
acceptable to the Indenture Trustee and Owner Trustee.

 

(b)           In the event that a Successor Backup Servicer has not been
appointed and has not accepted its appointment at the time when the then Backup
Servicer has ceased to act as Backup Servicer, the Indenture Trustee shall
petition a court of competent jurisdiction to appoint any established financial
institution having a net worth of at least $50,000,000 and whose regular
business includes the backup servicing of loans similar to the Loans as the
Successor Backup Servicer hereunder.  The Successor Backup Servicer shall be the
successor in all respects to the Backup Servicer in its capacity as Backup
Servicer under this Agreement and the transactions set forth or provided for
herein, shall be subject to all the responsibilities, duties and liabilities
relating thereto placed on the Backup Servicer by the terms and provisions
hereof, and the terminated Backup Servicer shall be relieved of such
responsibilities, duties and liabilities arising after such backup servicer
transfer (the “Backup Servicer Transfer”); provided, however, that the Successor
Backup Servicer shall not be liable for any acts or omissions of the Backup
Servicer occurring prior to such Backup Servicer Transfer or for any breach by
the Backup Servicer of any of its representations and warranties contained
herein or in any related document or agreement.  As compensation therefor, the
Successor Backup Servicer shall be entitled to receive reasonable compensation
equal to the monthly Backup Servicing Fee from the Servicer.  Notwithstanding
anything else herein to the contrary, in no event shall the Issuer or the
Indenture Trustee be liable for any Backup Servicing Fee or for any differential
in the amount of the backup servicing fee paid hereunder and the amount
necessary to induce any Successor Backup Servicer to act as Backup Servicer
under this Agreement and the transactions set forth or provided for herein.  The
Issuer, the Indenture Trustee and such successor shall take such action,
consistent with this Agreement, as shall be necessary to effectuate any such
succession.

 

ARTICLE VI

 

COVENANTS OF THE TRUST DEPOSITOR

 

Section 6.01                            Legal Existence.

 

During the term of this Agreement, the Trust Depositor will keep in full force
and effect its existence, rights and franchises as a limited liability company
under the laws of the jurisdiction of its organization and will obtain and
preserve its qualification to do business in each jurisdiction in which such
qualification is or shall be necessary to protect the validity and
enforceability of this Agreement, the other Transaction Documents and each other
instrument or

 

67

--------------------------------------------------------------------------------


 

agreement necessary or appropriate to the proper administration of this
Agreement and the transactions contemplated hereby.  In addition, all
transactions and dealings between the Trust Depositor and its Affiliates will be
conducted on an arm’s-length basis.

 

Section 6.02                            Loans Not to Be Evidenced by Promissory
Notes.

 

The Trust Depositor will take no action to cause any Loan not originally
evidenced by an Underlying Note to be evidenced by an instrument (as defined in
the UCC), except in connection with the enforcement or collection of such Loan.

 

Section 6.03                            Security Interests.

 

The Trust Depositor will not sell, pledge, assign or transfer to any other
Person, or grant, create, incur, assume or suffer to exist any Lien on any Loan
in the Loan Pool or related Collateral, whether now existing or hereafter
transferred to the Issuer, or any interest therein.  The Trust Depositor will
immediately notify the Owner Trustee, each Swap Counterparty and the Indenture
Trustee of the existence of any Lien on any Loan in the Loan Pool or related
Collateral, and the Trust Depositor shall defend the right, title and interest
of the Issuer in, to and under the Loans in the Loan Pool and the related
Collateral against all claims of third parties; provided, however, that nothing
in this Section 6.03 shall prevent or be deemed to prohibit the Trust Depositor
from suffering to exist Permitted Liens upon any of the Loans in the Loan Pool
or any related Collateral.

 

Section 6.04                            Delivery of Collections.

 

The Trust Depositor agrees to pay to the Servicer promptly (but in no event
later than two (2) Business Days after receipt) all Collections received by the
Trust Depositor in respect of the Loans, for application in accordance with
Section 7.05 hereof.

 

Section 6.05                            Regulatory Filings.

 

The Trust Depositor shall make any filings, reports, notices, applications and
registrations with, and seek any consents or authorizations from, the Commission
and any state securities authority on behalf of the Issuer as may be necessary
or that the Trust Depositor deems advisable to comply with any federal or state
securities or reporting requirements laws.

 

Section 6.06                            Compliance with Law.

 

The Trust Depositor hereby agrees to comply in all material respects with all
Requirements of Law applicable to the Trust Depositor.

 

Section 6.07                            Activities.

 

The Trust Depositor shall not engage in any business or activity of any kind, or
enter into any transaction or indenture, mortgage, instrument, agreement,
contract, lease or other undertaking, which is not directly related to the
transactions contemplated and authorized by this Agreement or the other
Transaction Documents; provided, however, that the Trust Depositor may purchase
and sell (or grant Liens in respect of) assets similar to the Loan Assets to
other

 

68

--------------------------------------------------------------------------------


 

Persons in securitization or other non-recourse financing transactions involving
the Originator or any of its Affiliates on terms and conditions (with respect to
liabilities and restrictions on its activities, as well as restrictions on its
interactions with the Originator or its Affiliates, relevant to the “bankruptcy
remoteness” or “substantive consolidation” analysis relating to the Trust
Depositor) substantially similar to the terms and conditions applicable to the
Trust Depositor under the Transaction Documents, so long as the Securityholders
and the Swap Counterparties are not materially and adversely affected thereby
and the Rating Agency Condition is satisfied.

 

Section 6.08                            Indebtedness.

 

The Trust Depositor shall not create, incur, assume or suffer to exist any
Indebtedness or other liability whatsoever, except (i) obligations incurred
under this Agreement and the other Transaction Documents, (ii) liabilities
incident to the maintenance of its corporate existence in good standing or
(iii) liabilities necessarily incurred to facilitate securitizations referred to
in the proviso in Section 6.07.

 

Section 6.09                            Guarantees.

 

The Trust Depositor shall not become or remain liable, directly or contingently,
in connection with any Indebtedness or other liability of any other Person,
whether by guarantee, endorsement (other than endorsements of negotiable
instruments for deposit or collection in the ordinary course of business),
agreement to purchase or repurchase, agreement to supply or advance funds, or
otherwise except in connection with the transactions described in Section 6.07.

 

Section 6.10                            Investments.

 

The Trust Depositor shall not make or suffer to exist any loans or advances to,
or extend any credit to, or make any investments (by way of transfer of
property, contributions to capital, purchase of stock or securities or evidences
of indebtedness, acquisition of the business or assets, or otherwise) in, any
Person except (i) for purchases of Loans from the Originator or as otherwise
contemplated by the Transaction Documents, (ii) for investments in Eligible
Investments in accordance with the terms of this Agreement, (iii) as may be
necessary to facilitate securitizations referred to in the proviso in
Section 6.07 or (iv) for acquisition of the Class B Notes, the Class C Note and
the Certificate.  Without limiting the generality of the foregoing, the Trust
Depositor shall not: (i) provide credit to any Securityholder for the purpose of
enabling such Securityholder to purchase any Securities or (ii) lend any money
to the Issuer.

 

Section 6.11                            Merger; Sales.

 

The Trust Depositor shall not enter into any transaction of merger or
consolidation, liquidate or dissolve itself (or suffer any liquidation or
dissolution), acquire or be acquired by any Person, or convey, sell, lease or
otherwise dispose of all or substantially all of its property or business,
except as provided for in this Agreement.

 

Section 6.12                            Distributions.

 

The Trust Depositor shall not declare or pay, directly or indirectly, any
dividend or make any other distribution (whether in cash or other property) with
respect to the profits, assets or

 

69

--------------------------------------------------------------------------------


 

capital of the Trust Depositor or any Person’s interest therein, or purchase,
redeem or otherwise acquire for value any of its member interests now or
hereafter outstanding, except that, so long as no Event of Default has occurred
and is continuing, no Event of Default would occur as a result thereof or after
giving effect thereto, and the Trust Depositor would continue to be Solvent as a
result thereof and after giving effect thereto, the Trust Depositor may declare
and pay distributions to its members.

 

Section 6.13                            Other Agreements.

 

The Trust Depositor shall not become a party to, or permit any of its properties
to be bound by, any indenture, mortgage, instrument, contract, agreement, lease
or other undertaking, except this Agreement, the other Transaction Documents to
which it is a party, any agreement relating to the Trust Depositor’s disposition
of the Class B Notes and any agreement relating to another securitization
transaction permitted by Section 6.07; nor shall it amend or modify the
provisions of its Certificate of Formation or limited liability company
operating agreement, or issue any power of attorney other than to the Owner
Trustee, the Indenture Trustee or the Servicer, except in accordance with the
Transaction Documents.

 

Section 6.14                            Separate Legal Existence.

 

The Trust Depositor shall:

 

(i)            Maintain its own deposit account or accounts, separate from those
of any Affiliate, with commercial banking institutions.  The funds of the Trust
Depositor will not be diverted to any other Person or for other than authorized
uses of the Trust Depositor.

 

(ii)           Ensure that, to the extent that it shares the same officers or
other employees as any of its members or Affiliates, the salaries of and the
expenses related to providing benefits to such officers and other employees
shall be fairly allocated among such entities, and each such entity shall bear
its fair share of the salary and benefit costs associated with all such common
officers and employees.

 

(iii)          Ensure that, to the extent that it jointly contracts with any of
its members or Affiliates to do business with vendors or service providers or to
share overhead expenses, the costs incurred in so doing shall be allocated
fairly among such entities, and each such entity shall bear its fair share of
such costs.  To the extent that the Trust Depositor contracts or does business
with vendors or service providers when the goods and services provided are
partially for the benefit of any other Person, the costs incurred in so doing
shall be fairly allocated to or among such entities for whose benefit the goods
and services are provided, and each such entity shall bear its fair share of
such costs.  All material transactions between Trust Depositor and any of its
Affiliates shall be only on an arm’s length basis.

 

(iv)          To the extent that the Trust Depositor and any of its members or
Affiliates have offices in the same location, there shall be a fair and
appropriate allocation of overhead costs among them, and each such entity shall
bear its fair share of such expenses.

 

70

--------------------------------------------------------------------------------


 

(v)           Conduct its affairs strictly in accordance with its Certificate of
Formation and limited liability company operating agreement and observe all
necessary, appropriate and customary limited liability company formalities,
including, but not limited to, holding all regular and special members’ and
managers’ meetings appropriate to authorize all limited liability company
action, keeping separate and accurate minutes of its meetings, passing all
resolutions or consents necessary to authorize actions taken or to be taken, and
maintaining accurate and separate books, records and accounts, including, but
not limited to, payroll and intercompany transaction accounts.

 

(vi)          Take or refrain from taking, as applicable, each of the activities
specified in the “substantive consolidation” opinion of Winston & Strawn,
delivered on the Closing Date, upon which the conclusions expressed therein are
based.

 

                Section 6.15         [Reserved]

 

Section 6.16                            Liability of Trust Depositor and Others.

 

The Trust Depositor shall be liable in accordance herewith only to the extent of
the obligations specifically undertaken by the Trust Depositor under this
Agreement.  The Trust Depositor and any director, officer, employee or agent of
the Trust Depositor may rely in good faith on any document of any kind, prima
facie properly executed and submitted by any Person respecting any matters
arising hereunder.  The Trust Depositor and any director, officer, employee or
agent of the Trust Depositor shall be reimbursed by the Indenture Trustee for
any liability or expense incurred by reason of the Indenture Trustee’s willful
misfeasance, bad faith or gross negligence (except errors in judgment) in the
performance of its duties hereunder, or by reason of the reckless disregard of
its obligations and duties hereunder.  The Trust Depositor shall not be under
any obligation to appear in, prosecute or defend any legal action that shall not
be incidental to its obligations under this Agreement and that in its opinion
may involve it in any expense or liability.

 

Section 6.17                            Bankruptcy Limitations.

 

The Trust Depositor shall not, without the affirmative vote of a majority of the
managers of the Trust Depositor (which must include the affirmative vote of at
least two duly appointed Independent managers) (A) dissolve or liquidate, in
whole or in part, or institute proceedings to be adjudicated bankrupt or
insolvent, (B) consent to the institution of bankruptcy or insolvency
proceedings against it, (C) file a petition seeking or consent to reorganization
or relief under any applicable federal or state law relating to bankruptcy, (D)
consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of the limited liability company or a
substantial part of its property, (E) make a general assignment for the benefit
of creditors, (F) admit in writing its inability to pay its debts generally as
they become due, or (G) take any limited liability company action in furtherance
of the actions set forth in clauses (A) through (F) above; provided, however,
that no manager may be required by any member of the Trust Depositor to consent
to the institution of bankruptcy or insolvency proceedings against the Trust
Depositor so long as it is Solvent.

 

                Section 6.18         [Reserved]

 

 

71

--------------------------------------------------------------------------------


 

Section 6.19                            Chief Executive Office.

 

During the term of this Agreement, the Trust Depositor will maintain its chief
executive office in one of the States of the United States.

 

ARTICLE VII

 

ESTABLISHMENT OF ACCOUNTS; DISTRIBUTIONS; RESERVE FUND

 

Section 7.01                            Trust Accounts; Collections.

 

(a)           On or before the Closing Date, the Trust Depositor shall establish
the Collection Account (including two sub-accounts, the Interest Collection
Account and the Principal Collection Account), the Note Distribution Account and
the Reserve Fund, each with and in the name of the Indenture Trustee for the
benefit of the Securityholders and the Swap Counterparties.  The Servicer and
Indenture Trustee are hereby required to ensure that each of the Trust Accounts
is established and maintained as an Eligible Deposit Account with a Qualified
Institution.  If any institution with which any of the accounts established
pursuant to this subsection 7.01(a) are established ceases to be a Qualified
Institution, the Servicer, or if the Servicer fails to do so, the Indenture
Trustee (as the case may be) shall within ten (10) Business Days establish a
replacement account at a Qualified Institution after notice of such event.  The
Indenture Trustee and the Servicer shall insure that each Qualified Institution
maintaining an Eligible Deposit Account agrees in writing to comply with all
instructions originated by the Indenture Trustee directing disposition of the
funds in such account without the further consent of the Trust Depositor or
Issuer.  The Trust Depositor and the Issuer agree and acknowledge that the
Indenture Trustee is to have “control” (within the meaning of the UCC) of
collateral comprised of “Investment Property” (within the meaning of the UCC)
for all purposes of this Agreement.  For all purposes of this Agreement, the
Indenture Trustee’s “jurisdiction” in respect of matters governed by the UCC
shall be the State of Minnesota.

 

(b)           The Servicer shall deposit or cause to be deposited, without
deposit into any intervening account, into the Collection Account not later than
two (2) Business Days following the actual receipt of such remittance by the
Servicer, all Collections on deposit with the Servicer in the form of available
funds and all Collections otherwise received by the Servicer.  Collections
constituting Interest Collections shall be deposited in the Interest Collection
Account, and Collections constituting Principal Collections shall be deposited
in the Principal Collection Account.

 

(c)           Notwithstanding subsection 7.01(b), the Servicer shall deposit or
cause to be deposited, on the applicable Assignment Date, in immediately
available funds into the Collection Account all Collections received after the
applicable Cut-Off Date and through and including the date two (2) days
preceding the applicable Assignment Date in respect of Loans being transferred
to the Issuer on such date.  Such Collections constituting Interest Collections
shall be deposited in the Interest Collection Account, and those constituting
Principal Collections shall be deposited in the Principal Collection Account.

 

(d)           [Reserved].

 

72

--------------------------------------------------------------------------------


 

(e)           Notwithstanding subsections 7.01(b) and (c), if (i) the Servicer
makes a deposit into the Collection Account in respect of a Collection of a Loan
in the Loan Pool and such Collection was received by the Servicer in the form of
a check that is not honored for any reason, or (ii) the Servicer makes a mistake
with respect to the amount of any Collection and deposits an amount that is less
than or more than the actual amount of such Collection, the Servicer shall
appropriately adjust the amount subsequently deposited into the Collection
Account to reflect such dishonored check or mistake.  Any Scheduled Payment in
respect of which a dishonored check is received shall be deemed not to have been
paid.

 

Section 7.02                            Reserve Fund Deposit.

 

On the Closing Date, the Owner Trustee, on behalf of the Issuer, shall deposit
the Reserve Fund Initial Deposit into the Reserve Fund from the net proceeds of
the sale of Securities.

 

Section 7.03                            Trust Account Procedures.

 

(a)           If the Servicer so directs in writing, the Indenture Trustee shall
accept such directions as directions of the Issuer and shall invest the amounts
in the Trust Accounts in Qualified Eligible Investments of the type specified in
such written direction that mature or are withdrawable not later than one (1)
Business Day prior to the next succeeding Payment Date, except for investments
in subsection (vi) of the definition of Eligible Investments.  Once such funds
are invested, the Indenture Trustee shall not change the investment of such
funds.  Funds in the Trust Accounts not so invested must be insured to the
extent permitted by law by the Bank Insurance Fund or the Savings Association
Insurance Fund of the Federal Deposit Insurance Corporation.  Subject to the
restrictions herein, the Indenture Trustee may purchase a Qualified Eligible
Investment from itself or an Affiliate.  Subject to the other provisions hereof,
the Indenture Trustee shall have sole control over each such investment and the
income thereon, and any certificate or other instrument evidencing any such
investment, if any, shall be delivered directly to the Indenture Trustee or its
agent, together with each document of transfer, if any, necessary to transfer
title to such investment to the Indenture Trustee in a manner which complies
with this Section 7.03.  All Investment Earnings on investments of funds in the
Trust Accounts shall be deposited in the Collection Account pursuant to
Section 7.01 and distributed on the next Payment Date pursuant to Section 7.05. 
The Trust Depositor and the Issuer agree and acknowledge that the Indenture
Trustee is to have “control” (within the meaning of Section 9-104 of the UCC as
enacted in New York) of collateral comprised of “Investment Property” (within
the meaning of Section 9-102 of the UCC as enacted in New York) for all purposes
of this Agreement.  For all purposes of this Agreement, the Indenture Trustee’s
“jurisdiction” in respect of matters governed by the UCC shall be the State of
Minnesota.  In the absence of timely written direction from the Servicer, the
Indenture Trustee shall invest amounts in the Trust Accounts in Qualified
Eligible Investments of the type specified in clause (vi) of the definition of
Eligible Investments herein.

 

(b)           On each Determination Date, the Servicer shall instruct the
Indenture Trustee to, and on each Payment Date the Indenture Trustee shall,
transfer to the Note Distribution Account, for distribution as provided in
Section 7.05, all Interest Collections and Principal Collections on

 

73

--------------------------------------------------------------------------------


 

deposit in the Collections Account, all funds on deposit in the Reserve Fund and
all Investment Earnings from the Trust Accounts.

 

Section 7.04                            Securityholder Distributions.

 

(a)           Each Noteholder and Certificateholder as of the related Record
Date shall be paid on the next succeeding Payment Date by check mailed to such
Noteholder or Certificateholder at the address for such Noteholder or
Certificateholder appearing on the Note Register or Certificate Register or by
wire transfer if such Noteholder or Certificateholder provides written
instructions to the Indenture Trustee, or Owner Trustee, respectively, at least
ten (10) days prior to such Payment Date.

 

(b)           The Indenture Trustee shall serve as the Paying Agent hereunder
and shall make the payments to the Securityholders required hereunder.  The
Indenture Trustee hereby agrees that all amounts held by it for payment
hereunder will be held in trust for the benefit of the Securityholders.

 

Section 7.05                            Allocations and Distributions.

 

(a)           On each Determination Date prior to the occurrence of an Event of
Default, an Accelerated Amortization Event or the occurrence and continuance of
a Class A Trigger or a Class B Trigger, the Servicer shall instruct the
Indenture Trustee in writing to withdraw, and on the related Payment Date the
Indenture Trustee shall withdraw, from the Note Distribution Account the sum of
(i) all Interest Collections, (ii) all Investment Earnings on funds held in
Trust Accounts and (iii) all amounts from the Reserve Fund, to the extent there
are sufficient funds, to distribute to the following parties in the following
order of priority:

 

FIRST, pro-rata, based on the amounts owed to such Persons under this clause
FIRST, to the Swap Counterparties, any amounts, including Net Trust Swap
Payments for the current and any prior Payment Dates, owing to the Swap
Counterparties under the Swaps (other than Swap Breakage Costs), together with
interest accrued thereon;

 

SECOND, to the Indenture Trustee, the Backup Servicer and the Owner Trustee, any
amounts owed to such parties under the Transaction Documents for fees and
expenses, other than for fees, expenses and other amounts related to
indemnification; provided, however, that in no event shall the amounts payable
pursuant to this clause SECOND (i) to the Indenture Trustee and the Backup
Servicer, in the aggregate, exceed $5,000 for any twelve (12) month period
(excluding amounts paid as part of the Indenture Trustee Fee, the Backup
Servicer Fee and recording expenses incurred by the Indenture Trustee in
recording Assignments of Mortgages after an Event of Default or a Servicer
Default to the extent not paid by the Servicer under subsection 2.06(b)),
(ii) to the Owner Trustee, exceed $5,000 for any twelve (12) month period
(excluding amounts paid as part of the Owner Trustee Fee) and (iii) if a
Successor Servicer is being appointed, to the Indenture Trustee for costs and
expenses associated with that appointment, exceed $100,000 in the aggregate for
any given Servicer Transfer;

 

THIRD, to the Servicer, reimbursement for the amount of any Servicer Advances,
relating to interest on the Loans, which were deposited in the Interest
Collection Account;

 

74

--------------------------------------------------------------------------------


 

FOURTH, to the Servicer, the monthly Servicing Fee for the preceding Collection
Period, together with any amounts in respect of the Servicing Fee that were due
in respect of prior Collection Periods that remain unpaid;

 

FIFTH, to the holders of the Class A Notes, the Class A Interest Amount for the
related Interest Accrual Period and any related Class A Interest Shortfall
together with interest on such amount;

 

SIXTH, to the holders of the Class B Notes, the Class B Interest Amount for the
related Interest Accrual Period and any Class B Interest Shortfall together with
interest on such amount;

 

SEVENTH, to the holders of the Class A Notes and Class B Notes, sequentially and
in reduction of their respective Outstanding Principal Balance, until reduced to
zero, an amount equal to the Additional Principal Amount;

 

EIGHTH, to the Reserve Fund an amount, if any, which, when so deposited, causes
the balance of the Reserve Fund to equal the Required Reserve Amount;

 

NINTH, to the holders of the Class B Notes, the Class B Accrued Payable, to the
extent not previously paid;

 

TENTH, pro-rata, based on amounts owed to such Persons under this clause TENTH,
to the Swap Counterparties, any unpaid Swap Breakage Costs, together with
interest accrued thereon;

 

ELEVENTH, pro-rata, based on the amount owed to such Person under this clause
ELEVENTH, to the Indenture Trustee, the Backup Servicer and the Owner Trustee,
to the extent not paid pursuant to clause SECOND due to the limitations set
forth therein, amounts owed to such parties for fees and expenses and other
amounts, including such amounts related to indemnification and, to a Successor
Servicer, any Additional Servicing Fee; and

 

TWELFTH, to the Owner Trustee for payment to the Certificateholder, any
remaining amounts.

 

(b)           On each Determination Date after the occurrence of an Event of
Default or Accelerated Amortization Event or the occurrence and continuance of a
Class A Trigger or a Class B Trigger, the Servicer shall instruct the Indenture
Trustee in writing to withdraw, and on the related Payment Date the Indenture
Trustee shall withdraw, from the Note Distribution Account the sum of (i) all
Interest Collections, (ii) all Investment Earnings on funds held in Trust
Accounts and (iii) all amounts from the Reserve Fund, to the extent there are
sufficient funds, to distribute to the following parties in the following order
of priority:

 

FIRST, pro-rata, based on amounts owed to such Persons under this clause FIRST,
to the Swap Counterparties, (x) any amounts, including Net Trust Swap Payments
for the current and any prior Payment Date, owing to the Swap Counterparties
under the Swaps (other than Swap Breakage Costs) together with interest accrued
thereon, and (y) any Swap Breakage Costs in an amount not to exceed, in the
aggregate, $250,000, together with interest accrued thereon;

 

75

--------------------------------------------------------------------------------


 

SECOND, (A) following the occurrence of an Event of Default that is not a Fee
Event, to the Indenture Trustee, the Backup Servicer and the Owner Trustee, any
amounts owed to such parties under the Transaction Documents for fees and
expenses, other than for fees, expenses and other amounts related to
indemnification; provided, however, that in no event shall the amounts payable
pursuant to this clause SECOND (i) to the Indenture Trustee and the Backup
Servicer, in the aggregate, exceed $5,000 for any twelve (12) month period
(excluding amounts paid as part of the Indenture Trustee Fee, the Backup
Servicer Fee and recording expenses incurred by the Indenture Trustee in
recording Assignments of Mortgages after an Event of Default or a Servicer
Default to the extent not paid by the Servicer under subsection 2.06(b)),
(ii) to the Owner Trustee, exceed $5,000 for any twelve (12) month period
(excluding amounts paid as part of the Owner Trustee Fee) and (iii) if a
Successor Servicer is being appointed, to the Indenture Trustee for costs and
expenses associated with that appointment, exceed $100,000 in the aggregate for
any given Servicer Transfer and (B) after the occurrence of a Fee Event, to the
Indenture Trustee, the Backup Servicer and the Owner Trustee, any amounts owed
to such parties under the Transaction Documents for fees and expenses, other
than for fees, expenses and other amounts related to indemnification;

 

THIRD, to the Servicer, reimbursement for the amount of any Servicer Advances
relating to interest on the Loans which were deposited in the Interest
Collection Account;

 

FOURTH, to the Servicer, the monthly Servicing Fee for the preceding Collection
Period together with any amounts in respect of the Servicing Fee that were due
in respect of prior Collection Periods that remain unpaid;

 

FIFTH, to the holders of the Class A Notes, the Class A Interest Amount for the
related Interest Accrual Period and any Class A Interest Shortfall Amount
together with interest on such amount;

 

SIXTH, to the holders of the Class B Notes, the Class B Interest Amount for the
related Interest Accrual Period and any Class B Interest Shortfall Amount
together with interest on such amount; and

 

SEVENTH, the remaining amounts shall be included as Principal Collections on
such Payment Date.

 

(c)           On each Determination Date, the Servicer shall instruct the
Indenture Trustee in writing to withdraw, and on the Payment Date the Indenture
Trustee shall withdraw, from the Note Distribution Account all Principal
Collections and all funds remaining on deposit therein, to the extent there are
sufficient funds, to distribute to the following parties in the following order
of priority:

 

FIRST, to the Servicer, reimbursement for the amount of any Servicer Advances
relating to principal on the Loans which were deposited in the Principal
Collection Account;

 

SECOND, to the holders of the Class A Notes until the Outstanding Principal
Balance of the Class A Notes equals zero;

 

76

--------------------------------------------------------------------------------


 

THIRD, to the holder of the Class B Notes, the Class B Accrued Payable to the
extent not previously paid;

 

FOURTH, to the holders of the Class B Notes, until the Outstanding Principal
Balance of the Class B Notes equals zero;

 

FIFTH, pro-rata, based on the amounts owed to such Persons under this clause
FIFTH, to the Swap Counterparties, any unpaid Swap Breakage Costs, together with
interest accrued thereon;

 

SIXTH, pro-rata, based on the amounts owed to such Persons under this clause
SIXTH, to the Indenture Trustee, the Backup Servicer and the Owner Trustee, to
the extent not paid pursuant to clause SECOND of subsection 7.05(b) due to the
limitations set forth therein, amounts owed to such parties for fees and
expenses and other amounts, including such amounts related to indemnification,
and, to a Successor Servicer, any Additional Servicing Fee;

 

SEVENTH, to the holder of the Class C Note until the Outstanding Principal
Balance of the Class C Note is reduced to zero; and

 

EIGHTH, to the Owner Trustee for payment to the Certificateholder, any remaining
amounts.

 

(d)           If on any Payment Date, the aggregate amounts on deposit in the
Collection Account and the Reserve Fund are greater than or equal to the sum of
(i) the Aggregate Outstanding Principal Balance, (ii) the interest accrued
thereon, (iii) any accrued and unpaid Servicing Fee, (iv) unreimbursed Servicer
Advances and (v) amounts owed to the Swap Counterparties, including Swap
Breakage Costs, the Indenture Trustee, the Backup Servicer and the Owner
Trustee, the amounts on deposit in the Reserve Fund will be deposited in the
Collection Account and used to redeem the Notes in full.  The redemption price
will be equal to the unpaid principal amount of the Notes plus accrued and
unpaid interest through the date of redemption.  It shall be a condition
precedent to such redemption that all Swap Transactions then outstanding under
any Swaps then in effect shall be terminated and all amounts payable to the Swap
Counterparties, including Swap Breakage Costs, upon such termination shall be
paid in full.

 

Section 7.06                            Determination of LIBOR.

 

(a)           The Indenture Trustee will determine the interest rate for each
Interest Accrual Period by determining the rate for deposits in U.S. Dollars for
a period of one (1) month (the “One-Month Index Maturity”) which appears on
Telerate Page 3750 as of 11:00 a.m., London time, on the day that is three (3)
London Banking Days preceding that Interest Accrual Period (“LIBOR”).  If such
rate does not appear on Telerate Page 3750 at such time, the rate for that
Interest Accrual Period will be determined as if the parties had specified
“USD–LIBOR–Reference Banks” as the applicable rate.  “USD–LIBOR–Reference Banks”
means that the interest rate for an Interest Accrual Period will be determined
on the basis of the rates at which deposits in U.S. Dollars are offered by the
Reference Banks at approximately 11:00 a.m., London time, on the day that is
three (3) London Banking Days preceding the beginning of that Interest Accrual
Period to prime banks in the London interbank market for the One–Month Index

 

77

--------------------------------------------------------------------------------


 

Maturity commencing on the beginning of that Interest Accrual Period and in a
Representative Amount.  The Indenture Trustee will request the principal London
office of each of the Reference Banks to provide a quotation of its rate.  If at
least two (2) such quotations are provided, the rate for that Interest Accrual
Period will be the arithmetic mean of the quotations.  If fewer than two (2)
quotations are provided as requested, the rate for that Interest Accrual Period
will be the arithmetic mean of the rates quoted by major banks in New York City,
selected by the Indenture Trustee, at approximately 11:00 a.m., New York City
time, on the beginning of that Interest Accrual Period for loans in U.S. Dollars
to leading European banks for the One-Month Index Maturity commencing at the
beginning of that Interest Accrual Period and in a Representative Amount.

 

(b)           The establishment of LIBOR by the Indenture Trustee and the
Indenture Trustee’s subsequent calculation of the rates of interest applicable
to the Notes, in the absence of manifest error, will be final and binding.

 

ARTICLE VIII

 

SERVICER DEFAULT; SERVICE TRANSFER

 

Section 8.01                            Servicer Default.

 

“Servicer Default” means the occurrence of any of the following:

 

(a)           any failure by the Servicer to make any payment, transfer or
deposit, or to give any instructions, notice or report to the Owner Trustee or
the Indenture Trustee pursuant to this Agreement on or before the date occurring
two (2) Business Days after the date such payment, transfer or deposit, or such
instruction, notice or report, is required to be made or given, as the case may
be, under the terms of this Agreement;

 

(b)           any failure on the part of the Servicer duly to observe or perform
in any material respect any other covenants or agreements of the Servicer set
forth in this Agreement that has a material adverse effect on the Noteholders or
the Swap Counterparties, which continues unremedied for a period of thirty (30)
days after the first to occur of (i) the date on which written notice of such
failure requiring the same to be remedied shall have been given to the Servicer
by the Indenture Trustee, or to the Servicer and the Indenture Trustee by the
Noteholders, or the Indenture Trustee on behalf of such Noteholders of Notes
aggregating not less than 25% of the Outstanding Principal Balance of any
Class adversely affected thereby and (ii) the date on which the Servicer becomes
aware thereof, and such failure continues to materially and adversely affect the
Noteholders or the Swap Counterparties for such period;

 

(c)           any representation, warranty or certification made by the Servicer
in this Agreement or in any certificate delivered pursuant to this Agreement
shall prove to have been incorrect when made, which has a material adverse
effect on the Noteholders or the Swap Counterparties and which continues to be
incorrect in any material respect for a period of thirty (30) days after the
first to occur of (i) the date on which written notice of such incorrectness
requiring the same to be remedied shall have been given to the Servicer and the
Owner Trustee by the Indenture Trustee, or to the Servicer, the Owner Trustee
and the Indenture Trustee by

 

78

--------------------------------------------------------------------------------


 

Noteholders, or by the Indenture Trustee on behalf of Noteholders of Notes
aggregating not less than 25% of the Outstanding Principal Balance of any
Class adversely affected thereby and (ii) the date on which the Servicer becomes
aware thereof, and such incorrectness continues to materially and adversely
affect the Noteholders or the Swap Counterparties for such period;

 

(d)           an Insolvency Event shall occur with respect to the Servicer;

 

(e)           the Servicer shall fail in any material respect to service the
Loans in accordance with the Credit and Collection Policy;

 

(f)            the Servicer alters or amends the Credit and Collection Policy in
a manner that has a material adverse effect on the Noteholders or the Swap
Counterparties;

 

(g)           the rendering against the Servicer of a final judgment, decree or
order for the payment of money in excess of U.S. $5,000,000 (individually or in
the aggregate) and the continuance of such judgment, decree or order unsatisfied
and in effect for any period of sixty–one (61) consecutive days without a stay
of execution; or

 

(h)           the failure of the Servicer to make any payment due with respect
to aggregate recourse debt or other obligations with an aggregate principal
amount exceeding U.S. $2,500,000 or the occurrence of any event or condition
that would permit acceleration of such recourse debt or other obligations if
such event or condition has not been waived or cured.

 

Notwithstanding the foregoing, a delay in or failure of performance referred to
under clause (a) above for a period of five (5) Business Days or referred to
under clause (b) or (c) for a period of sixty (60) days (in addition to any
period provided in clause (a), (b) or (c)) shall not constitute a Servicer
Default until the expiration of such additional five (5) Business Days or sixty
(60) days, respectively, if such delay or failure could not be prevented by the
exercise of reasonable diligence by the Servicer and such delay or failure was
caused by an act of God or other events beyond the Servicer’s control.  Upon the
occurrence of any such event, the Servicer shall not be relieved from using its
best efforts to perform its obligations in a timely manner in accordance with
the terms of this Agreement and the Servicer shall provide the Owner Trustee,
the Indenture Trustee, the Trust Depositor and each Swap Counterparty prompt
notice of such failure or delay by it, together with a description of its
efforts to so perform its obligations.  The Servicer shall immediately notify
the Indenture Trustee and each Swap Counterparty in writing of any Servicer
Default.

 

Section 8.02                            Servicer Transfer.

 

(a)           If a Servicer Default has occurred and is continuing, (x) the
Required Holders, or (y) the Indenture Trustee, may, by written notice (a
“Termination Notice”) delivered to the parties hereto, terminate all (but not
less than all) of the Servicer’s management, administrative, servicing,
custodial and collection functions.

 

(b)           Upon delivery of the notice required by subsection 8.02(a) (or, if
later, on a date designated therein), and on the date that a successor Servicer
shall have been appointed pursuant to Section 8.03 (such appointment being
herein called a “Servicer Transfer”), all rights, benefits, fees, indemnities,
authority and power of the Servicer under this Agreement, whether with

 

79

--------------------------------------------------------------------------------


 

respect to the Loans, the Loan Files or otherwise, shall pass to and be vested
in such successor (the “Successor Servicer”) pursuant to and under this
Section 8.02; and, without limitation, the Successor Servicer is authorized and
empowered to execute and deliver on behalf of the Servicer, as attorney-in-fact
or otherwise, any and all documents and other instruments, and to do any and all
acts or things necessary or appropriate to effect the purposes of such notice of
termination.  The Servicer agrees to cooperate with the Successor Servicer in
effecting the termination of the responsibilities and rights of the Servicer
hereunder, including, without limitation, the transfer to the Successor Servicer
for administration by it of all cash amounts which shall at the time be held by
the Servicer for deposit, or have been deposited by the Servicer, in the
Collection Account, or for its own account in connection with its services
hereafter or thereafter received with respect to the Loans.  The Servicer shall
transfer to the Successor Servicer (i) all records held by the Servicer relating
to the Loans in such electronic form as the Successor Servicer may reasonably
request and (ii) any Loan Files in the Servicer’s possession.  In addition, the
Servicer shall permit access to its premises (including all computer records and
programs) to the Successor Servicer or its designee, and shall pay the
reasonable transition expenses of the Successor Servicer.  Upon a Servicer
Transfer, the Successor Servicer shall also be entitled to receive the Servicing
Fee for performing the obligations of the Servicer.

 

Section 8.03                            Appointment of Successor Servicer;
Reconveyance; Successor Servicer to Act.

 

(a)           Upon delivery of the notice required by subsection 8.02(a) (or, if
later, on a date designated therein), the Servicer shall continue to perform all
servicing functions under this Agreement until the date specified in the
Termination Notice or, if no such date is specified, until a date mutually
agreed by the Servicer and the Indenture Trustee.  The Indenture Trustee shall
as promptly as possible after the giving of or receipt of a Termination Notice,
appoint a Successor Servicer (which shall be the Backup Servicer, in accordance
with subsection 5.22(c)), and such Successor Servicer shall accept its
appointment by a written assumption in a form acceptable to the Indenture
Trustee and Owner Trustee.  If within sixty (60) days of delivery of a
Termination Notice the Backup Servicer does not accept appointment as the
Successor Servicer, the Indenture Trustee is unable to obtain any bids from
eligible servicers and the Servicer shall have yet to cure the Servicer Default,
then the Indenture Trustee shall offer the Trust Depositor, and the Trust
Depositor shall offer the Originator, the right to accept retransfer of all the
Loan Assets, and such parties may accept retransfer of such Loan Assets in
consideration of the Trust Depositor’s delivery to the Collection Account on or
prior to the next upcoming Payment Date of a sum equal to the Aggregate
Outstanding Principal Balance of all Securities (other than the Certificate)
then outstanding, together with accrued and unpaid interest thereon through such
date of deposit and all other amounts due and owing to any Person under the
Transaction Documents, including amounts owing to each Swap Counterparty,
including Swap Breakage Costs, it being a condition precedent to such retransfer
that all Swap Transactions then outstanding under any Swaps then in effect shall
be terminated and all amounts payable to the Swap Counterparties, including Swap
Breakage Costs, upon such termination shall be paid in full; provided, that, the
Indenture Trustee, if so directed by the Required Holders in writing, need not
accept and effect such reconveyance in the absence of evidence (which may
include valuations of an investment bank or similar entity) reasonably
acceptable to such Trustee or Required Holders that such retransfer would not
constitute a fraudulent conveyance of the Trust Depositor or the Originator.

 

80

--------------------------------------------------------------------------------


 

(b)           In the event that a Successor Servicer has not been appointed and
has not accepted its appointment at the time when the then Servicer has ceased
to act as Servicer, the Indenture Trustee, without further action, shall
automatically be appointed the Successor Servicer. Notwithstanding the
foregoing, if the Indenture Trustee is legally unable or prohibited from so
acting, it shall petition a court of competent jurisdiction to appoint any
established financial institution having a net worth of at least $50,000,000 and
whose regular business includes the servicing of loans similar to the Loans as
the Successor Servicer hereunder.  On or after a Servicer Transfer, the
Successor Servicer shall be the successor in all respects to the Servicer in its
capacity as servicer under this Agreement and the transactions set forth or
provided for herein and shall be subject to all the responsibilities, duties and
liabilities relating thereto placed on the Servicer by the terms and provisions
hereof, and the terminated Servicer shall be relieved of such responsibilities,
duties and liabilities arising after such Servicer Transfer; provided, however,
that (i) the Successor Servicer will not assume any obligations of the Servicer
described in Section 8.02 (ii) the Successor Servicer shall not be liable for
any acts or omissions of the Servicer occurring prior to such Servicer Transfer
or for any breach by the Servicer of any of its representations and warranties
contained herein or in any related document or agreement and (iii) the
terminated Servicer shall not be liable for any acts or omission of any
Successor Servicer occurring on and after such Servicer Transfer or for any
breach by any Successor Servicer of any of its representations and warranties
contained herein or in any related document or agreement.  As compensation
therefor, the Successor Servicer shall be entitled to receive reasonable
compensation equal to the monthly Servicing Fee.  Notwithstanding anything else
herein to the contrary, in no event shall the Indenture Trustee or the Backup
Servicer be liable for any Servicing Fee or for any differential in the amount
of the servicing fee paid hereunder and the amount necessary to induce any
Successor Servicer to act as Successor Servicer under this Agreement and the
transactions set forth or provided for herein.  The Owner Trustee,
Securityholders and the Indenture Trustee and such successor shall take such
action, consistent with this Agreement, as shall be necessary to effectuate any
such succession.  To the extent the terminated Servicer has made Servicer
Advances, it shall be entitled to reimbursement of the same notwithstanding its
termination hereunder, to the same extent as if it had continued to service the
Loans hereunder.

 

Section 8.04                            Notification to Securityholders and Swap
Counterparties.

 

(a)           Promptly following the occurrence of any Servicer Default, the
Servicer shall give written notice thereof to the Trustees, the Trust Depositor
and each Rating Agency at the addresses described in Section 13.04 hereof, to
each Swap Counterparty at its address as set forth in the applicable Swap, and
to the Securityholders at their respective addresses appearing on the Note
Register and the Certificate Register, respectively.

 

(b)           Within ten (10) days following any termination of a Servicer or
appointment of a Successor Servicer pursuant to this Article VIII, the Indenture
Trustee shall give written notice thereof to each Rating Agency and the Trust
Depositor at the addresses described in Section 13.04 hereof, to each Swap
Counterparty at its address as set forth in the applicable Swap and to the
Securityholders at their respective addresses appearing on the Note Register and
the Certificate Register, respectively.

 

81

--------------------------------------------------------------------------------


 

Section 8.05                            Effect of Transfer.

 

(a)           After a Servicer Transfer, the terminated Servicer shall have no
further obligations with respect to the management, administration, servicing,
custody or collection of the Loans and the Successor Servicer appointed pursuant
to Section 8.03 shall have all of such obligations, except that the terminated
Servicer will transmit or cause to be transmitted directly to the Successor
Servicer for its own account, promptly on receipt and in the same form in which
received, any amounts (properly endorsed where required for the Successor
Servicer to collect them) received as payments upon or otherwise in connection
with the Loans.

 

(b)           A Servicer Transfer shall not affect the rights and duties of the
parties hereunder (including but not limited to the indemnities of the Servicer)
other than those relating to the management, administration, servicing, custody
or collection of the Loans.

 

Section 8.06                            Database File.

 

Upon reasonable request by the Indenture Trustee or the Backup Servicer, the
Servicer will provide the Successor Servicer with a magnetic tape containing the
database file for each Loan (i) as of the applicable Cut–Off Date,
(ii) thereafter, as of the last day of the preceding Collection Period and on
the Determination Date prior to a Servicer Default and (iii) on and as of the
Business Day before the actual commencement of servicing functions by the
Successor Servicer following the occurrence of a Servicer Default.

 

Section 8.07                            Successor Servicer Indemnification.

 

The original Servicer shall defend, indemnify and hold the Successor Servicer
and any officers, directors, employees or agents of the Successor Servicer
harmless against any and all claims, losses, penalties, fines, forfeitures,
legal fees and related costs, judgments and any other costs, fees, and expenses
that the Successor Servicer may sustain in connection with the claims asserted
at any time by third parties against the Successor Servicer which result from
(i) any willful or grossly negligent act taken or omission by the Servicer or
(ii) a breach of any representations of the Servicer in Section 3.07 hereof. 
The indemnification provided by this Section 8.07 shall survive the termination
of this Agreement and the removal or resignation of the Successor Servicer.

 

Section 8.08                            Responsibilities of the Successor
Servicer.

 

(a)           The Successor Servicer will not be responsible for delays
attributable to the Servicer’s failure to deliver information, defects in the
information supplied by the Servicer or other circumstances beyond the control
of the Successor Servicer.

 

(b)           The Successor Servicer will make arrangements with the Servicer
for the prompt and safe transfer of, and the Servicer shall provide to the
Successor Servicer, all necessary servicing files and records, including (as
deemed necessary by the Successor Servicer at such time): (i) microfiche loan
documentation, (ii) servicing system tapes, (iii) Loan payment history,
(iv) collections history and (v) the trial balances, as of the close of business
on the day immediately preceding conversion to the Successor Servicer,
reflecting all applicable Loan

 

82

--------------------------------------------------------------------------------


 

information.  The current Servicer shall be obligated to pay the costs
associated with the transfer of the servicing files and records to the Successor
Servicer.

 

(c)           The Successor Servicer shall have no responsibility and shall not
be in default hereunder nor incur any liability for any failure, error,
malfunction or any delay in carrying out any of its duties under this Agreement
if any such failure or delay results from the Successor Servicer acting in
accordance with information prepared or supplied by a Person other than the
Successor Servicer or the failure of any such Person to prepare or provide such
information.  The Successor Servicer shall have no responsibility, shall not be
in default and shall incur no liability (i) for any act or failure to act by any
third party, including the Servicer, the Trust Depositor or the Trustees or for
any inaccuracy or omission in a notice or communication received by the
Successor Servicer from any third party or (ii) which is due to or results from
the invalidity, unenforceability of any Loan under Requirements of Law or the
breach or the inaccuracy of any representation or warranty made with respect to
any Loan.

 

(d)           If the Indenture Trustee or any other Successor Servicer assumes
the role of Successor Servicer hereunder, such Successor Servicer shall be
entitled to the benefits of (and subject to the provisions of) Section 5.05
concerning delegation of duties to subservicers.

 

Section 8.09                            Rating Agency Condition for Servicer
Transfer.

 

Notwithstanding the foregoing provisions relating to a Servicer Transfer, no
Servicer Transfer shall be effective hereunder unless prior written notice
thereof shall have been given to the Rating Agencies, and the Rating Agency
Condition shall have been satisfied with respect thereto.

 

ARTICLE IX

 

REPORTS

 

Section 9.01                            Monthly Reports.

 

With respect to each Payment Date and the related Collection Period, the
Servicer will provide to each Trustee, the Backup Servicer, each Rating Agency
and the Initial Purchaser on the related Determination Date, a monthly statement
(a “Monthly Report”) substantially in the form of Exhibit H hereto.  On each
Payment Date, the Indenture Trustee will forward or make available to each
Noteholder and each Swap Counterparty a copy of the Monthly Report.

 

Section 9.02                            Officer’s Certificate.

 

Each Monthly Report delivered pursuant to Section 9.01 shall be accompanied by a
certificate of a Servicing Officer certifying the accuracy of the Monthly Report
and that no Servicer Default or event that with notice or lapse of time or both
would become a Servicer Default has occurred, or if such event has occurred and
is continuing, specifying the event and its status.

 

83

--------------------------------------------------------------------------------


 

Section 9.03                            Other Data.

 

In addition, the Servicer shall, upon the request of any Trustee, the Backup
Servicer or any Rating Agency, furnish such Trustee, Rating Agency or the Backup
Servicer, as the case may be, such underlying data used to generate a Monthly
Report as may be reasonably requested.  The Servicer will also forward to the
Indenture Trustee, the Owner Trustee, each Swap Counterparty, each Rating Agency
and the Initial Purchaser (a) within sixty (60) days after each calendar quarter
(except the fourth calendar quarter), commencing with the quarter ending
September 30, 2002, the unaudited quarterly financial statement of the Servicer
and (b) within ninety (90) days after each fiscal year of the Servicer,
commencing with the fiscal year ending December 31, 2002, the audited annual
financial statement of the Servicer, together with the related report of the
independent accountants to the Servicer.  On the Payment Date following the
receipt of each such financial statements and report, the Indenture Trustee will
forward to each Noteholder of record a copy of such financial statements and
report.

 

Section 9.04                            Annual Report of Accountants.

 

(a)           The Servicer shall cause a firm of nationally recognized
independent certified public accountants (the “Independent Accountants”), who
may also render other services to the Servicer or its Affiliates, to deliver to
the Indenture Trustee, the Owner Trustee, each Swap Counterparty, the Backup
Servicer and each Rating Agency, on or before March 31 (ninety (90) days after
the end of the Servicer’s fiscal year) of each year, beginning on March 31,
2003, a report addressed to the Board of Directors of the Servicer, the
Indenture Trustee and the Owner Trustee indicating that (i) with respect to the
twelve (12) months ended the immediately preceding December 31, to the effect
that such Independent Accountants have audited the financial statements of the
Servicer, that as part of that audit, nothing came to the attention of such
Independent Accountant that causes them to believe that the Servicer was not in
compliance with any of the terms, covenants, provisions or conditions of the
relevant sections of the Agreement, insofar as they relate to accounting
matters, except for such exceptions as such Independent Accountants shall
believe to be immaterial and such other exceptions as shall be set forth in such
report, (ii) in connection with the Independent Accountant’s audit of the
Servicer, there were no exceptions or errors in records related to Loans
serviced by the Servicer, except for such exceptions as such Independent
Accountants shall believe to be immaterial and such other exceptions as shall be
set forth in such report, and (iii) the Independent Accountant has performed
certain procedures as agreed by the Servicer, the Indenture Trustee (subject to
the provisions of this subsection 9.04(a)) and the Owner Trustee, whereby the
Independent Accountant will obtain the Monthly Report for four months with
respect to the twelve (12) months ended the immediately preceding December 31
and, for each Monthly Report, the Independent Accountant will agree all amounts
in the Monthly Report to the Servicer’s computer, accounting and other reports,
which will include in such report any amounts which were not in agreement.  In
the event such firm of Independent Accountants requires the Indenture Trustee to
agree to the procedures performed by such firm of Independent Accountants, the
Servicer shall direct the Indenture Trustee in writing to so agree; it being
understood and agreed that the Indenture Trustee will deliver such letter of
agreement in conclusive reliance upon the direction of the Servicer, and the
Indenture Trustee will not make any independent inquiry or investigation as to,
and shall have no obligation or liability in respect of, the sufficiency,
validity or correctness of such procedures.

 

84

--------------------------------------------------------------------------------


 

(b)           The Independent Accountant’s report shall also indicate that the
firm is independent of the Servicer within the meaning of the Code of
Professional Ethics of the American Institute of Certified Public Accountants.

 

Section 9.05                            Annual Statement of Compliance from
Servicer.

 

The Servicer will deliver to the Trustees, each Swap Counterparty and each of
the Rating Agencies, within ninety (90) days of the end of each fiscal year
commencing with the year ending December 31, 2002, an Officer’s Certificate
stating that (a) a review of the activities of the Servicer during the prior
calendar year and of its performance under this Agreement was made under the
supervision of the officer signing such certificate and (b) to such officer’s
knowledge, based on such review, the Servicer has fully performed or caused to
be performed in all material respects all its obligations under this Agreement
and no Servicer Default has occurred or is continuing, or, if there has been a
Servicer Default, specifying each such default known to such officer and the
nature and status thereof and the steps being taken or necessary to be taken to
remedy such event.  A copy of such certificate may be obtained by any
Securityholder by a request in writing to the Indenture Trustee, with respect to
any Noteholder, or the Owner Trustee, with respect to any Certificateholder.

 

Section 9.06                            Annual Summary Statement.

 

Within ninety (90) days of the end of each fiscal year, commencing December 31,
2002, the Servicer shall prepare and provide to each Trustee, each Swap
Counterparty and each Rating Agency a cumulative summary of the information
required to be included in the Monthly Reports for the Collection Periods ending
during the immediately preceding calendar year.

 

Section 9.07                            Reports of Foreclosure and Abandonment
of Mortgaged Property.

 

Each year the Servicer shall make the reports of foreclosures and abandonment of
any mortgaged property included in the Collateral as and to the extent required
by § 6050J of the Code.  Promptly after filing any such report with the Code,
the Servicer shall provide the Indenture Trustee with an Officer’s Certificate
certifying that such report has been filed.

 

Section 9.08                            Notices.

 

(a)           The Servicer shall furnish to the Indenture Trustee and each Swap
Counterparty (i) promptly, copies of any material and adverse notices
(including, without limitation, notices of defaults, breaches, potential
defaults or potential breaches) given to or received from its other lenders and
(ii) immediately, notice of the occurrence of any Event of Default or Servicer
Default or of any situation which the Servicer reasonably expects to develop
into an Event of Default or Servicer Default.

 

(b)           The Servicer also agrees to make available on a reasonable basis
to any Noteholder or Swap Counterparty a knowledgeable financial or accounting
officer for the purpose of answering reasonable questions respecting recent
developments affecting the Servicer or the financial statements of the Servicer
and to permit any Noteholder or Swap Counterparty, at such Noteholder’s or Swap
Counterparty’s sole cost and expense, upon reasonable advance notice and subject
to reasonable confidentiality restrictions, to inspect the Servicer’s servicing

 

85

--------------------------------------------------------------------------------


 

facilities during normal business hours and in a manner that does not
unreasonably interfere with the Servicer’s normal operations or customer or
employee relations for the purpose of satisfying such Noteholder or Swap
Counterparty that the Servicer has the ability to service the Loans in
accordance with this Agreement.

 

ARTICLE X

 

TERMINATION

 

Section 10.01                     Sale of Loan Assets.

 

(a)           Upon any sale of the assets of the Issuer pursuant to Section 9.02
of the Trust Agreement, the Servicer shall instruct the Indenture Trustee in
writing to deposit the proceeds from such sale after all payments and reserves
therefrom have been made (the “Insolvency Proceeds”) in the Collection Account. 
On the Payment Date on which the Insolvency Proceeds are deposited in the
Collection Account (or, if such proceeds are not so deposited on a Payment Date,
on the Payment Date immediately following such deposit), the Servicer shall
instruct the Indenture Trustee in writing to allocate and apply (after the
application on such Payment Date of Principal Collections and Interest
Collections pursuant to Section 7.05) the Insolvency Proceeds as if (and in the
same order of priority as) the Insolvency Proceeds were Principal Collections
and Interest Collections being allocated and distributed on such date pursuant
to subsection 7.05(c).

 

(b)           As described in Article IX of the Trust Agreement, notice of any
termination of the Issuer shall be given by the Servicer to the Owner Trustee,
the Indenture Trustee and each Swap Counterparty as soon as practicable after
the Servicer has received notice thereof.

 

(c)           Following the satisfaction and discharge of the Indenture, the
payment in full of the principal of and interest on the Notes, the termination
of all Swap Transactions then outstanding under all Swaps then in effect and the
payment in full of all amounts, including Swap Breakage Costs, payable to such
Swap Counterparties upon such terminations, the Certificateholders will succeed
to the rights of the Noteholders hereunder and the Owner Trustee will succeed to
the rights of the Indenture Trustee pursuant to this Agreement.

 

ARTICLE XI

 

REMEDIES UPON MISREPRESENTATION; REPURCHASE OPTION

 

Section 11.01                     Repurchases of, or Substitution for, Loans for
Breach of Representations and Warranties.

 

Upon a discovery by the Servicer, the Trust Depositor or the Trustees of a
breach of a representation or warranty of the Originator and the Trust Depositor
as set forth in Section 3.01, Section 3.02, Section 3.03, Section 3.04, and
Section 3.05, or as made or deemed made in any Addition Notice or any Subsequent
Purchase Agreement relating to Substitute Loans, that materially and adversely
affects the interest of the Noteholders or any Swap Counterparty in a Loan (in
either case without regard to the benefits of the Reserve Fund) (an “Ineligible
Loan”), or of an inaccuracy with respect to the representations as to
concentrations of the Initial Loans

 

86

--------------------------------------------------------------------------------


 

made under Section 3.05, the party discovering the breach shall give prompt
written notice to the other parties (and the Servicer shall, with respect to an
inaccuracy concerning concentrations, select one or more Loans, without
employing adverse selection, to be the related Excess Loan for purposes of this
Section); provided, that, the Trustees shall have no duty or obligation to
inquire or to investigate the breach by the Originator of any of such
representations or warranties.  The Trust Depositor and the Originator shall
repurchase each such Ineligible Loan or Excess Loan, at a repurchase price equal
to the Transfer Deposit Amount, not later than the next succeeding Determination
Date following the date the Trust Depositor or the Originator becomes aware of,
or receives written notice from any Trustee, the Servicer or the Trust Depositor
of, any such breach or inaccuracy and which breach or inaccuracy has not
otherwise been cured; provided, however, that if the Trust Depositor and the
Originator are able to effect a substitution for any such Ineligible Loan or
Excess Loan in compliance with Section 2.04, the Trust Depositor and the
Originator may, in lieu of repurchasing such Loan, effect a substitution for
such affected Loan with a Substitute Loan not later than the date a repurchase
of such affected Loan would be required hereunder; and provided, further, that,
with respect to a breach of a representation or warranty relating to the Loans
in the aggregate and not to any particular Loan, the Trust Depositor and the
Originator may select Loans (without adverse selection) to repurchase (or
substitute for) such that, had such Loans not been included as part of the Loan
Assets (and, in the case of a substitution, had such Substitute Loan been
included as part of the Loan Assets instead of the selected Loan), there would
have been no breach of such representation or warranty.  Notwithstanding any
other provision of this Agreement, the obligation of the Trust Depositor and the
Originator described in this Section 11.01 shall not (a) terminate or be deemed
released by any party hereto upon a Servicer Transfer pursuant to Article VIII
or (b) include any obligation to make payment on account of a breach of a Loan
by an Obligor subsequent to the date on which such Loan was transferred to the
Issuer.  The repurchase obligation described in this Section 11.01 is in no way
to be satisfied with monies in the Reserve Fund.

 

Section 11.02                     Reassignment of Repurchased or Substituted
Loans.

 

Upon receipt by the Indenture Trustee for deposit in the Collection Account of
the amounts described in Section 11.01 (or upon the Subsequent Transfer Date
related to a Substitute Loan described in Section 11.01), and upon receipt of an
Officer’s Certificate of the Servicer in the form attached hereto as Exhibit F,
the Indenture Trustee and the Issuer shall assign to the Trust Depositor, and
the Trust Depositor shall assign to the Originator, all of the Issuer’s and the
Indenture Trustee’s (or Trust Depositor’s, as applicable) right, title and
interest in the repurchased or substituted Loan and related Loan Assets without
recourse, representation or warranty.  Such reassigned Loan shall no longer
thereafter be included in any calculations of Outstanding Loan Balances required
to be made hereunder or otherwise be deemed a part of the Loan Pool.

 

87

--------------------------------------------------------------------------------


 

ARTICLE XII

 

INDEMNITIES

 

Section 12.01                     Indemnification by Servicer.

 

The Servicer agrees to indemnify, defend and hold the Indenture Trustee (as such
and in its individual capacity), the Owner Trustee (as such and in its
individual capacity), the Backup Servicer (as such and in its individual
capacity), each Swap Counterparty (as such and in its individual capacity) and
each Noteholder and Certificateholder harmless from and against any and all
claims, losses, penalties, fines, forfeitures, reasonable legal fees and related
costs, judgments, and any other reasonable costs, fees and expenses that such
Person may sustain as a result of the material failure of the Servicer to
perform its duties and service the Loans in compliance with the terms of this
Agreement, except to the extent arising from (a) the gross negligence, willful
misconduct or fraud by the Person claiming indemnification or (b) an Obligor’s
financial difficulty.  The Servicer shall immediately notify the Indenture
Trustee and the Owner Trustee if a claim is made by any party with respect to
this Agreement, and the Servicer shall assume (with the consent of the
indemnified party) the defense and any settlement of any such claim and pay all
expenses in connection therewith, including reasonable counsel fees, and
promptly pay, discharge and satisfy any judgment or decree which may be entered
against the indemnified party in respect of such claim.

 

Section 12.02                     Indemnification by Trust Depositor.

 

(a)           The Trust Depositor agrees to indemnify, defend, and hold the
Indenture Trustee (as such and in its individual capacity), the Owner Trustee
(as such and in its individual capacity), the Backup Servicer (as such and in
its individual capacity), each Swap Counterparty (as such and in its individual
capacity) and each Noteholder and Certificateholder harmless from and against
any and all claims, losses, penalties, fines, forfeitures, reasonable legal fees
and related costs, judgments, and any other reasonable costs, fees and expenses
that such Person may sustain as a result of the material failure of the Trust
Depositor to perform its duties in compliance with the terms of this Agreement
and in the best interests of the Securityholders and the Swap Counterparties,
except to the extent arising from (a) the gross negligence, willful misconduct
or fraud by the Person claiming indemnification or (b) an Obligor’s financial
difficulty.  The Trust Depositor shall immediately notify the Indenture Trustee
and the Owner Trustee if a claim is made by a third party with respect to this
Agreement, and the Trust Depositor shall assume (with the consent of the
indemnified party) the defense and any settlement of any such claim and pay all
expenses in connection therewith, including reasonable counsel fees, and
promptly pay, discharge and satisfy any judgment or decree which may be entered
against the indemnified party in respect of such claim.

 

(b)           The Trust Depositor agrees to indemnify, defend and hold harmless
the Issuer, the Owner Trustee, the Indenture Trustee and the Servicer from and
against any taxes that may at any time be asserted against any such Person with
respect to the transactions contemplated herein and in the other Transaction
Documents, including any sales, gross receipts, general corporation, tangible
personal property, Maryland personal property replacement privilege or license
taxes (but, in the case of the Issuer, not including any taxes asserted with
respect to, and as of the date

 

88

--------------------------------------------------------------------------------


 

of, the sale of the Loans to the Issuer or the issuance and original sale of the
Securities, or asserted with respect to ownership of the Loans, or federal or
other income taxes arising out of distributions on the Certificate or the Notes)
and costs and expenses in defending against the same.

 

(c)           The Trust Depositor shall indemnify, defend and hold harmless the
Issuer, the Owner Trustee, and the Indenture Trustee, their officers, directors,
agents and employees, from and against all costs, expenses, losses, claims,
damages and liabilities arising out of or incurred in connection with the
acceptance or performance of the trusts and duties herein and, in the case of
the Owner Trustee, in the Trust Agreement and, in the case of the Indenture
Trustee, in the Indenture, and any other document or transaction contemplated in
connection herewith or therewith, except to the extent that such cost, expense,
loss, claim, damage or liability in the case of (i) the Owner Trustee, shall be
due to the willful misfeasance, bad faith or gross negligence of the Owner
Trustee, or shall arise from the breach by the Owner Trustee of any of its
representations or warranties set forth in Section 7.03 of the Trust Agreement,
or (ii) the Indenture Trustee, shall be due to the willful misfeasance, bad
faith or negligence of the Indenture Trustee.

 

(d)           The Trust Depositor shall be liable directly to and will indemnify
any injured party or any other creditor of the Issuer for all losses, claims,
damages, liabilities and expenses of the Issuer to the extent that the Trust
Depositor would be liable if the Issuer were a partnership under the Delaware
Revised Uniform Limited Partnership Act in which the Trust Depositor were a
general partner; provided, however, that the Trust Depositor shall not be liable
for any losses incurred by a Certificateholder in the capacity of an investor in
the Certificate or a Noteholder in the capacity of an investor in the Notes.  In
addition, any third party creditors of the Issuer (other than in connection with
the obligations described in the immediately preceding sentence for which the
Trust Depositor shall not be liable) shall be deemed third party beneficiaries
of this paragraph.  The obligations of the Trust Depositor under this paragraph
shall be evidenced by the Certificate described in the Trust Agreement.

 

(e)           The Trust Depositor shall indemnify, defend and hold harmless the
Owner Trustee and the Indenture Trustee, their officers, directors, agents and
employees, from and against any loss, liability or expense incurred by reason of
the Trust Depositor’s or Issuer’s violation of federal or state securities laws
in connection with the offering and sale of the Notes.

 

Section 12.03                     Liabilities to Obligors.

 

No obligation or liability to any Obligor under any of the Loans is intended to
be assumed by the Trustees, the Issuer, the Securityholders or the Swap
Counterparties under or as a result of this Agreement and the transactions
contemplated hereby.

 

Section 12.04                     Tax Indemnification.

 

(a)           The Originator agrees to pay, and to indemnify, defend and hold
harmless the Trust Depositor, the Issuer, the Trustees, the Backup Servicer, the
Securityholders and the Swap Counterparties from, any taxes that may at any time
be asserted with respect to, and as of the date of, the transfer of the Loans to
the Trust Depositor, the transfer by the Trust Depositor of the

 

89

--------------------------------------------------------------------------------


 

Loans to the Issuer and the further pledge by the Issuer to the Indenture
Trustee, including, without limitation, any sales, gross receipts, general
corporation, personal property, privilege or license taxes (but not including
any federal, state or other taxes arising out of the creation of the Issuer and
the issuance of the Notes and Certificate), and costs, expenses and reasonable
counsel fees in defending against the same, whether arising by reason of the
acts to be performed by the Originator or the Servicer under this Agreement or
imposed against the Issuer, the Trustees, the Backup Servicer, a Noteholder, a
Certificateholder, a Swap Counterparty or otherwise.  Notwithstanding any other
provision of this Agreement, the obligation of the Originator under this
Section 12.04 shall not terminate upon a Servicer Transfer pursuant to
Article VIII of this Agreement and shall survive any termination of this
Agreement.

 

(b)           The Originator agrees to pay and to indemnify, defend and hold
harmless the Issuer, the Trustees and the Swap Counterparties, on an after-tax
basis (as hereinafter defined), from any state or local personal property taxes,
gross rent taxes, leasehold taxes or similar taxes that may at any time be
asserted with respect to the ownership of the Loans (including security
interests therein) and the receipt of rentals therefrom by the Issuer, and
costs, expenses and reasonable counsel fees in defending against the same,
excluding, however, taxes based upon or measured by gross or net income or
receipts (other than taxes imposed specifically with respect to rentals). As
used in this Section, the term “after-tax basis” shall mean, with respect to any
payment to be received by an indemnified Person, that the amount to be paid by
the Originator shall be equal to the sum of (i) the amount to be received
without regard to this sentence, plus (ii) any additional amount that may be
required so that, after reduction by all taxes imposed under any federal, state
and local law, and taking into account any current credits or deductions arising
therefrom, resulting either from the receipt of the payments described in both
clauses (i) and (ii) hereof, such sum shall be equal to the amount described in
clause (i) above.

 

Section 12.05                     Adjustments.

 

(a)           The Originator agrees that, with respect to each Loan that
provides for a prepayment amount less than the amount calculated in accordance
with the definition of “Prepayment Amount”, the Originator shall indemnify the
Trust Depositor or the Issuer as assignee thereof in an amount at least equal to
the excess of the Prepayment Amount as calculated in accordance with the
definition thereof over the amount otherwise payable upon prepayment of such
Loan.

 

(b)           The Originator hereby further agrees that if any real property
collateral securing any Loan described in subsection 3.02(d) hereof becomes the
subject of any claims, proceedings, Liens or encumbrances with respect to any
material violation or claimed material violation of any federal or state
environmental laws or regulations, such Loan shall for all purposes hereunder
be, at and following the time of discovery by the Originator, the Trust
Depositor, the Servicer or any Trustee (it being understood and agreed that such
Trustee is under no duty of investigation) of such fact, deemed an Ineligible
Loan subject to the same remedial and recourse provisions hereunder as other
Loans determined to be Ineligible Loans hereunder.

 

90

--------------------------------------------------------------------------------


 

Section 12.06                     Operation of Indemnities.

 

Indemnification under this Article XII shall include, without limitation,
reasonable fees and expenses of counsel and expenses of litigation.  If the
Servicer, Trust Depositor or Originator has made any indemnity payments pursuant
to this Article XII and the indemnified party thereafter collects any of such
amounts from others, the indemnified party will repay such amounts collected to
the Servicer, the Originator or the Trust Depositor, as applicable, except that
any payments received by the indemnified parties from an insurance provider as a
result of the events under which the Servicer’s, the Originator’s or the Trust
Depositor’s, as applicable, indemnity payments arose shall be repaid prior to
any repayment of the Servicer’s, the Originator’s or the Trust Depositor’s, as
applicable, indemnity payment.

 

ARTICLE XIII

 

MISCELLANEOUS

 

Section 13.01                     Amendment.

 

(a)           This Agreement may be amended by the Originator, the Trust
Depositor, the Servicer, the Indenture Trustee and the Owner Trustee on behalf
of the Issuer, collectively, without the consent of any Securityholders, to cure
any ambiguity, to correct or supplement any provisions in this Agreement that
are inconsistent with the provisions herein, or to add any other provisions with
respect to matters or questions arising under this Agreement that shall not be
inconsistent with the provisions of this Agreement; provided, however, (i) that
the consent of the Noteholders shall be required unless the Issuer obtains an
Opinion of Counsel stating that the amendment does not adversely affect in any
material respect the interests of any Holder of the Class A Notes or Class B
Notes, (ii) the consent of each Swap Counterparty shall be required for any
amendments to subsection 5.17(h), and (iii) for all other such amendments, the
consent of each Swap Counterparty shall be required unless the Issuer obtains an
Opinion of Counsel stating that the amendment does not adversely affect in any
material respect the interests of the Swap Counterparties.

 

(b)           This Agreement may also be amended from time to time by the
Originator, the Trust Depositor, the Servicer, the Indenture Trustee and the
Owner Trustee on behalf of the Issuer, with the consent of the Required Holders
and the Swap Counterparties, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Securityholders or the Swap
Counterparties; provided, however, that no such amendment shall,

 

(1)           increase or reduce in any manner the amount of, or accelerate or
delay the timing of, or change the method of calculating distributions which are
required to be made on any Note or the Certificate or the principal amount of
the Notes or the Certificate without the consent of each Securityholder affected
thereby; or

 

(2)           change the manner in which the Reserve Fund is applied, without
the consent of each Noteholder affected thereby; or

 

91

--------------------------------------------------------------------------------


 

(3)           reduce the aforesaid percentage required to consent to any
amendment (including through amendment of related definitions) without the
consent of each Noteholder affected thereby; or

 

(4)           modify, amend or supplement the provisions of this Agreement
relating to the allocation of collections on the Loans without the consent of
each Noteholder affected thereby; or

 

(5)           make any security issued by the Issuer payable in money other than
U.S. dollars without the consent of each Noteholder affected thereby;

 

(c)           Prior to the execution of any such amendment or consent, the
Indenture Trustee shall furnish written notification of the substance of such
amendment or consent, together with a copy thereof, to each Rating Agency.

 

(d)           Promptly after the execution of any such amendment or consent, the
Owner Trustee and the Indenture Trustee, as the case may be, shall furnish
written notification of the substance of such amendment or consent to each
Certificateholder and Noteholder, respectively.  It shall not be necessary for
the consent of the Securityholders or the Swap Counterparties pursuant to
subsection 13.01(b) to approve the particular form of any proposed amendment or
consent, but it shall be sufficient if such consent shall approve the substance
thereof.  The manner of obtaining such consents and of evidencing the
authorization by the Securityholders and the Swap Counterparties of the
execution thereof shall be subject to such reasonable requirements as the Owner
Trustee or the Indenture Trustee may prescribe.

 

(e)           Prior to the execution of any amendment to this Agreement, the
Owner Trustee and the Indenture Trustee shall be entitled to receive and
conclusively rely upon an Opinion of Counsel stating that the execution of such
amendment is authorized and permitted by this Agreement.  Such Trustee may, but
shall not be obligated to, enter into any such amendment that affects such
Trustee’s own rights, duties, indemnities or immunities under this Agreement or
otherwise.

 

Section 13.02                     Protection of Title to Issuer.

 

(a)           The Servicer shall execute and file such financing statements, and
cause to be executed and filed such amendments or continuation statements, all
in such manner and in such places as may be required by Requirements of Law
fully to preserve, maintain and protect the interest of the Issuer, the
Securityholders, the Swap Counterparties, the Indenture Trustee and the Owner
Trustee in the Loans and in the proceeds thereof.  The Servicer shall deliver
(or cause to be delivered) to the Owner Trustee and the Indenture Trustee
file-stamped copies of, or filing receipts for, any document filed as provided
above, as soon as available following such filing.

 

(b)           The Servicer shall maintain or cause to be maintained accounts and
records as to each Loan accurately and in sufficient detail to permit (i) the
reader thereof to know at any time the status of such Loan, including payments
and recoveries made and payments owing (and the nature of each) and
(ii) reconciliation between payments or recoveries on (or with respect to) each
Loan and the amounts from time to time deposited in or credited to the
Collection Account,

 

92

--------------------------------------------------------------------------------


 

including identifying amounts credited to the Interest Collection Account and
the Principal Collection Account in respect of each Loan.

 

(c)           The Servicer shall maintain or cause to be maintained its computer
systems so that, from and after the time of sale under this Agreement of the
Loans, the Servicer’s master computer records (including any backup archives)
that shall refer to a Loan indicate clearly the interest of the Issuer and the
Indenture Trustee in such Loan and that such Loan is owned by the Issuer and has
been pledged to the Indenture Trustee.  Indication of the Issuer’s ownership of
and the Indenture Trustee’s interest in a Loan shall be deleted from or modified
on the Servicer’s computer systems when, and only when, the related Loan shall
have been paid in full or repurchased or substituted for.

 

(d)           The Servicer shall deliver to the Owner Trustee, the Indenture
Trustee, each Swap Counterparty and each Rating Agency promptly after the
execution and delivery of this Agreement and of each amendment hereto, an
Opinion of Counsel either (A) stating that, in the opinion of such counsel, all
financing statements and continuation statements have been executed and filed
that are necessary fully to preserve and protect the interest of the Issuer and
the Indenture Trustee and reciting the details of each filing or referring to
prior Opinions of Counsel in which such details are given, or (B) stating that,
in the opinion of such counsel, no such action shall be necessary to preserve
and protect such interest.

 

Section 13.03                     Governing Law.

 

(a)           This Agreement shall be construed in accordance with the laws of
the State of New York and the obligations, rights, and remedies of the parties
under the Agreement shall be determined in accordance with such laws.

 

(b)           EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT.  Each party hereto (i) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (ii) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this subsection 13.03(b).

 

Section 13.04                     Notices.

 

All notices, demands, certificates, requests and communications hereunder
(“notices”) shall be in writing and shall be effective (a) upon receipt when
sent through the U.S. mails, registered or certified mail, return receipt
requested, postage prepaid, with such receipt to be effective the date of
delivery indicated on the return receipt, or (b) one (1) Business Day after
delivery to an overnight courier, or (c) on the date personally delivered to an
Authorized Officer of the party to which sent, or (d) on the date transmitted by
legible telecopier transmission with a confirmation of receipt, in all cases
addressed to the recipient as follows:

 

93

--------------------------------------------------------------------------------


 

(i)

If to the Servicer, the Originator or the Swap Guarantor:

 

 

 

 

American Capital Strategies, Ltd.

 

2 Bethesda Metro Center

 

14th Floor

 

Bethesda, Maryland  20814

 

Attention:

Compliance Officer

 

Facsimile No.:

(301) 654–6714

 

 

(ii)

If to the Trust Depositor:

 

 

 

 

ACAS Business Loan LLC, 2002–2

 

2 Bethesda Metro Center

 

14th Floor

 

Bethesda, Maryland  20814

 

Attention:

Compliance Officer

 

Facsimile No.:

(301) 654–6714

 

 

(iii)

If to the Indenture Trustee:

 

 

 

 

Wells Fargo Bank Minnesota, National Association

 

Sixth Street and Marquette Avenue

 

MAC N9311–161

 

Minneapolis, Minnesota  55479

 

Attention:

Corporate Trust Services/Asset Backed

 

 

Administration

 

Facsimile No.:

(612) 667–3464

 

 

(iv)

If to the Owner Trustee:

 

 

 

 

Wachovia Trust Company, National Association

 

One Rodney Square, 1st Floor

 

920 King Street

 

Wilmington, Delaware  19801

 

Attention:

Corporate Trust Administration

 

Facsimile No.:

(302) 888–7544

 

 

(v)

If to the Issuer:

 

 

 

 

ACAS Business Loan Trust 2002–2

 

c/o Wachovia Trust Company, National Association

 

One Rodney Square, 1st Floor

 

920 King Street

 

Wilmington, Delaware  19801

 

Attention:

Corporate Trust Administration

 

Facsimile No.:

(302) 888–7544

 

94

--------------------------------------------------------------------------------


 

 

 

(vi)

If to S&P:

 

 

 

Standard & Poor’s Ratings Service

 

55 Water Street

 

41st Floor

 

New York, New York 10041

 

Attention:

Surveillance:  Asset–Backed Services

 

Facsimile No.:

(212) 438–2662

 

 

(vii)

If to Moody’s:

 

 

 

 

Moody’s Investors Service, Inc.

 

99 Church Street

 

4th Floor

 

New York, New York 10007

 

Attention:

ABS Monitoring Department

 

Facsimile No.:

(212) 553–0344

 

 

(viii)

If to Fitch:

 

 

 

 

Fitch, Inc.

 

One State Street Plaza

 

New York, New York 10004

 

Attention:

CDO Surveillance

 

Facsimile No.:

(212) 514–6501

 

 

(ix)

If to the Initial Purchaser:

 

 

 

Wachovia Securities, Inc.

 

One Wachovia Center, Mail Code: NC0610

 

301 South College Street

 

Charlotte, North Carolina  28288–0610

 

Attention:

Asset Securitization Division

 

Facsimile No.:

(704) 383–4012

 

 

(x)

If to a Swap Counterparty:

 

 

 

 

At the address set forth for such party in the applicable Swap.

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 

Section 13.05                     Severability of Provisions.

 

If one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this

 

95

--------------------------------------------------------------------------------


 

Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement, the Notes, the Certificate or the rights of the
Holders thereof, and any such prohibition, invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenants,
agreements, provisions or terms in any other jurisdiction.

 

Section 13.06                     Third Party Beneficiaries.

 

Except as otherwise specifically provided herein, the parties hereto hereby
manifest their intent that no third party, other than the Swap Counterparties
and the Owner Trustee, shall be deemed a third party beneficiary of this
Agreement, and specifically that the Obligors are not third party beneficiaries
of this Agreement.

 

Section 13.07                     Counterparts.

 

This Agreement may be executed by facsimile signature and in several
counterparts, each of which shall be an original and all of which shall together
constitute but one and the same instrument.

 

Section 13.08                     Headings.

 

The headings of the various Articles and Sections herein are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.

 

Section 13.09                     No Bankruptcy Petition; Disclaimer.

 

(a)           Each of the Originator, the Indenture Trustee, the Servicer, the
Issuer acting through the Owner Trustee and each Holder (by acceptance of the
applicable Securities) covenants and agrees that, prior to the date that is one
(1) year and one (1) day after the payment in full of all amounts owing in
respect of all outstanding Classes of Notes rated by any Rating Agency, it will
not institute against the Trust Depositor, or the Issuer, or join any other
Person in instituting against the Trust Depositor or the Issuer, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceedings under the laws of the United States or any state of the
United States; provided, however, that nothing herein shall prohibit the
Indenture Trustee from filing proofs of claim or otherwise participating in any
such proceedings instituted by any other Person.  This Section 13.09 will
survive the termination of this Agreement.

 

(b)           The Issuer acknowledges and agrees that the Certificate represent
a beneficial interest in the Issuer and Loan Assets only and the Securities do
not represent an interest in any assets (other than the Loan Assets) of the
Trust Depositor (including by virtue of any deficiency claim in respect of
obligations not paid or otherwise satisfied from the Loan Assets and proceeds
thereof).  In furtherance of and not in derogation of the foregoing, to the
extent that the Trust Depositor enters into other securitization transactions as
contemplated in Section 6.07, the Issuer acknowledges and agrees that it shall
have no right, title or interest in or to any assets (or interests therein),
other than the Loan Assets, conveyed or purported to be conveyed (whether by way
of a sale, capital contribution or by the granting of a Lien) by the Trust
Depositor to any Person other than the Issuer (the “Other Assets”).

 

96

--------------------------------------------------------------------------------


 

(c)           To the extent that, notwithstanding the agreements contained in
this subsection 13.09, the Issuer, any Securityholder or any Swap Counterparty,
either (i) asserts an interest in or claim to, or benefit from any Other Assets,
whether asserted against or through the Trust Depositor or any other Person
owned by the Trust Depositor, or (ii) is deemed to have any interest, claim or
benefit in or from any Other Assets, whether by operation of law, legal process
or pursuant to applicable provisions of Insolvency Laws or otherwise (including
without limitation pursuant to Section 1111(b) of the federal Bankruptcy Code,
as amended), and whether deemed asserted against or through the Trust Depositor
or any other Person owned by the Trust Depositor, then the Issuer, each
Securityholder by accepting a Note or Certificate and each Swap Counterparty
further acknowledges and agrees that any such interest, claim or benefit in or
from the Other Assets is and shall be expressly subordinated to the indefeasible
payment in full of all obligations and liabilities of the Trust Depositor that,
under the terms of the documents relating to the securitization of the Other
Assets, are entitled to be paid from, entitled to the benefits of, or otherwise
secured by such Other Assets (whether or not any such entitlement or security
interest is legally perfected or otherwise entitled to a priority of
distribution under Requirements of Law, including Insolvency Laws, and whether
asserted against the Trust Depositor or any other Person owned by the Trust
Depositor), including, without limitation, the payment of post–petition interest
on such other obligations and liabilities.  This subordination agreement shall
be deemed a subordination agreement within the meaning of Section 510(a) of the
Bankruptcy Code.  Each of the Issuer, the Securityholders and the Swap
Counterparties is deemed to have acknowledged and agreed that no adequate remedy
at law exists for a breach of this Section 13.09 and that the terms and
provisions of this Section 13.09 may be enforced by an action for specific
performance.

 

(d)           The provisions of this Section 13.09 shall be for the third party
benefit of those entitled to rely thereon and shall survive the termination of
this Agreement.

 

Section 13.10                     Jurisdiction.

 

Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the United States for the Southern District of New York, and by
execution and delivery of this Agreement, each party hereto consents, for itself
and in respect of its property, to the non–exclusive jurisdiction of those
courts.  Each such party irrevocably waives any objection, including any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any action or
proceeding in such jurisdiction in respect of this Agreement or any document
related hereto.

 

Section 13.11                     Tax Characterization.

 

Notwithstanding the provisions of Section 2.01 and Section 2.04 hereof, the
Trust Depositor and Owner Trustee agree that, for federal and State of Maryland
income tax purposes and pursuant to Treasury Regulations Section 301.7701-3(b),
in the event that the Certificate and the Class C Note are owned by a single
holder, the Issuer is to be disregarded as an entity separate from the Trust
Depositor, and in the event that the Certificate and Class C Note are owned by
more than one holder, the Issuer is to be treated as a partnership the partners
of which are the holders of the Certificate and Class C Note.

 

97

--------------------------------------------------------------------------------


 

Section 13.12                     Prohibited Transactions with Respect to the
Issuer.

 

The Originator shall not:

 

(a)           Provide credit to any Noteholder or Certificateholder for the
purpose of enabling such Noteholder or Certificateholder to purchase Notes or
Certificate, respectively;

 

(b)           Purchase any Notes or Certificate in an agency or trustee
capacity; or

 

(c)           Except in its capacity as Servicer as provided in this Agreement,
lend any money to the Issuer.

 

Section 13.13                     Merger or Consolidation of Originator or
Servicer.

 

(a)           Each of the Originator and the Servicer will keep in full force
and effect its existence, rights and franchise as a Delaware corporation, and
each of the Originator and the Servicer will obtain and preserve its
qualification to do business as a foreign corporation in each jurisdiction in
which such qualification is or shall be necessary to protect the validity and
enforceability of this Agreement and of any of the Loans and to perform its
duties under this Agreement.

 

(b)           Any Person into which the Originator or the Servicer, as the case
may be, may be merged or consolidated, or any corporation resulting from such
merger or consolidation to which the Originator or the Servicer, as the case may
be, is a party, or any Person succeeding by acquisition or transfer to
substantially all of the assets and the business of the Originator or the
Servicer, as the case may be, shall be the successor to the Originator or the
Servicer, as the case may be, hereunder, without execution or filing of any
paper or any further act on the part of any of the parties hereto,
notwithstanding anything herein to the contrary.

 

(c)           Upon the merger or consolidation of the Originator or the
Servicer, as the case may be, as described in this Section 13.13, the Originator
or the Servicer, as the case may be, shall provide the Indenture Trustee, each
Swap Counterparty and the Rating Agencies notice of such merger, consolidation
or transfer of substantially all of the assets and business within thirty (30)
days after completion of the same.

 

Section 13.14                     Assignment or Delegation by the Originator.

 

Except as specifically authorized hereunder, the Originator may not convey and
assign or delegate any of its rights or obligations hereunder absent the prior
written consent of the Trust Depositor, the Trustees and each Swap Counterparty,
and any attempt to do so without such consent shall be void.

 

Section 13.15                     Limitation of Liability of Owner Trustee.

 

Wachovia Trust Company, National Association acts on behalf of the Issuer solely
as Owner Trustee hereunder and not in its individual capacity, and all Persons
having any claim against the Issuer by reason of the transactions contemplated
by this Agreement or any other Transaction Document shall look only to the Trust
Estate under the Trust Agreement for

 

98

--------------------------------------------------------------------------------


 

payment or satisfaction thereof.  The Owner Trustee makes no representations as
to the validity or sufficiency of this Agreement, any other Transaction
Document, the Notes, or of any Loan or related documents.  The Owner Trustee
shall at no time have any responsibility or liability for or with respect to the
legality, validity and enforceability of any Loan, the perfection and priority
of any security interest created by any Loan in any Collateral, the maintenance
of any such perfection and priority, or for or with respect to the sufficiency
of the Trust Estate under the Trust Agreement or its ability to generate the
payments to be distributed to the Certificateholders under the Trust Agreement
or the Noteholders under the Indenture, including, without limitation, (i) the
existence, condition and ownership of any Collateral; (ii) the existence and
enforceability of any insurance thereon; (iii) the existence and contents of any
Loan on any computer or other record thereof; (iv) the validity of the
assignment of any Loan to the Issuer or of any intervening assignment; (v) the
completeness of any Loan; (vi) the performance or enforcement of any Loan;
(vii) the compliance by the Issuer, the Trust Depositor or the Servicer with any
covenant, agreement or other obligation or the accuracy of any warranty or
representation made under any Transaction Document or in any related document;
or (viii) or any action of the Administrator, the Indenture Trustee or the
Servicer or any subservicer taken in the name of the Owner Trustee or the
Issuer.

 

Section 13.16                     No Partnership.

 

Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto, and the services of the Servicer
shall be rendered as an independent contractor and not as agent for the Holders.

 

Section 13.17                     Successors and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

Section 13.18                     Acts of Holders.

 

Except as otherwise specifically provided herein, whenever Holder action,
consent or approval is required under this Agreement, such action, consent or
approval shall be deemed to have been taken or given on behalf of, and shall be
binding upon, all Holders if the Required Holders agree to take such action or
give such consent or approval.

 

Section 13.19                     Duration of Agreement.

 

This Agreement shall continue in existence and effect until terminated as herein
provided.

 

Section 13.20                     Servicer Assignment and Resignation.

 

The Servicer shall not assign its rights and duties under this Agreement (other
than in connection with a subservicing arrangement) nor resign from the
obligations and duties hereby imposed on it as Servicer except (i) by mutual
consent of the Servicer, the Indenture Trustee, the Swap Counterparties and the
Required Holders, (ii) in connection with a merger, conversion or consolidation
permitted pursuant to Section 13.13 (in which case the Person resulting from the

 

99

--------------------------------------------------------------------------------


 

merger, conversion or consolidation shall be the successor of the Servicer),
(iii) in connection with an assignment permitted pursuant to Section 13.13 (in
which case the Assignee shall be the successor of the Servicer), or (iv) upon
the Servicer’s determination that its duties hereunder are no longer permissible
under Requirements of Law or administrative determination and such incapacity
cannot be cured by the Servicer.  Any such determination permitting the
resignation of the Servicer shall be evidenced by a written Opinion of Counsel
to such effect delivered to the Indenture Trustee, which Opinion of Counsel
shall be in form and substance reasonably acceptable to the Indenture Trustee. 
No such resignation shall become effective until a successor has assumed the
Servicer’s responsibilities and obligations hereunder in accordance with
Section 8.03.

 

Section 13.21                     Limited Recourse.

 

The obligations of the Trust Depositor, the Originator and the Servicer under
this Agreement are solely the obligations of the Trust Depositor, the Originator
and the Servicer.  No recourse shall be had for the payment of any amount owing
by the Trust Depositor, the Originator, and the Servicer under this Agreement or
for the payment by the Trust Depositor, the Originator and the Servicer of any
fee in respect hereof or any other obligation or claim of or against the Trust
Depositor, the Originator and the Servicer arising out of or based upon this
Agreement, against any employee, officer, director, Affiliate, shareholder,
partner or member of the Trust Depositor, the Originator and the Servicer or
against the employee, officer, director, shareholder, partner or member or any
Affiliate of such Person.  The provisions of this Section 13.21 shall survive
termination of this Agreement.

 

[Remainder of Page Intentionally Left Blank.]

 

100

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

 

ACAS BUSINESS LOAN TRUST 2002–2

 

 

 

By:

WACHOVIA TRUST COMPANY,
NATIONAL ASSOCIATION, not in its
individual capacity but solely as the Owner
Trustee on behalf of the Issuer

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

ACAS BUSINESS LOAN LLC, 2002–2, as the
Trust Depositor

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

AMERICAN CAPITAL STRATEGIES, LTD.,
as the Servicer and as the Originator

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

[Signatures Continued on the Following Page]

 

S-1

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK MINNESOTA,
NATIONAL ASSOCIATION, as the Indenture
Trustee and the Backup Servicer

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

 

 

Section 1.01

Definitions

Section 1.02

Other Terms

Section 1.03

Computation of Time Periods

Section 1.04

Interpretation

Section 1.05

Section References

Section 1.06

Calculations

 

 

ARTICLE II

ESTABLISHMENT OF ISSUER; TRANSFER OF LOAN ASSETS

 

 

Section 2.01

Creation and Funding of Issuer; Transfer of Loan Assets

Section 2.02

Conditions to Transfer of Loan Assets to Issuer

Section 2.03

Acceptance by Issuer

Section 2.04

Conveyance of Substitute Loans

Section 2.05

Release of Released Amounts

Section 2.06

Delivery of Loan Files

Section 2.07

Certification by Indenture Trustee; Possession of Loan Files

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

 

Section 3.01

Representations and Warranties Regarding the Originator

Section 3.02

Representations and Warranties Regarding Each Loan and as to Certain Loans in
the Aggregate

Section 3.03

Representations and Warranties Regarding the Initial Loans in the Aggregate

Section 3.04

Representations and Warranties Regarding the Loan Files

Section 3.05

Representations and Warranties Regarding Concentrations of Initial Loans

Section 3.06

Representations and Warranties Regarding the Trust Depositor

Section 3.07

Representations and Warranties Regarding the Servicer

Section 3.08

Representations and Warranties of the Backup Servicer and the Indenture Trustee

 

 

ARTICLE IV

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

 

 

Section 4.01

Custody of Loans

Section 4.02

Filing

Section 4.03

Changes in Name, Corporate Structure or Location

Section 4.04

Chief Executive Office

Section 4.05

Costs and Expenses

Section 4.06

Sale Treatment

Section 4.07

Separateness from Trust Depositor

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

SERVICING OF LOANS

 

 

Section 5.01

Appointment and Acceptance; Responsibility for Loan Administration

Section 5.02

General Duties

Section 5.03

Administration

Section 5.04

Disposition upon Termination of Loan

Section 5.05

Subservicers

Section 5.06

Further Assurance

Section 5.07

Notice to Obligors

Section 5.08

Collection Efforts; Modification of Loans; Release of Loan Files

Section 5.09

Prepaid Loan

Section 5.10

Acceleration

Section 5.11

Taxes

Section 5.12

Insurance Premiums

Section 5.13

Remittances

Section 5.14

Servicer Advances

Section 5.15

Realization upon Defaulted Loan

Section 5.16

Maintenance of Insurance Policies

Section 5.17

Other Servicer Covenants

Section 5.18

Servicing Compensation

Section 5.19

Payment of Certain Expenses by Servicer

Section 5.20

Records

Section 5.21

Inspection

Section 5.22

The Backup Servicer

Section 5.23

[Reserved]

Section 5.24

Covenants of the Backup Servicer

Section 5.25

Appointment of Successor Backup Servicer; Successor Backup Servicer to Act

 

 

ARTICLE VI

COVENANTS OF THE TRUST DEPOSITOR

 

 

Section 6.01

Legal Existence

Section 6.02

Loans Not to Be Evidenced by Promissory Notes

Section 6.03

Security Interests

Section 6.04

Delivery of Collections

Section 6.05

Regulatory Filings

Section 6.06

Compliance with Law

Section 6.07

Activities

Section 6.08

Indebtedness

Section 6.09

Guarantees

Section 6.10

Investments

Section 6.11

Merger; Sales

Section 6.12

Distributions

Section 6.13

Other Agreements

 

ii

--------------------------------------------------------------------------------


 

Section 6.14

Separate Legal Existence

Section 6.15

[Reserved]

Section 6.16

Liability of Trust Depositor and Others

Section 6.17

Bankruptcy Limitations

Section 6.18

[Reserved]

Section 6.19

Chief Executive Office

 

 

ARTICLE VII

ESTABLISHMENT OF ACCOUNTS; DISTRIBUTIONS; RESERVE FUND

 

 

Section 7.01

Trust Accounts; Collections

Section 7.02

Reserve Fund Deposit

Section 7.03

Trust Account Procedures

Section 7.04

Securityholder Distributions

Section 7.05

Allocations and Distributions

Section 7.06

Determination of LIBOR

 

 

ARTICLE VIII

SERVICER DEFAULT; SERVICE TRANSFER

 

 

Section 8.01

Servicer Default

Section 8.02

Servicer Transfer

Section 8.03

Appointment of Successor Servicer; Reconveyance; Successor Servicer to Act

Section 8.04

Notification to Securityholders and Swap Counterparties

Section 8.05

Effect of Transfer

Section 8.06

Database File

Section 8.07

Successor Servicer Indemnification

Section 8.08

Responsibilities of the Successor Servicer

Section 8.09

Rating Agency Condition for Servicer Transfer

 

 

ARTICLE IX

REPORTS

 

 

Section 9.01

Monthly Reports

Section 9.02

Officer’s Certificate

Section 9.03

Other Data

Section 9.04

Annual Report of Accountants

Section 9.05

Annual Statement of Compliance from Servicer

Section 9.06

Annual Summary Statement

Section 9.07

Reports of Foreclosure and Abandonment of Mortgaged Property

Section 9.08

Notices

 

 

ARTICLE X

TERMINATION

 

 

Section 10.01

Sale of Loan Assets

 

iii

--------------------------------------------------------------------------------


 

ARTICLE XI

REMEDIES UPON MISREPRESENTATION; REPURCHASE OPTION

 

 

Section 11.01

Repurchases of, or Substitution for, Loans for Breach of Representations and
Warranties

Section 11.02

Reassignment of Repurchased or Substituted Loans

 

 

ARTICLE XII

INDEMNITIES

 

 

Section 12.01

Indemnification by Servicer

Section 12.02

Indemnification by Trust Depositor

Section 12.03

Liabilities to Obligors

Section 12.04

Tax Indemnification

Section 12.05

Adjustments

Section 12.06

Operation of Indemnities

 

 

ARTICLE XIII

MISCELLANEOUS

 

 

Section 13.01

Amendment

Section 13.02

Protection of Title to Issuer

Section 13.03

Governing Law

Section 13.04

Notices

Section 13.05

Severability of Provisions

Section 13.06

Third Party Beneficiaries

Section 13.07

Counterparts

Section 13.08

Headings

Section 13.09

No Bankruptcy Petition; Disclaimer

Section 13.10

Jurisdiction

Section 13.11

Tax Characterization

Section 13.12

Prohibited Transactions with Respect to the Issuer

Section 13.13

Merger or Consolidation of Originator or Servicer

Section 13.14

Assignment or Delegation by the Originator

Section 13.15

Limitation of Liability of Owner Trustee

Section 13.16

No Partnership

Section 13.17

Successors and Assigns

Section 13.18

Acts of Holders

Section 13.19

Duration of Agreement

Section 13.20

Servicer Assignment and Resignation

Section 13.21

Limited Recourse

 

 

EXHIBITS AND SCHEDULES

 

 

Exhibit A

Form of Assignment

A-1

Exhibit B

Form of Closing Certificate of Trust Depositor

B-1

Exhibit C

Form of Closing Certificate of Servicer/Originator

C-1

Exhibit D-1

Form of Initial Certification

D-1

 

Exhibit D-2

Form of Final Certification

D-2

 

Exhibit E

Form of Request for Release of Documents

E-1

Exhibit F

Form of Certificate Regarding Repurchased Loans

F-1

 

iv

--------------------------------------------------------------------------------


 

 

 

Exhibit G

List of Loans

G-1

Exhibit H

Form of Monthly Report to Securityholders and Swap Counterparties

H-1

Exhibit I

Form of Subsequent Transfer Agreement

I-1

Exhibit J

Form of Subsequent Purchase Agreement

J-1

Exhibit K

Credit and Collection Policy

K-1

Exhibit L

List of Subordinated Loans

L-1

 

v

--------------------------------------------------------------------------------